Exhibit 10.4

LEASE AGREEMENT

BETWEEN

7171 SOUTHWEST PARKWAY HOLDINGS, L.P., a Delaware limited partnership,

AS LANDLORD

AND

LANTANA HP, LTD., a Texas limited partnership,

AS TENANT

DATED AS OF MARCH 26 2013



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

ARTICLE I DEFINITIONS

     1      1.1.    Definitions      1   

ARTICLE II LEASE OF PROPERTY

     7      2.1.    Lease      7      2.2.    Common Areas; Conduit      9   

ARTICLE III TERM

     11      3.1.    Initial Term      11      3.2.    Renewal Term      12   

ARTICLE IV RENT

     14      4.1.    Base Rent      14      4.2.    Renewal Rent      15     
4.3.    Additional Rent      15      4.4.    Proration      15      4.5.   
Past-Due Rent      16      4.6.    Letter of Credit      16   

ARTICLE V ADDITIONAL RENT

     16      5.1.    Operating Costs      16      5.2.    Impositions      20   
  5.3.    Electrical Costs and Chilled Water      23      5.4.    Reconciliation
Statement      25      5.5.    Tenant Inspection Right      25      5.6.    Cap
on Operating Costs      26      5.7.    Gross Up; Cost Pools      27   

ARTICLE VI COVENANTS

     28      6.1.    Use of the Property; Density Limits      28      6.2.   
Maintenance of Permits      29      6.3.    Services and Utilities      30     
6.4.    Alterations by Tenant      35      6.5.    Insurance; Indemnity      39
     6.6.    Compliance with Legal Requirements      42      6.7.    Other Liens
     42      6.8.    Tenant’s Personal Property Taxes      42      6.9.   
Maintenance of the Property      43      6.10.    Financial Reports      45   

 

(i)



--------------------------------------------------------------------------------

              Page     6.11.    Environmental Law Compliance and Indemnity     
46   

ARTICLE VII CASUALTY; CONDEMNATION

     47      7.1.    Damage or Destruction      47      7.2.    Condemnation   
  50   

ARTICLE VIII ASSIGNMENT AND SUBLETTING

     51      8.1.    General Restriction      51      8.2.    Consent Standards
     51      8.3.    Request for Consent      52      8.4.    Conditions to
Consent      53      8.5.    Attornment by Subtenants      53      8.6.   
Cancellation      54      8.7.    Additional Compensation      54      8.8.   
Assignment to Permitted Transferees      54      8.9.    Shared Space
Arrangement      55   

ARTICLE IX DEFAULT AND REMEDIES

     56      9.1.    Default      56      9.2.    Remedies      57      9.3.   
Payment by Tenant; Non-Waiver; Cumulative Remedies; Mitigation of Damage      58
     9.4.    Tenant’s Liability      60      9.5.    Landlord’s Default;
Tenant’s Self-Help; Landlord’s Liability      60      9.6.    Fees and Expenses
     62   

ARTICLE X MISCELLANEOUS

     63      10.1.    Waivers and Amendments      63      10.2.    Notices     
63      10.3.    Headings; Terminology      64      10.4.    Transfer by
Landlord      65      10.5.    Entire Agreement      65      10.6.   
Severability      65      10.7.    Quiet Enjoyment      65      10.8.   
Governing Law      65      10.9.    Successors and Assigns      65      10.10.
   Counterparts      65      10.11.    Estoppel Certificate      66      10.12.
   Superior Interest      66      10.13.    Surrender of Premises; Holding Over
     67      10.14.    Entry by Landlord; Reserved Rights; Modification to
Common Areas; Renovations      68      10.15.    Signage      72   

 

(ii)



--------------------------------------------------------------------------------

              Page     10.16.    Consent to Jurisdiction and Service of Process
     73      10.17.    Interpretation      74      10.18.    Memorandum of Lease
     74      10.19.    Consents and Approvals      74      10.20.    Further
Assurances      74      10.21.    Joint and Several Liability      74     
10.22.    No Third Party Beneficiary      74      10.23.    Brokerage      75   
  10.24.    No Merger      75      10.25.    Waiver of Jury Trial; Attorneys’
Fees      75      10.26.    Confidentiality      75      10.27.    Landlord’s
Fees      76      10.28.    Determination of Charges      76      10.29.   
Prohibited Persons and Transactions      76      10.30.    Waiver of Consumer
Rights      76      10.31.    Rules and Regulations      76      10.32.   
Rooftop Equipment      77      10.33.    Property Amenities      79      10.34.
   Parking Structures      81      10.35.    Loading Docks      82      10.36.
   Auditorium      83      10.37.    Waiver of Landlord’s Lien      83     
10.38.    Notice of Indemnification      83      10.39.    No Implied Warranty
     83   

List of Exhibits:

 

Exhibit A-1    Site Plan of Property Exhibit A-2    Floor Plans Exhibit B   
Permitted Encumbrances Exhibit C    Arbitration Procedure Exhibit D    Insurance
Requirements Exhibit E    Form of Tenant Estoppel Certificate Exhibit F    Rules
and Regulations Exhibit G    Rooftop Equipment Exhibit H-1    First Early
Expiration Space Exhibit H-2    Second Early Expiration Space Exhibit H-3   
Third Early Expiration Space Exhibit H-4    Demising/Separation/Multi-Tenant
Work Exhibit I    Right of First Offer Exhibit J    Utility Exhibit Exhibit K   
BOMA Study Exhibit L    Description of Building Systems Exhibit M    Description
of Property Amenities Exhibit N    Tenant Maintained Off-Premises Equipment

 

(iii)



--------------------------------------------------------------------------------

 

              Page

Exhibit O    Conduit Exhibit P    Permitted Uses Exhibit Q    Permitted
Hazardous Substances and Quantities Exhibit R    Tenant’s Permits Exhibit S   
Sustainability Site Practices Exhibit T    Tenant’s Signage Exhibit U    Parking
Exhibit Exhibit V    Security Services Transition Work Exhibit W    Reserved
Exhibit X    Landlord’s Auditorium Usage Exhibit Y    Lab Restoration Work
Exhibit Z    Janitorial Exhibit AA    Designated Secure Areas Exhibit BB   
Letter of Credit Exhibit CC    Landlord Repair Items Addendum 1    Addendum to
Lease

 

(iv)



--------------------------------------------------------------------------------

LEASE AGREEMENT

This LEASE AGREEMENT (this “Lease”) is dated as of this 26th day of March, 2013
(the “Commencement Date”), by and between 7171 SOUTHWEST PARKWAY HOLDINGS, L.P.,
a Delaware limited partnership (“Landlord”), and LANTANA HP, LTD., a Texas
limited partnership (“Tenant”).

R E C I T A L S :

In consideration of the premises, the mutual benefits to be derived from this
Lease and the representations, warranties, covenants and conditions herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, Landlord and Tenant agree as
follows:

ARTICLE I

DEFINITIONS

1.1. Definitions. Unless otherwise defined herein or unless the context
otherwise requires, the capitalized terms listed below shall have the meanings
stated for those terms when used in this Lease:

“ADA” shall mean the Americans with Disabilities Act of 1990, as amended, and
the rules, regulations and pronouncements issued in connection therewith.

“Additional Rent” shall mean (i) Tenant’s Proportionate Share of Operating
Costs, (ii) Tenant’s Proportionate Share of Impositions, (iii) Tenant’s Separate
Electrical Costs, (iv) Shared Electrical Costs, (v) Common Area Electrical
Costs, (vi) Tenant’s Separate Chilled Water Costs, and (vii) Common Area Chilled
Water Costs.

“Affiliate” shall mean any Person that, directly or indirectly, controls, or is
controlled by or under common control with, another Person. For purposes of this
definition, “control” (including the terms “controlled by” and “under common
control with”), as used with respect to any Person, means the power to direct or
cause the direction of the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities or by contract or
otherwise.

“After Business Hours” means (a) any time other than between 7:00 a.m. to 7:00
p.m. on weekdays or between 8:00 a.m. to 1:00 p.m. on Saturdays, (b) Sundays and
(c) Holidays.

“Base Rent” shall have the meaning stated in Section 4.1 herein.

“BOMA Study” shall mean that certain study and the report attached hereto as
Exhibit K covering the Property.

 

-1-



--------------------------------------------------------------------------------

“Building” shall mean any one of the buildings designated as B100, B200, B300,
B400 or B500 on Exhibit A-1, which is attached hereto and made a part hereof,
and the plural form shall refer to one or more of said buildings.

“Building Code” shall mean the City of Austin Building Code.

“Building Exclusive Use Common Areas” shall mean those areas and the facilities
in those areas designated by Landlord from time to time for the common use of
all tenants of a particular Building only. The Building Exclusive Use Common
Areas as they currently exist of the date of this Lease are described in
Exhibit A-1. Notwithstanding anything contained herein to the contrary, in no
event shall the lobbies or other Common Areas of B500 (other than the unenclosed
portion of the loading dock of B500) be designated as Building Exclusive Use
Common Area.

“Building’s Structure” means with respect to each Building the roof and roof
membrane, elevator shafts, footings, foundations, structural portions of
load-bearing walls, structural floors and subfloors, structural columns and
beams, curtain walls, and thermal moisture systems of that Building.

“Building’s Systems” for a Building means the fixtures and equipment located in
or on that Building which have the function and include the components described
on Exhibit L, attached hereto and made a part hereof; and for a “Parking
Structure” (defined below) means the fixtures and equipment located in or on
that Parking Structure which have the function and include the components
described on said Exhibit L; in each case of a Building or a Parking Structure,
including, without limitation, the HVAC, life-safety, plumbing, electrical,
electronic data, communications, security, mechanical and elevator systems, if
any.

“Business Day” shall mean any day other than a Saturday, Sunday, or a “Holiday”.

“CERCLA” shall have the meaning stated in Section 6.11(c) herein.

“Chilled Water Costs” shall have the meaning stated in Section 5.3 herein.

“Commencement Date” means March 26, 2013.

“Common Areas” shall mean those areas and the facilities in those areas
(including the Property Amenities) designated by Landlord from time to time for
the common use of all tenants of the Property (such as driveways, sidewalks,
cafeterias, fitness centers, Parking Structures, loading areas and access roads)
and not leased to or allocated for the exclusive use of Tenant or any other
single tenant of the Property; provided that references to the Common Areas
herein shall include references to Building Exclusive Use Common Areas.

“Core Portions” shall have the meaning stated in Section 6.9(b) herein.

“Default” shall mean any event or condition which with the passage of time or
the giving of notice, or both, would constitute an Event of Default under this
Lease.

 

-2-



--------------------------------------------------------------------------------

“Early Expiration Space” shall mean those portions of the Premises shown on
Exhibit H-1 (the “First Early Expiration Space”), Exhibit H-2 (the “Second Early
Expiration Space”), and Exhibit H-3 (the “Third Early Expiration Space”).

“Electrical Costs” shall have the meaning stated in Section 5.3 herein.

“Environmental Laws” shall have the meaning stated in Section 6.11(c) herein.

“Expiration Date” means March 31, 2025.

“Event of Default” shall have the meaning stated in Sections 9.1 and 9.5 herein,
as the case may be.

“Fair Market Rental Rate” means the amount of rent (expressed as an annual per
square foot amount payable in monthly installments) charged to tenants in
arm’s-length transactions for non-sublease, non-encumbered space comparable to
the Premises (or the portion thereof that is subject to such rent determination)
in comparable buildings (age, number of stories, total size, and comparable
location) in the area commonly known as the Southwest Submarket of Austin,
Texas, taking into account all financial terms, including, without limitation,
base rent, free rent and rental abatement, escalations, length of the term, the
cost of any landlord-performed tenant improvement work and any tenant
improvement allowances. Fair Market Rental Rate shall be computed based on
transactions occurring within twelve (12) months prior to the date of the Rental
Notice provided by Landlord pursuant to Section 4.2 below, provided that in
making such computation, timing adjustments shall be made to take into account
the fact that the term and rent schedule in such comparable transaction may
begin before or after the term and rent schedule applicable to this Lease for
the Renewal Term. Notwithstanding any contrary provision hereof, in determining
the Fair Market Rental Rate, no consideration shall be given to (a) any period
between the effective date and the rent commencement date of the comparable
lease if the tenant thereunder is not paying rent during such period due to its
design, permitting and construction of improvements, or (b) any commission paid
or not paid in connection with such comparable transaction. The Fair Market
Rental Rate shall include adjustment of the stated size of the Premises (or the
portion thereof that is subject to such rent determination) based upon the
standards of measurement utilized in the comparable transactions.

“GAAP” shall mean United States generally accepted accounting principles
consistently applied to the accounts to which the principles are then to be
applied; provided, however, in the event that public reporting companies are
required by the US Securities and Exchange Commission to apply different
accounting principles to its books of account, then the term shall mean the
accounting principles required by the US Securities and Exchange Commission to
be applied in reporting financial information by the public reporting company.

“Governmental Entity” shall mean any court or any federal, state, or local
legislative body or municipality, or governmental department, commission, board,
bureau, agency or authority.

 

-3-



--------------------------------------------------------------------------------

“Hazardous Materials” shall have the meaning stated in Section 6.11(b) herein.

“Holiday” means any of the following days: New Year’s Day, Martin Luther King,
Jr. Day, Presidents’ Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day, Friday after Thanksgiving Day, Christmas Day, New Year’s Eve
Day and other recognized holidays which are observed by national banking
institutions.

“Impositions” shall have the meaning stated in Section 5.2 herein.

“Initial Measurement Standard” shall mean the standard of measurement utilized
in the BOMA Study and as more particularly described on Exhibit K.

“Initial Term” shall have the meaning stated in Section 3.1 herein.

“Interest Rate” shall have the meaning stated in Section 4.5 herein.

“Land” shall mean all of Lot 1, Block “U,” LANTANA LOT 1, BLOCK U, a subdivision
in Travis County, Texas, according to the map or plat thereof recorded under
Document No. 200600010 in Official Public Records of Travis County, Texas.

“Legal Requirements” shall mean all orders, injunctions, writs, statutes,
rulings, rules, regulations, requirements, permits, certificates, ordinances of
any Governmental Entity, including, without limitation, the ADA, the Building
Code, zoning laws, all restrictive covenants affecting the Property and all
Environmental Laws, applicable to the Property, Landlord, or Tenant, whether
foreseen or unforeseen; provided that with respect to (i) changes after the
Commencement Date to any private restrictive covenants (i.e., restrictive
covenants entered into with non-governmental third parties as opposed to
covenants that may be imposed by a Governmental Entity) affecting the Property
that are within Landlord’s control or (ii) imposition of any new such private
restrictive covenants after the Commencement Date (a) such changes or new
restrictive covenants must be provided to Tenant in writing and be generally
applicable to all tenants of the Property whose leases require such compliance;
(b) such changes or new restrictive covenants shall not unreasonably interfere
with Tenant’s Permitted Uses of the Premises or materially increase the burdens
or obligations upon Tenant; and (c) such changes or new restrictive covenants
shall be enforced by Landlord in a non-discriminatory manner among all tenants
whose leases require such compliance.

“Liens” shall mean all mortgages, deeds of trust, liens, security interests,
pledges, conditional sale contracts, claims, rights of first refusal, options,
charges, liabilities, obligations, easements, rights-of-way, limitations,
reservations, restrictions, ground lease, and other encumbrances of any kind.

“Non-Disturbance Agreement” shall have the meaning stated in Section 10.12
herein.

“Operating Costs” shall have the meaning stated in Section 5.1 herein.

 

-4-



--------------------------------------------------------------------------------

“Original Tenant” shall mean the tenant originally named herein and any
Permitted Transferee of such tenant.

“Parking Structure” means any of the multi-level structures designated as P100,
P300 and P400 on Exhibit A-1, which is attached hereto and made a part hereof
and the plural form shall refer to one or more of said parking structures.

“Permits” shall mean all permits, licenses, registrations, franchises,
concessions, orders, certificates, consents, accreditations, authorizations and
approvals applicable to the Property or any portion thereof (including the
Premises), Landlord, Tenant or any other Person from time to time in possession
of all or any portion of the Property and imposed or required by any
Governmental Entity on account of the ownership, possession or use of the
Property or some portion thereof.

“Permitted Encumbrances” shall mean the Liens set forth on Exhibit B attached
hereto.

“Permitted Restrictive Covenant” shall mean any private restrictive covenants
(i.e., restrictive covenants entered into with non-governmental third parties as
opposed to covenants that may be imposed by a Governmental Entity) affecting the
Property as of the Commencement Date or new such private restrictive covenants
entered into after the Commencement Date provided that Permitted Restrictive
Covenants shall not include any amendment to any restrictive covenants that
exists as of the Commencement Date or any new restrictive unless the following
conditions are satisfied: (a) such changes or new restrictive covenant must be
provided to Tenant in writing and be generally applicable to all tenants of the
Property whose leases require such compliance; (b) such changes or new
restrictive covenant shall not unreasonably interfere with Tenant’s Permitted
Uses of the Premises or materially increase the burdens or obligations upon
Tenant; and (c) such changes or new restrictive covenant shall be enforced by
Landlord in a non-discriminatory manner among all tenants whose leases require
such compliance.

“Permitted Uses” shall have the meaning stated in Section 6.1 herein.

“Person” shall mean an individual, partnership, joint venture, limited liability
company, corporation, bank, trust, unincorporated organization or a Governmental
Entity.

“Premises” shall mean such portion or portions of the Buildings shown on
Exhibit A-2.

“Property” shall mean collectively the Land, all of the Buildings, all of the
Parking Structures, all of the Property Amenities, all of the Common Areas and
all other improvements and facilities located on the Land.

“Property Amenities” shall mean collectively the portion or portions of the
Property listed on Exhibit M attached hereto (and as shown on the Site Plan), as
the same may be modified and altered as provided in this Lease.

“RCRA” shall have the meaning stated in Section 6.11(c) herein.

 

-5-



--------------------------------------------------------------------------------

“Renewal Term” shall have the meaning stated in Section 3.2(a) herein.

“Rent” shall mean collectively the Base Rent, the Additional Rent, and all other
sums that Tenant may owe to Landlord under this Lease.

“Rules and Regulations” shall have the meaning set forth in Section 10.31.

“Site Plan” shall mean the site plan of the Property attached hereto as
Exhibit A-1.

“Sublease” shall mean any sublease, covering space in a Building, hereafter
executed by Tenant, as the sublandlord thereunder, other than this Lease.

“Superior Interest” shall mean any mortgage, deed of trust, ground lease,
underlying lease or like encumbrance affecting any part of the Property or any
interest of Landlord therein which is now existing or hereafter executed or
recorded, any present or future modification, amendment or supplement to any of
the foregoing, and to any advances made thereunder, provided that no such
encumbrance shall be a Superior Interest under this Lease unless Tenant has been
provided a Non-Disturbance Agreement from the holder of such Superior Interest
which satisfies the requirements of this Lease.

“Taxes” shall mean all ad valorem or other real or personal property taxes,
assessments, fees, levies, duties (including customs duties and similar
charges), deductions or other charges of any nature whatsoever (including
interest and penalties) imposed by any Governmental Entity on the Property.

“Tenant Party” means any of the following persons: Tenant; any assignees
claiming by, through, or under an agreement with Tenant as to this Lease; any
subtenants claiming by, through, or under a Sublease with Tenant; and any of
their respective agents, contractors, employees, licensees, guests and invitees.

“Tenant’s Permits” shall have the meaning stated in Section 6.2 herein.

“Tenant Maintained Off-Premises Equipment” means the personal property and/or
equipment listed on Exhibit N attached hereto or any of Tenant’s or any
subtenant’s other equipment or other property that may be located from time to
time on or about the Property (other than inside the Premises) and used in
connection with the Premises. The Tenant Maintained Off-Premises Equipment shall
not be removed by Landlord during the Term of this Lease unless agreed by
Tenant.

“Tenant’s Proportionate Share” on the Commencement Date means 100% and at any
point in time thereafter, means the percentage obtained by dividing (a) the
rentable square footage included in the Premises at said point in time by
(b) the rentable square footage in the Property.

“Term” shall mean the Initial Term and the Renewal Term if effectively exercised
by Tenant pursuant to the terms of this Lease, subject to earlier termination as
provided in this Lease.

 

-6-



--------------------------------------------------------------------------------

“Visible Premises” shall have the meaning stated in Section 6.9(a)(ii) herein.

ARTICLE II

LEASE OF PROPERTY

2.1. Lease.

(a) Grant. In consideration of the Rents, covenants, and agreements to be
performed by Tenant in this Lease, and the other conditions set forth in this
Lease to which Tenant hereby agrees shall be paid, kept, and performed, Landlord
hereby does lease exclusively unto Tenant, and Tenant hereby does rent and lease
from Landlord, the Premises, as the same shall be determined under the
provisions of this Lease from time to time, subject to all applicable Legal
Requirements and all Permitted Encumbrances.

(b) Measurement Standards; Remeasurement Right.

(i) On the Commencement Date, the Premises shall consist of approximately
812,350 rentable square feet situated within the Buildings. The rentable square
footage of the Premises shall decrease as described in Section 3.1(b) below at
such times as the term of this Lease expires with respect to the Early
Expiration Spaces. Except as otherwise provided in Section 2.1(b)(iii) below,
Landlord and Tenant stipulate that the number of rentable square feet in the
Premises set forth in the BOMA Study shall be binding upon them for the Initial
Term.

(ii) Notwithstanding anything contained in this Lease to the contrary, if the
Term of this Lease is extended for the Renewal Term (as defined in
Section 3.2(a) below), Tenant hereby acknowledges and agrees that Landlord shall
have the right, at Landlord’s sole cost and expense, to have a reputable
licensed architect engaged by Landlord re-measure the rentable square footage of
the Premises in accordance with the Building Owners and Managers Association’s
then-current Standard Method of Floor Measurement for Office Buildings and its
accompanying guidelines (“Current BOMA Standards”) and that, subject to the
terms hereof, any such revised rentable square footage applicable as of the
commencement of the Renewal Term shall be applicable to this Lease and Tenant’s
obligations hereunder during the Renewal Term (including, without limitation,
the computation of Base Rent and Additional Rent payable by Tenant during the
Renewal Term). Landlord shall deliver notice of any such re-measurement (a
“Remeasurement Notice”) pursuant to this Section 2.1(b)(ii) concurrently with
Landlord’s delivery of the Rental Notice (as defined in Section 4.2 below).

(iii) Notwithstanding anything contained in this Section 2.1(b) to the contrary,
if at any time during the Term of this Lease the size of the Common Area within
a Building in which any portion of the Premises are located are modified due to
new improvements or alterations or if new Common Areas are otherwise constructed
at the Property that directly benefit Tenant, then the Premises shall be subject
to re-measurement. Any such re-measurements of the Premises conducted during the
Initial Term shall be conducted by a reputable licensed architect engaged by
Landlord in accordance with the Initial Measurement Standard and any such
remeasurement following the Initial Term shall

 

-7-



--------------------------------------------------------------------------------

be conducted in accordance with the Current BOMA Standards. Landlord shall
deliver a Remeasurement Notice to Tenant promptly following completion of any
such remeasurement pursuant to this Section 2.1(b)(iii).

(iv) Tenant shall have the right, within thirty (30) days following receipt from
Landlord of a Remeasurement Notice pursuant to either Section 2.1(b)(ii) or
Section 2.1(b)(iii) above (the “Tenant Confirmation Period”) (A) to request
Landlord provide a reasonably detailed explanation of the methods used for
Landlord’s determination of the rentable square footage set forth in such
Remeasurement Notice (which Landlord shall thereafter provide within ten
(10) Business Days), and (ii) at Tenant’s sole cost and expense, to retain a
qualified architect to remeasure the rentable square footage of the Premises
pursuant to the Initial Measurement Standard or, after the Initial Term, the
Current BOMA Standards, as the case may be. If Tenant thereafter disputes the
rentable square footage set forth in the subject Remeasurement Notice, then,
prior to the expiration of the Tenant Confirmation Period, Tenant shall deliver
notice thereof to Landlord (the “RSF Dispute Notice”), which shall be
accompanied by (1) the rentable square footage of the Premises, as determined by
Tenant’s architect’s measurement of the Premises pursuant to the Initial
Measurement Standard or, after the Initial Term, the Current BOMA Standards, as
the case may be, and (2) a reasonably detailed explanation of the methods used
by Tenant’s architect for its determination of such rentable square footage. If
Tenant fails to timely provide an RSF Dispute Notice, the rentable square
footage shall be as determined by Landlord in the subject Remeasurement Notice
and shall not be subject to dispute or challenge by Tenant. If Tenant shall
timely deliver an RSF Dispute Notice, the parties shall thereafter meet in good
faith and attempt to agree upon the rentable square footage of the Premises
pursuant to the Initial Measurement Standard or, after the Initial Term, the
Current BOMA Standards, as the case may be. If the parties fail to reach
agreement with respect thereto within thirty (30) days following Landlord’s
receipt of the RSF Dispute Notice, then the parties shall mutually and
reasonably select a qualified third-party architect (the cost of whom shall be
shared equally by Landlord and Tenant) to determine the rentable square footage
of the Premises based on the Initial Measurement Standard or, after the Initial
Term, the Current BOMA Standards, as the case may be. If the parties are unable
to agree on such architect, either party may request that the Austin chapter of
the Texas Society of Architects furnish to Landlord and Tenant a list of three
(3) architects with relevant experience. Upon receiving such list, first,
Landlord shall strike a name from the list, then Tenant shall strike a name from
the list, and the remaining architect shall make the determination of rentable
square footage. Such third party architect’s ruling shall be binding upon
Landlord and Tenant. Upon resolution of any dispute as to the rentable square
footage of the Premises pursuant to the terms hereof, the final rentable square
footage shall be deemed to be applicable as of (x) with respect to
re-measurements conducted in accordance with Section 2.1(b)(ii) above, the
commencement of the Renewal Term and (y) with respect to re-measurements
conducted in accordance with Section 2.1(b)(iii) above, the date of substantial
completion of the subject improvements or alterations to the Common Areas
(notwithstanding the timing of such determination) and all necessary adjustments
to the terms of this Lease resulting from such remeasurement shall be documented
in writing by Landlord and Tenant (and any necessary payments or reimbursements
resulting from such final determination, as applicable, shall be promptly made
following such final determination of the Premises rentable square footage).

 

-8-



--------------------------------------------------------------------------------

(v) Notwithstanding anything contained herein to the contrary, if the Building
Owners and Managers Association ceases to publish the current Standard Method of
Floor Measurement for Office Buildings, or if such standard is otherwise
renamed, revised, discontinued or superseded, the parties agree that the
Building Owners and Managers Association or any successor organization thereto
will be sole judge of the comparability of successive measurement standards, but
if no such organization supplies and designates a comparable measurement
standard, or if no succeeding standard is published, then the calculations under
this Lease based on the Current BOMA Standard shall be based on the comparable
measurement standard then most prevalently utilized by comparable office
building projects in the Southwest Submarket of Austin, Texas.

(c) “AS IS”. TENANT ACKNOWLEDGES THAT LANDLORD HAS MADE NO, AND IS NOT MAKING
ANY, REPRESENTATIONS OR WARRANTIES (EXPRESS OR IMPLIED) REGARDING THE PHYSICAL
CONDITION OF THE PROPERTY OR ITS HABITABILITY OR ITS SUITABILITY FOR ANY
PARTICULAR PURPOSE AND TENANT AGREES THAT THE PREMISES ARE LEASED BY TENANT IN
ITS PRESENT CONDITION, “AS IS, WHERE IS AND WITH ALL FAULTS.”

(d) Net Lease. This Lease is a net lease and, except as provided in this Lease
otherwise, the Rent payable by Tenant hereunder is not subject to any abatement,
reduction, set-off, counterclaim defense or deduction except for any abatements
which are expressly permitted under this Lease. Except as otherwise expressly
provided in this Lease, the obligations of the Tenant contained in this Lease
shall not be affected by reason of (i) any damage to or destruction of the
Property or any part thereof by any cause whatsoever (including fire, casualty,
act of God or enemy, or any other force majeure event), or (ii) any
condemnation, including a temporary condemnation, of the Property or any part
thereof.

2.2. Common Areas; Conduit.

(a) Common Area License. During the Term, Tenant shall have the non-exclusive
right to use only for their intended purposes, the Common Areas. Tenant shall
faithfully observe and fully comply with all Rules and Regulations from time to
time made by Landlord pursuant (and subject) to the terms and conditions of
Section 10.31 below for the safety, care, use and cleanliness of the Common
Areas and the preservation of good order therein. Notwithstanding the foregoing,
Tenant shall only be entitled to use those Building Exclusive Use Common Areas
serving Buildings in which Tenant is an occupant (it being agreed by Landlord
and Tenant that each Building Exclusive Use Common Area shall only be subject to
use by the occupants of the Building that such Building Exclusive Use Common
Areas serve).

 

-9-



--------------------------------------------------------------------------------

(b) Conduit

(i) Survey. Tenant agrees that as a portion of the work to be performed by
Tenant pursuant to Section 3.1(b)(iv) and at its expense, Tenant will proceed to
perform a survey of the existing conduit, during which survey Tenant will
document and mark each conduit (and the inner ducts therein) then in use at the
Property by type and the route of cabling installed in all said conduit and its
inner ducts (both conduits within the Buildings (other than B100 and B200) and
the conduit running from Building to Building).

(ii) Inner-Building Conduit. The risers, raceways, shafts and conduits within
each Building shall be Common Areas to be utilized for the installation and
maintenance of conduits, risers, cables, ducts, and other devices for
communications, and data processing devices by Landlord and/or the occupants of
each such Building and managed and maintained by Landlord. In connection with
Tenant’s use of such risers, raceways, shafts and conduits, Tenant shall use
Landlord’s riser management vendor provided that if Tenant reasonably objects to
Landlord’s riser management vendor, Landlord and Tenant shall cooperate to have
Landlord provide alternative riser management vendors that are reasonably
acceptable to Landlord and Tenant. For Buildings where Tenant does not lease
100% of the rentable square footage of such Building, Tenant shall only be
permitted to utilize its proportionate share (based on the amount of rentable
square footage in such Building by Tenant compared to the total rentable square
footage of such Building) of the total aggregate available conduit within such
Building, as reasonably determined by Landlord and after Landlord reserves its
share necessary to operate Building Systems and perform Landlord’s obligations
under this Lease. Tenant agrees to consolidate its existing conduit usage within
B500 by July 31, 2013 and its existing conduit usage within B300 by December 31,
2014 so that Tenant is not utilizing more than its proportionate share of the
conduit within each respective Building. In addition, to the extent any of the
cabling within either B500 or B300 has been abandoned and is no longer used
either for Building Systems or used by Tenant, then Tenant shall remove such
cabling from the conduit in such Buildings. Tenant’s proportionate share of such
conduit shall in all instances be located within the minimum number of conduits
reasonably possible (for example, if a Building has 4 conduits for Common Area
use and Tenant’s proportionate share of such conduit is 50%, then Tenant shall
receive use of 2 full conduits (as opposed to, for instance, receiving 50% use
of each of the 4 conduits)). Tenant’s proportionate share of a Building’s
utility shafts shall, as reasonably agreed by Tenant and Landlord based on the
use of such shafts as of the Commencement Date, be based on either: (i) the
minimum number of utility shafts reasonably possible (for example, if a Building
has 4 shafts for Common Area use and Tenant’s proportionate share of such shafts
is 50%, then Tenant shall receive use of 2 full shafts (as opposed to, for
instance, receiving 50% use of each of the 4 shafts)) or (ii) the overall
capacity of the utility shafts (for example, if a Building has 4 shafts for
Common Area use and Tenant’s proportionate share of such shafts is 50%, then
Tenant shall receive 50% use of each of the 4 shafts).

(iii) Inter-Building Conduit. The risers, raceways, shafts and conduits running
from Building to Building and/or located on the Property outside of a Building
(“Inter-Building Conduit”) shall be Common Areas to be utilized for the
installation and

 

-10-



--------------------------------------------------------------------------------

maintenance of conduits, risers, cables, ducts, and other devices for
communications, and data processing devices by Landlord and/or the occupants of
the Property and managed and maintained by Landlord; provided, however, that the
conduit described in Exhibit O as “Landlord’s Reserved Conduit” shall be
reserved by Landlord to utilize for the Building Systems (including, without
limitation, security, life safety, and BMS controls) as well as use for other
tenants of the Property, and the conduit described in Exhibit O as “Tenant’s
Reserved Conduit” shall be reserved by Tenant to utilize. Tenant shall
consolidate its existing cabling within the Inter-Building Conduit to be within
Tenant’s Reserved Conduit by July 31, 2013 (and any of Tenant’s cabling that is
otherwise located in the Inter-Building Conduit shall be removed and appropriate
pull strings shall be left in each such conduit for future re-use). In
connection with Tenant’s use of such risers, raceways, shafts and conduits,
Tenant shall use Landlord’s riser management vendor provided that if Tenant
reasonably objects to Landlord’s riser management vendor, Landlord and Tenant
shall cooperate to have Landlord provide alternative riser management vendors
that are reasonably acceptable to Landlord and Tenant.

ARTICLE III

TERM

3.1. Initial Term.

(a) Commencement Date. Subject to and upon the terms and conditions set forth in
this Lease, the initial term of this Lease shall commence on the Commencement
Date and, as respects all of the Premises other than the Early Expiration Space,
shall expire at 11:59 PM on the Expiration Date (the “Initial Term”).

(b) Early Expiration Spaces.

(i) Notwithstanding anything contained herein to the contrary, the term of this
Lease shall expire as to (A) the First Early Expiration Space shown on
Exhibit H-1 attached hereto as of September 30, 2013, (B) the Second Early
Expiration Space shown on Exhibit H-2 attached hereto as of December 31, 2013,
and (C) the Third Early Expiration Space shown on Exhibit H-3 attached hereto as
of December 31, 2014.

(ii) This Lease shall automatically terminate and be of no further force or
effect with respect to an Early Expiration Space and Landlord and Tenant shall
be relieved of their respective obligations under this Lease with respect to
such Early Expiration Space as of the applicable expiration date set forth in
Section 3.1(b)(i) above, except those obligations set forth in this Lease which
relate to the term of Tenant’s lease of such Early Expiration Space and/or that
specifically survive the expiration or earlier termination of this Lease,
including, without limitation, the payment by Tenant of all amounts owed by
Tenant under this Lease with respect to such Early Expiration Space, up to and
including the date the term of this Lease expires as to such Early Expiration
Space. Tenant shall vacate and surrender each Early Expiration Space, and
deliver exclusive possession thereof to Landlord, on or before the applicable
expiration date set forth in Section 3.1(b)(i) above in accordance with all of
the provisions of this Lease pertaining to the expiration or termination of this
Lease, including, without limitation, Sections 6.4 and

 

-11-



--------------------------------------------------------------------------------

10.13(a). If Tenant fails to vacate and surrender an Early Expiration Space as
required by the terms of this Section 3.1(b) on or before the applicable
expiration date set forth in Section 3.1(b)(i) above, the terms of
Section 10.13(b) of this Lease shall apply. Effective upon the date that this
Lease expires as to any Early Expiration Space in accordance with the terms of
this Section 3.1(b), the “Premises” shall mean and refer to the remaining
portions of the Premises other than the applicable Early Expiration Space and
all references in this Lease to the “Premises” shall be deemed to no longer
include references to such Early Expiration Space.

(iii) Effective as of the date when this Lease expires as to the First Early
Expiration Space, the rentable square footage of the Premises shall be 637,209
and Tenant’s Proportionate Share shall be 78.44%. Effective as of the date when
the Lease expires as to the Second Early Expiration Space, the rentable square
footage of the Premises shall be 587,428 and Tenant’s Proportionate Share shall
be 72.31%. Effective as of the date when the Lease expires as to the Third Early
Expiration Space, the rentable square footage of the Premises shall be 470,575
and Tenant’s Proportionate Share shall be 57.92%. Tenant’s Proportionate Share
shall be adjusted if the rentable square footage of the Property has been
modified since the Commencement Date.

(iv) In connection with the surrender of the Early Expiration Space and the
conversion of the Property into a multi-tenant project, Landlord and Tenant
shall each perform certain improvements to the Property described on Exhibit H-4
within the time frames set forth in Exhibit H-4. All such work shall be
performed using Building standard materials and finishes except as otherwise
provided in Exhibit H-4. All such work by Landlord shall be deemed Renovations
for purposes of this Lease and shall be subject to the terms of Section 10.14 of
this Lease. All such work by Tenant shall be performed in accordance with
Section 6.4 below. In addition, no later than thirty (30) days prior to the
Lease expiration date for each Early Expansion Space, Landlord shall provide
Tenant with a re-estimate of Additional Rent that reflects the adjustment of
Additional Rent as of the first day following the date when this Lease expires
as to each Early Expansion Space and the Additional Rent owed under this Lease
shall be adjusted effective as of each such date based on the square footage
reduction in the Premises even if Landlord fails to deliver such re-estimates.

3.2. Renewal Term.

(a) Provided no Event of Default then exists, Tenant shall have the right (the
“Option to Extend”), but not the obligation, to extend the term of the Lease for
one (1) additional term (the “Renewal Term”) of ten (10) years. If and to the
extent that the option to renew the Term is exercised by Tenant as herein
provided, the Renewal Term shall commence at the expiration of the Initial Term
and shall expire on the last day of the one hundred twentieth (120th) full
calendar month following the commencement of the Renewal Term.

(b) Tenant may either extend the term of this Lease with respect to either
(i) the entire Premises or (ii) in the alternative, the entire portion of the
Premises located within Buildings B100, B200 and B500 (the “Reduced Renewal
Space”). In order

 

-12-



--------------------------------------------------------------------------------

to exercise the Option to Extend, Tenant must give written notice of Tenant’s
election to extend the term of this Lease (the “Extension Notice”) no later than
twenty-one (21) months and no more than twenty-four (24) months prior to the
expiration of the Initial Term of this Lease. Following Tenant’s delivery of the
Extension Notice, Tenant shall notify Landlord in writing at least eighteen
(18) months prior to the expiration of the term of this Lease (the “Additional
Notice”) as to whether the Extension Notice will apply to the entire Premises or
apply only with respect to the Reduced Renewal Space. If Tenant does not timely
deliver the Additional Notice, then it shall be deemed that the Extension Notice
will apply to the entire Premises.

(c) Tenant’s lease of the Premises during the Renewal Term shall be on all of
the then existing terms and conditions of this Lease, except that the Base Rent
shall be in accordance with Section 4.2 and the Premises shall be subject to
remeasurement as provided in Section 2.1(b)(ii) above. If Tenant exercises the
Option to Extend for the Renewal Term in accordance with this section, Landlord
and Tenant each shall, on or before the first day of the Renewal Term, execute
and deliver to the other an amendment to this Lease, which confirms the
extension of the term of this Lease for the Renewal Term, sets forth the Base
Rent (as determined in accordance with Section 4.2 below) during the Renewal
Term and the rentable square footage of the Premises (as determined in
accordance with Section 2.1(b) above), but the term of this Lease shall be
extended for the Renewal Term and the Base Rent so determined in accordance with
Section 4.2 and the rentable square footage of the Premises so determined in
accordance with Section 2.1(b) above shall be effective during the Renewal Term
whether or not such amendment is executed.

(d) Tenant’s rights under this Section 3.2 shall terminate, at Landlord’s
option, if (i) an Event of Default exists as of the date of Tenant’s exercise of
its rights under this Section 3.2 or as of the commencement date of the Renewal
Term, (ii) this Lease is terminated in accordance with the provisions of this
Lease, (iii) Original Tenant assigns its interest in this Lease other than to a
Permitted Transferee, (iv) Original Tenant ceases to lease at least 370,000
rentable square feet of space in the Property, (v) Original Tenant has sublet to
a third party more than twenty-five percent (25%) of the premises leased by
Original Tenant at the Property except pursuant to a Permitted Transfer,
(vi) Original Tenant does not (as of the date of Tenant’s exercise of its rights
under this Section 3.2 or as of the commencement date of the Renewal Term)
occupy at least sixty-five percent (65%) of the premises that is being renewed,
or (vii) Tenant fails to timely exercise its option under this Section 3.2, time
being of the essence with respect to Tenant’s exercise thereof.

 

-13-



--------------------------------------------------------------------------------

ARTICLE IV

RENT

4.1. Base Rent. Subject to Section 4.2 herein, commencing on the Commencement
Date and continuing thereafter throughout the Term, Tenant shall pay to Landlord
the following amounts as the “Base Rent” under this Lease:

 

Period

   Annual Base
Rent  Rate
Per Rentable
Square Foot      Rentable
Square
Footage of
Premises      Monthly
Installment
of Base Rent  

Commencement Date – September 30, 2013

   $ 17.44         812,350       $ 1,180,510.41   

October 1, 2013 – December 31, 2013

   $ 17.42         637,209       $ 925,096.46   

January 1, 2014 – March 31, 2014

   $ 17.41         587,428       $ 852,499.16   

April 1, 2014 – December 31, 2014

   $ 17.91         587,428       $ 876,975.33   

January 1, 2015 – March 31, 2015

   $ 17.89         470,575       $ 701,695.83   

April 1, 2015 – March 31, 2016

   $ 18.39         470,575       $ 721,303.12   

April 1, 2016 – March 31, 2017

   $ 18.89         470,575       $ 740,910.41   

April 1, 2017 – March 31, 2018

   $ 19.39         470,575       $ 760,517.71   

April 1, 2018 – March 31, 2019

   $ 19.89         470,575       $ 780,125.00   

April 1, 2019 – March 31, 2020

   $ 20.39         470,575       $ 799,732.29   

April 1, 2020 – March 31, 2021

   $ 20.89         470,575       $ 819,339.58   

April 1, 2021 – March 31, 2022

   $ 21.39         470,575       $ 838,946.87   

April 1, 2022 – March 31, 2023

   $ 21.89         470,575       $ 858,554.16   

April 1, 2023 – March 31, 2024

   $ 22.39         470,575       $ 878,161.46   

April 1, 2024 – March 31, 2025

   $ 22.89         470,575       $ 897,768.75   

The Base Rent shall be payable in equal monthly installments as set forth above
and shall be due and payable in advance on or before the first day of each
calendar month during the Term without deduction, offset, or prior notice or
demand. If in any calendar month, the first day thereof shall fall on a
Saturday, Sunday or Holiday, then the due date shall be extended to be the next
day that is not a Saturday, Sunday or Holiday. Rent shall be paid to Landlord by
wire transfer of immediately available federal funds to Wells Fargo Bank, N.A.,
420 Montgomery Street, San Francisco, California 94104, for credit to SSC IV,
L.P., or such other account written notice of which Landlord shall have given to
Tenant not less than sixty (60) days’ prior to the first due date for Rent on
which Landlord makes the change effective. The obligations of Tenant to pay Rent
to Landlord and the obligations of Landlord under this Lease are independent
obligations. Base Rent, adjusted as herein provided, shall be payable monthly in
advance, without notice or demand. The first monthly installment of Base Rent is
due on

 

-14-



--------------------------------------------------------------------------------

the Commencement Date; thereafter, Base Rent shall be payable on the first day
of each calendar month from and after the Commencement Date; provided, however,
that if the Commencement Date shall occur on other than the first day of a
calendar month, then the first installment of Rent due on the Commencement Date
shall be prorated for the partial calendar month in which the Commencement Date
occurs.

4.2. Renewal Rent. The Base Rent payable during the Renewal Term shall be
ninety-five percent (95%) of the Fair Market Rental Rate as of the commencement
of the Renewal Term (subject to customary, market rate annual escalations).
Provided that Tenant has delivered the Extension Notice as required under
Section 3.2(b), no later than eighteen (18) months prior to the expiration of
the Initial Term, Landlord shall deliver to Tenant written notice (the “Rental
Notice”) of Landlord’s determination of the Fair Market Rental Rate and shall
advise Tenant of the required adjustment to Base Rent, if any. Tenant may accept
the Fair Market Rental Rate set forth in the Rental Notice by written notice
(the “Acceptance Notice”) to Landlord given within 15 days after receipt of the
Rental Notice. If Tenant fails to timely to deliver its Acceptance Notice,
unless Tenant shall have timely delivered Landlord the Rejection Notice (as
defined below), then Tenant’s Option to Extend shall automatically expire and be
of no further force or effect and this Lease shall not be extended for the
Renewal Term. If Tenant, within fifteen (15) days after receipt of the Rental
Notice, provides Landlord with written notice confirming its exercise of its
option to extend for the Renewal Term, but rejection of the terms set forth in
the Rental Notice (the “Rejection Notice”), then for a period of fifteen
(15) days thereafter Landlord and Tenant shall work together in good faith to
agree upon the Base Rent for the Renewal Term. If Landlord and Tenant do not
agree in writing upon the Base Rent for the Renewal Term within such fifteen
(15)-day period, then Tenant shall have been deemed to have rescinded its
exercise of its Option to Extend (and the Option to Extend shall be deemed void
and of no further force or effect and Tenant shall have no right to exercise the
same), unless Tenant gives Landlord written notice within five (5) days after
the expiration of such fifteen (15)-day period that the Base Rent shall be at
95% of the Fair Market Rental Rate, as determined by arbitration pursuant to
Exhibit C of this Lease (which notice shall be binding on Tenant and irrevocably
commit Tenant to extend the Term for the Renewal Term).

4.3. Additional Rent. During the Term, Tenant shall pay to Landlord monthly
installments of Additional Rent in advance on the first day of each calendar
month and otherwise on the same terms and conditions described above with
respect to Base Rent. Unless a shorter time period is specified in this Lease,
all payments of miscellaneous Rent charges hereunder (that is, all Rent other
than Base Rent and Additional Rent) shall be due and payable within 30 days
following Landlord’s delivery to Tenant of an invoice therefor. Landlord and
Tenant agree that each provision of this Lease for determining charges and
amounts payable by Tenant (including provisions regarding Additional Rent) is
commercially reasonable and, as to each such charge or amount, constitutes a
statement of the amount of the charge or a method by which the charge is to be
computed for purposes of Section 93.012 of the Texas Property Code.

4.4. Proration. If the Commencement Date is other than the first day of a
calendar month or if this Lease terminates on other than the last day of a
calendar month,

 

-15-



--------------------------------------------------------------------------------

then the monthly installment of Base Rent and the Additional Rent and all other
Rent for such month or months shall be appropriately prorated on a daily basis
and paid in advance. The monthly installment of Base Rent and Additional Rent
for any partial month at the beginning of the Term shall equal the product of
1/365 of the annual Base Rent and Additional Rent in effect during the partial
month and the number of days in the partial month. Payments of Base Rent or
Additional Rent for any fractional calendar month at the end of the Term shall
be similarly prorated.

4.5. Past-Due Rent. All Rent owed by Tenant to Landlord under this Lease shall
bear interest from the date due until paid at an interest rate (the “Interest
Rate”) equal to the lesser of (a) ten percent (10%) per annum, or (b) the
maximum rate permitted by applicable Legal Requirements; additionally, Landlord,
in addition to all other rights and remedies available to it, may charge Tenant
a late fee equal to three percent (3%) of the delinquent payment to reimburse
Landlord for its cost and inconvenience incurred as a consequence of Tenant’s
delinquency. In no event, however, shall the charges permitted under this
Section 4.5 or elsewhere in this Lease, to the extent they are considered to be
interest under Legal Requirements, exceed the maximum lawful commercial rate of
interest that may be contracted for, charged or received by Landlord thereon
under Legal Requirements. Notwithstanding the foregoing, the late fee referenced
above shall not be charged with respect to the first two occurrences (but not
any subsequent occurrence) during any 12-calendar month period that Tenant fails
to make payment when due, until five (5) Business Days after Landlord delivers
written notice of such delinquency to Tenant.

4.6. Letter of Credit. Upon execution of this Lease, Tenant shall deliver to
Landlord a letter of credit in accordance with the terms of Exhibit BB attached
hereto.

ARTICLE V

ADDITIONAL RENT

5.1. Operating Costs.

(a) Operating Costs Defined. The term “Operating Costs” means, without
duplication, all actual costs, expenses and disbursements (subject to the
limitations set forth below) that Landlord incurs in connection with the
ownership, operation, and maintenance of the Property and performing Landlord’s
obligations under this Lease, in each case, determined in accordance with
generally accepted property management practices consistent with those of
comparable office building projects in the Southwest Submarket of Austin, Texas,
consistently applied, including, without limitation, the following costs:
(A) wages and salaries of all on-site employees at or below the grade of general
manager engaged in the operation, maintenance or security of the Property
(together with Landlord’s reasonable allocation of expenses of off-site
employees at or below the grade of general manager who perform a portion of
their services in connection with the operation, maintenance or security of the
Property including accounting personnel), including taxes, insurance and
benefits relating thereto that shall not materially exceed wages and salaries
for employees performing similar functions in the operation, maintenance or
security of comparable office building projects in the Southwest Submarket of
Austin, Texas; (B) all supplies and materials used in the operation,

 

-16-



--------------------------------------------------------------------------------

maintenance, repair, replacement, and security of the Property; (C) costs for
improvements made to the Property which, although capital in nature (1) are
expected to reduce the normal operating costs (including all utility costs) of
the Property, as amortized using a commercially reasonable interest rate over
the time period reasonably estimated by Landlord to recover the costs thereof
taking into consideration the anticipated cost savings, as determined by
Landlord using its good faith, commercially reasonable judgment, or (2) are made
in order to comply with any Legal Requirement hereafter promulgated by any
Governmental Entity, or any amendment to or any interpretation hereafter
rendered with respect to any existing Legal Requirement that have the effect of
changing the Legal Requirements applicable to the Property from those in effect
as of the Commencement Date (such new Legal Requirements, amendments or
interpretations, “After-Enacted Legal Requirements”), as amortized using a
commercially reasonable interest rate over the useful economic life of such
improvements as determined by Landlord using its good faith, commercially
reasonable judgment (provided, however, that, with regard to capital
improvements or assets designed to reduce other Operating Costs, upon Tenant’s
written request, Landlord shall deliver to Tenant a written statement and
explanation of Landlord’s estimation of the annual saving in Operating Costs
that would result from such expenditure showing that such savings equal or
exceed the annual amortized amount of the cost to be included in Operating Costs
pursuant to this clause (C)); (D) cost of all utilities (at the actual cost paid
by Landlord to the third party utility providers), except Electrical Costs,
Chilled Water Costs and the cost of other utilities reimbursable to Landlord by
the Property’s tenants or other third parties other than pursuant to a provision
similar to this Section 5.1(a); (E) insurance expenses, including the cost of
any deductibles (provided that such deductible amount shall not materially
exceed the market range of insurance deductibles for comparable office building
projects in the Southwest Submarket of Austin, Texas); (F) repairs,
replacements, and general maintenance of the Property; (G) fair market rental
and other costs with respect to the management office for the Property (provided
that if such management office is designated as Common Area and included in the
load factor for purposes of computing the rentable square footage of the
Premises, then no such rental shall be imposed as part of Operating Costs);
(H) service, maintenance and management contracts and fees payable to Landlord,
Landlord’s Affiliate or a third-party management company (provided that any
costs paid to Landlord or Landlord’s Affiliate for management services shall
exclude amounts paid in excess of the competitive rates for management services
of comparable quality in an arm’s length transaction rendered by persons or
entities of similar skill, competence and experience in Austin, Texas) for the
operation, maintenance, management, repair, replacement, or security of the
Property (including alarm service, window cleaning, janitorial, security,
landscape maintenance and elevator maintenance); provided that in no event shall
the property management fees for the management of the Property (not including
reimbursements or other amounts payable in addition to the standard set
management fee provided in the subject property management agreement) exceed
1.5% of the gross revenues of the Property excluding (1) revenues from
reimbursement of the management fee paid pursuant to this Section 5.1(a)(H),
(2) any charges for security services in excess of $1.00 per rentable square
foot (as such amount shall increase by 10% every 5 years), (3) any charges for
Electrical Costs and the actual electrical cost component of Chilled Water Costs
(i.e., the amount paid to the appropriate utility provider for electricity
related to chilled water, but not including the other cost

 

-17-



--------------------------------------------------------------------------------

components that comprise Chilled Water Costs) which exceed, in the aggregate,
$2.50 per rentable square foot (as such amount shall increase by 10% every 5
years), and (4) the costs of services and charges that are self-performed by
Tenant and paid directly by Tenant to the appropriate service provider (the
“Permitted Management Fees”); and (I) all costs and expenses incurred to
operate, maintain, clean and manage the Property Amenities (including, without
limitation, reasonable subsidies, if any), whether operated by Landlord or a
third party operator.

Operating Costs shall not include costs for (i) capital improvements made to the
Property, other than capital improvements described above in Section 5.1(a)(C)
above and except for items which are generally considered maintenance and repair
items, such as painting and wall covering of Common Areas, replacement of carpet
or other floor coverings in elevator lobbies and Common Areas, and the like;
(ii) repair, replacements and general maintenance paid by proceeds of insurance
(or which would have been covered by insurance if Landlord had carried the
insurance required under Section 6.5(a) of this Lease) or condemnation or by
Tenant or other third parties including other tenants of the Property;
(iii) interest, amortization or other payments on loans to Landlord;
(iv) depreciation; (v) leasing commissions; (vi) legal expenses for services,
other than those that benefit the all tenants of the Property generally (e.g.,
ad valorem tax disputes); (vii) renovating or otherwise improving space for
occupants of the Property or vacant leasable space in the Property or for the
preservation, protection or maintenance of non-standard features or equipment of
vacant leasable space in the Property; (viii) Impositions; (ix) federal or state
or local income taxes imposed on or measured by the income of Landlord from the
operation of the Property; (x) any advertising, marketing or promotional
expenses in connection with the leasing of any available space for prospective
tenants; (xi) that portion of the property management fee in excess of the
Permitted Management Fees; (xii) reserves for Operating Costs; (xiii) costs
associated with litigation regarding other tenants or prospective tenants in the
Property; (xiv) the cost to Landlord of any work or services performed in any
instances for any tenant (including Tenant) at the sole cost of such tenant;
(xv) expenses incurred by Landlord to resolve disputes, enforce or negotiate
lease terms with prospective or existing tenants; (xvi) expenses incurred in
connection with any financing, sale or syndication of the Property or in
connection with any Superior Interest; (xvii) Landlord’s general corporate
overhead and general administrative expenses not directly related to the
operation, management or maintenance of the Property; (xviii) any fines or
penalties incurred due to violations by Landlord or any other tenant of any
Legal Requirement; (xix) costs of investigation, remediation or removal of
Hazardous Materials in existence as of the Commencement Date; (xx) cost of
repairs, alterations or replacements caused by the exercise of rights of
condemnation or eminent domain; (xxi) any expense or costs associated with
bringing the Property into compliance with any Legal Requirement in effect and
applicable to the Property as of the Commencement Date; (xxii) compensation paid
to any employee of Landlord above the grade of general manager at the property
level; (xxiii) costs relating to maintaining Landlord’s corporate existence and
right to do business in any jurisdiction; (xxiv) any base rent or percentage
rent payments under any ground lease; (xxv) the cost of repairs due to the sole
negligence, gross negligence or willful misconduct of Landlord, its employees,
agents or contractors; (xxvi) fees or other compensation paid to subsidiaries or
Affiliates of Landlord for services on or to the Property to the extent that the
costs of such services exceed competitive costs of such

 

-18-



--------------------------------------------------------------------------------

services; (xxvii) political and charitable contributions; (xxviii) feasibility
and development costs in connection with (1) modifications to Buildings or
Common Areas on the Property as of the Commencement Date other than capital
improvements described above in Section 5.1(a)(C) above or (2) construction of
additional square footage of rentable area on the Property; (xxix) to the extent
that Tenant is providing security services or janitorial services or any other
service for its own Premises at its own direct cost, security services or
janitorial costs or said other services relating to other leased space in the
Property (if any) (but the foregoing shall not limit Landlord’s ability to
include security services or janitorial costs related to the Common Areas in
Operating Costs); (xxx) deductibles materially exceeding the market range of
insurance deductibles for comparable office building projects in the Southwest
Submarket of Austin, Texas); or (xxxi) any costs or expenses covered by any
warranty, rebate, guarantee, trade discounts and/or volume discounts.

Following the Commencement Date, Landlord shall be performing the deferred
maintenance items described in Exhibit CC attached hereto and made a part hereof
(the “Landlord Repair Items”) during the calendar year 2013. Notwithstanding
anything contained herein to the contrary, none of the costs of the Landlord
Repair Items shall be included in Operating Costs; provided, however, that if,
after performing the Landlord Repair Items initially, in the future such items
or similar types of items are performed by Landlord, then such future repairs
may be included in Operating Costs (subject to the limitations generally
applicable to Operating Costs set forth herein).

(b) Additional Limitations on Operating Costs. Landlord shall (i) not make a
profit by including items to Operating Costs that are otherwise also charged
separately to others and (ii) Landlord shall not collect Operating Costs from
Tenant and all other tenants/occupants in the Property in an amount in excess of
what Landlord incurred for Operating Costs.

(c) Tenant’s Obligation for Operating Costs. Tenant shall pay to Landlord
Tenant’s Proportionate Share of Operating Costs from and after the Commencement
Date. Landlord may make a good faith estimate of Operating Costs to be due by
Tenant for each calendar year or part thereof during the Term and shall deliver
the estimate to Tenant not later than December 31 of each calendar year prior to
which said estimate is applicable. During each calendar year or partial calendar
year of the Term, Tenant shall pay to Landlord, in advance concurrently with
each monthly installment of Base Rent, an amount equal to Tenant’s Proportionate
Share of the estimated Operating Costs for such calendar year or part thereof
divided by the number of months therein. From time to time (but no more
frequently than two (2) times in any twelve (12) month period), Landlord may
re-estimate the Operating Costs to be due by Tenant and deliver a copy of the
re-estimate to Tenant not later than sixty (60) days prior to the date on which
said re-estimate is be effective. Thereafter, the monthly installments of
Operating Costs payable by Tenant shall be appropriately adjusted in accordance
with the estimations so that, by the end of each calendar year, Tenant shall
have paid all of the Operating Costs for that calendar year as Tenant has been
notified by Landlord. Any amounts paid based on such an estimate or re-estimate
shall be subject to adjustment as herein provided when actual Operating Costs
for that calendar year are reasonably certain.

 

-19-



--------------------------------------------------------------------------------

5.2. Impositions.

(a) Impositions Defined. As used in this Lease, “Impositions” shall mean
(without duplication of any item included in Operating Costs or other items to
be reimbursed by Tenant under this Lease) all Taxes, excises, levies, license
and permit fees, and other charges general and special, ordinary and
extraordinary, foreseen and unforeseen, of any kind or nature whatsoever, which
shall or may during the Term be assessed, levied, charged, confirmed or imposed
by any Governmental Entity or any non-governmental assessments for common
charges under a Permitted Restrictive Covenant upon (i) the Property or any part
thereof, (ii) the appurtenances thereto or the sidewalks, streets, or vaults
adjacent thereto, (iii) such Permits as may exist as a condition to the use of
the Property, or (iv) any documents to which the Tenant is a party creating or
transferring an interest or estate in the Premises. Impositions shall not
include any income tax, capital levy (except as provided below), estate,
succession, inheritance or transfer taxes, or similar tax of Landlord; any tax
imposed with respect to the sale, exchange or other disposition by Landlord of
all or any portion of the Landlord’s interest in the Property or the proceeds
thereof; or any income, profits, or revenue tax, assessment, or charge imposed
upon the rents or revenues derived by Landlord from the Property by any
Governmental Entity; provided, however, if the present method of taxation
changes so that in lieu of or in addition to the whole or any part of any
Impositions, there is levied on Landlord a capital tax directly on the rents or
revenues received therefrom or a franchise tax, margin tax, assessment, or
charge based, in whole or in part, upon such rents or revenues for the Property,
then all such taxes, assessments, or charges, or the part thereof so based,
shall be deemed to be included within the term “Impositions” for purposes
hereof. Impositions shall not include Permit fees payable by Tenant or any
subtenant of Tenant pursuant to Section 6.2 below or taxes payable by Tenant or
any subtenant of Tenant pursuant to Section 6.8 below. Notwithstanding anything
to the contrary contained herein (including without limitation, any of the
exclusions set forth in the immediately preceding sentence), Impositions shall
include the Texas margin tax and/or any other business tax imposed under Texas
Tax Code Chapter 171 and/or any successor or replacement statutory provision;
provided, however for purposes of determining the Impositions hereunder, (i) the
calculation of the margin tax shall exclude any and all of Landlord’s revenue
related to the sale, exchange, transfer or financing of the Property or portion
thereof, and (ii) if Landlord is part of a combined group for purposes of
determining margin tax, or Landlord otherwise incurs liability for margin tax by
reason of revenue derived from the Property and revenue derived from any other
projects or businesses, then the amount of the margin tax to be included in
Impositions shall be only that portion directly attributable to the revenue
derived from the Property. Impositions shall include the reasonable costs of
consultants retained in an effort to lower taxes and all costs incurred in
disputing any taxes or in seeking to lower the tax valuation of the Property.
Impositions shall not include taxes on the trade fixtures, equipment, furniture,
and other personal property of any other tenant or occupant of the Property
(other than of Landlord to the extent set forth above) or Permit fees solely
attributable to the operation of another tenant’s business at the Property.

(b) Tenant’s Obligation for Impositions. From and after the Commencement Date,
Tenant shall also pay Tenant’s Proportionate Share of Impositions.

 

-20-



--------------------------------------------------------------------------------

Tenant shall pay Tenant’s Proportionate Share of Impositions in the same manner
as provided above for Tenant’s Proportionate Share of Operating Costs. From time
to time during any calendar year but no more frequently than two (2) times in
any twelve (12) month period, Landlord may estimate or re-estimate the
Impositions to be due by Tenant for that calendar year and deliver a copy of the
estimate or re-estimate to Tenant. Thereafter, the monthly installments of
Impositions payable by Tenant shall be appropriately adjusted in accordance with
the estimations. No later than twenty (20) days after the Commencement Date,
Landlord and Tenant shall each notify the appropriate Governmental Entities
(including the Travis Central Appraisal District) that the Property has been
sold to Landlord and that such Governmental Entities should thereafter send to
Landlord and Tenant all notices of valuation, determination of value,
determination of issues contested or appealed or otherwise relating in any
manner to Impositions. Any Impositions that are payable for the tax year in
which the Term commences or ends shall be apportioned so that Tenant shall pay
its proportionate share of the Impositions payable for such periods of time that
this Lease is in effect during that first or final tax year and Landlord shall
pay its proportionate share for the remainder of said tax years.

(c) Tax Contests and Appeals.

(i) Tenant’s Right to Contest. Tenant may, at its sole cost and expense and if
diligently prosecuted according to the procedure therefor and upon posting
adequate security as required under Legal Requirements, contest the validity or
amount of the assessed valuation for Taxes on the Property with respect to
calendar year 2013; provided that such actions by Tenant are at no cost to
Landlord. If Tenant desires to contest the validity or amount of the assessed
valuation for Taxes on the Property with respect to calendar year 2013 or to
appeal any decision by the Travis Central Appraisal District regarding the
validity or amount of the assessed valuation for Taxes on the Property with
respect to calendar year 2013, Tenant shall so notify Landlord in writing at
least thirty (30) days before the deadline to file the contest or appeal. If
such Impositions become due while the contest or an appeal is pending, Tenant
shall deposit with Landlord the full amount of such Impositions less any portion
thereof paid under protest to the tax assessor-collector and Landlord shall
reimburse Tenant the amount of any reimbursement following such contest or
appeal. Nothing herein contained, however, shall be construed to allow any
Imposition to remain unpaid for such length of time as would permit the
Property, or any part thereof, to be sold or seized by any Governmental Entity
for the nonpayment of the Imposition or that would cause a default by Landlord
under any loan secured by the Property. If at any time, in the judgment of
Landlord, reasonably exercised, it shall become necessary to do so, Landlord
may, after written notice to Tenant, under protest if so requested by Tenant,
direct the application of the amounts so deposited or so much thereof as may be
required to prevent the Impositions from becoming delinquent or to prevent a
default under any loan encumbering the Property. Tenant shall promptly furnish
Landlord with copies of all proceedings and documents relating to any tax
contest or appeal. At Landlord’s election, Landlord, at Landlord’s cost which
may not be included in Operating Costs, may join as a party to any proceeding
initiated by Tenant to contest the validity or amount of any Imposition or to
obtain a lowering of the valuation of the Property. Upon the final determination
of any proceeding or contest, Tenant shall immediately pay the Impositions due,
together with all costs, charges, interest and

 

-21-



--------------------------------------------------------------------------------

penalties incidental to the proceedings except that Landlord shall be required
to pay such amounts to the extent that Landlord has collected the amount owed by
Tenant for such Impositions pursuant to Section 5.2(b) or this Section 5.2(c).
Tenant’s right to contest property taxes pursuant to this Section 5.2(c) shall
only apply to the 2013 tax year. From and after the 2014 tax year, the terms of
this Section 5.2(c) shall terminate and be of no further force or effect.

(ii) Tenant’s Right to Cause Landlord to Contest Taxes. If Landlord elects not
to file, or not later than sixty (60) days prior to the bar date for filing,
fails to file, a contest or appeal with respect to Taxes payable for any tax
year following 2013, then Tenant shall have the right to require Landlord to
file said contest or appeal pursuant to the terms of this Section 5.2(c)(ii).
Any such election by Tenant to cause Landlord to file and diligently pursue to
conclusion a contest or appeal of Impositions for any calendar year must be made
by written notice given by Tenant no later than thirty (30) days prior to the
last date on which such Taxes may be appealed or protested (and then only if
Landlord has not previously commenced its appeal or protest of the subject
Taxes). Any such contest or appeal shall be conducted diligently and in good
faith by Landlord; provided, however, that Landlord shall provide Tenant status
updates upon request with respect to such contest or appeal. Tenant shall pay to
Landlord 100% of Landlord’s costs in connection with proceedings to contest,
determine or reduce Taxes (including, without limitation, reasonable attorneys’
and professional fees, costs and disbursements) requested by Tenant under this
Section 5.2(c)(ii), less the amount of the savings in Taxes, if any, ultimately
resulting from such proceedings, within thirty (30) days following written
demand from Landlord. Notwithstanding anything contained herein to the contrary,
in the event that any contest or appeal requested by Tenant pursuant to this
Section 5.2(c)(ii) results in an increase in Impositions over what such
Impositions would have been had the contest or appeal not been pursued at
Tenant’s request, then Tenant shall bear 100% of the amount of such increase in
Impositions for the entire Property (which amounts shall be paid by Tenant to
Landlord no later than 30 days following written demand (or such earlier date
that such increased amount is owed to the applicable taxing authority)).

(iii) Tenant’s rights under this Section 5.2(c) shall terminate, at Landlord’s
option, if (A) an Event of Default exists as of the date of Tenant’s exercise of
its rights under this Section 5.2(c), (B) this Lease is terminated in accordance
with the provisions of this Lease, (C) Original Tenant assigns its interest in
this Lease other than to a Permitted Transferee, or (D) Original Tenant ceases
to lease at least 300,000 rentable square feet of space in the Property which
includes at least one laboratory space.

(iv) For Taxes, except as specifically provided in Sections 5.2(c)(i) and
(ii) above, Tenant waives all rights to protest or appeal the appraised value of
the Premises, as well as the Property, and all rights to receive notices of
reappraisement as set forth in Sections 41.413 and 42.015 of the Texas Tax Code;
provided that Landlord shall, upon Tenant’s request, provide copies of said
notices to Tenant.

 

-22-



--------------------------------------------------------------------------------

5.3. Electrical Costs and Chilled Water.

(a) Electrical Costs.

(i) From and after the Commencement Date, subject to Section 5.3(a)(iii) below,
Tenant shall pay to Landlord (A) all Electrical Costs consumed within the
Premises that are separately metered or submetered (“Tenant’s Separate
Electrical Costs”), (B) all Electrical Costs consumed within the Premises that
are not separately metered or submetered from other portions of the Property
(“Shared Electrical Costs”), and (C) Tenant’s Proportionate Share of all
Electrical Costs consumed within the Common Areas (“Common Area Electrical
Costs”). As used herein, “Electrical Costs” means the cost of electricity, which
shall include all generation, transmission and distribution costs and sales,
use, excise or other taxes assessed by Governmental Entities on such electrical
services and included in the bill from the utility provider to Landlord. As
respects Tenant’s Separate Electrical Costs, Landlord charge for Tenant’s
electrical consumption based on the rate per kilowatt hour (KWH) and kilowatt
demand (KW) charged to Landlord by the provider of electrical service to the
Property during the same period of time. As respects Shared Electrical Costs,
Landlord shall make a reasonable allocation of the amount of electricity
Landlord estimates is consumed within the Premises vis-à-vis the other portions
of the Property with which such portions of the Premises are metered or
submetered by reasonable hand metering and calculation and shall reasonably
allocate such costs in an equitable manner between such portions of the Property
using a commercially reasonable methodology consistently applied. As respects
Common Area Electrical Costs, Landlord shall utilize the readings from the
separate submeters, if any, for the Common Areas and otherwise shall, using a
commercially reasonable methodology consistently applied, make a reasonable and
equitable allocation of the amount of electricity Landlord estimates is consumed
within the Common Areas vis-à-vis the other portions of the Property with which
such portions of the Common Areas are submetered or by reasonable hand metering
and calculation. Landlord shall provide Tenant upon request with a written
explanation of the methodology used by Landlord in making such allocation
together with back-up documentation reasonably sufficient for Tenant to verify
the allocation and the methodology. If Tenant reasonably disagrees with such
methodology with respect to Shared Electrical Costs with respect to B500, Tenant
shall have the right, upon written notice to Landlord, to require Landlord to
install a submeter covering the portion of the Premises in B500. Landlord and
Tenant shall each pay fifty percent (50%) of the cost of such submeter.

(ii) In order to more accurately estimate Electrical Costs as provided in
Section 5.3(a)(i) above, Landlord shall perform the following submetering work
at Landlord’s cost which may not be included in Operating Costs: (A) no later
than September 30, 2013, Landlord shall install a submeter to measure the amount
of electricity used by the first floor of B400; (B) no later than December 31,
2013, Landlord shall install a submeter to measure the amount of electricity
used in the kitchen of Building B500; and (C) no later than December 31, 2014,
Landlord shall install a submeter to measure the amount of electricity used on
floors 3 and 4 of Building B300.

 

-23-



--------------------------------------------------------------------------------

(iii) Landlord and Tenant agree that the existing contract currently in place
with Austin Energy shall remain in place for the provision of electrical to the
entire Property through December 31, 2013, unless mutually agreed otherwise.
From the Commencement Date through September 30, 2013 or the first normal
utility billing date after September 30, 2013, Tenant shall pay all of the
Electrical Costs for the Property directly to Austin Energy. During the period
from October 1, 2013 or the first normal utility billing date after
September 30, 2013 through December 31, 2013 or the first normal utility billing
date after December 31, 2013, Tenant shall continue to pay all of the Electrical
Costs for the Property to Austin Energy, but Landlord shall reimburse Tenant for
all of the Electrical Costs consumed within B400 for such period, save and
except the Electrical Costs for the submetered electricity for the first floor
of B400 (and a reasonable allocation of any Common Area usage that is on the
same submeter as B400). Effective as of January 1, 2014, Tenant shall terminate
such contract with Austin Energy and Landlord shall purchase electricity for the
Property through a separate contract with Austin Energy. Landlord shall
reimburse Tenant for the Electrical Costs owed by Landlord to Tenant hereunder
within thirty (30) days after receipt of an invoice for such costs.

(b) Chilled Water. From and after the Commencement Date, Tenant shall pay to
Landlord (i) Tenant’s Proportionate Share of all Chilled Water Costs with
respect to the Common Areas (“Common Area Chilled Water Costs”) and (ii) 100% of
the Chilled Water Costs with respect to chilled water consumed by Tenant within
the Premises (“Tenant’s Separate Chilled Water Costs”). As used herein, “Chilled
Water Costs” shall mean the cost of all chilled water supplied to the Premises
and/or the Common Areas, as the case may be, for the HVAC systems of the
Property and tenant specific cooling systems (which are using chilled water) and
shall include all costs to generate the pro-rata share of used BTU’s including
the cost of electricity, water, sewage, water treatment, labor, metering,
filtering, and maintenance including but not limited to service and testing
contracts, water treatment, parts and consumables and sales, use, excise or
other taxes assessed by Governmental Entities on such chilled water. In order to
more accurately estimate Chilled Water Costs as provided in this Section 5.3(b),
Landlord shall perform the following submetering work at Landlord’s cost, which
cost may not be included in Operating Costs: (A) no later than December 31,
2013, Landlord shall install a submeter to measure the amount of chilled water
used by B400 and B500; (B) no later than December 31, 2014, Landlord shall
install a submeter to measure the amount of chilled water used by B300. As
respects the allocation of Chilled Water Costs, Landlord shall utilize the
readings from the separate submeters, if any, and otherwise shall, using a
commercially reasonable methodology consistently applied, make a reasonable and
equitable allocation of the amount of chilled water Landlord estimates is
consumed by the Premises vis-à-vis the other portions of the Property.

(c) Payment. The amounts payable under Sections 5.3(a) and 5.3(b) above with
respect to Electrical Costs and Chilled Water Costs shall be payable in monthly
installments on the Commencement Date and on the first day of each calendar
month thereafter. Each installment shall be based on Landlord’s estimate of the
amount due for each month. On or before December 31 of each calendar year,
Landlord shall provide Tenant with Landlord’s estimate of the amount due for
Electrical Costs and Chilled Water Costs for the following calendar year.
Thereafter, from time to time during such calendar

 

-24 -



--------------------------------------------------------------------------------

year (but no more than two (2) times in any twelve (12) month period), Landlord
may re-estimate the Electrical Costs and/or Chilled Water Costs to be due by
Tenant for that calendar year and deliver a copy of the estimate or re-estimate
to Tenant. Thereafter, the monthly installments of Electrical Costs and/or
Chilled Water Costs payable by Tenant shall be appropriately adjusted in
accordance with the estimations. Landlord shall reconcile and submit that
reconciliation to Tenant in accordance with Section 5.4 below.

5.4. Reconciliation Statement.

(a) Annual Statement. By June 30 of each calendar year, Landlord shall furnish
to Tenant a statement of Operating Costs, Impositions, Electrical Costs and
Chilled Water Costs for the previous year (the “Reconciliation Statement”)
(which shall include the readings taken from said submeters and the method of
allocation of the Electrical Costs and Chilled Water Costs). If Tenant’s
estimated payments of Operating Costs, Taxes, Electrical Costs or Chilled Water
Costs under this Article V for the year covered by the Reconciliation Statement
exceed the amount actually owed by Tenant for such items as indicated in the
Reconciliation Statement, then Landlord shall credit or reimburse Tenant for
such excess within 60 days after Landlord furnishes the Reconciliation Statement
to Tenant; likewise, if Tenant’s estimated payments of Operating Costs, Taxes,
Electrical Costs or Chilled Water Costs under this Article V for such year are
less than the amount actually owed by Tenant for such items as indicated in the
Reconciliation Statement, then Tenant shall pay Landlord such deficiency within
60 days after invoice from Landlord.

(b) Quarterly Updates. For the calendar years 2013 and 2014, Tenant may request
(which notice may be made by email notice with a telephone confirmation) from
Landlord updates on the actual amounts incurred by Landlord for Operating Costs,
Impositions, Electrical Costs and Chilled Water Costs for the previous calendar
quarter, which statements shall be provided by Landlord no later than fifteen
(15) days following Tenant’s request (but in no event shall Landlord be required
to deliver such statements for a calendar quarter any earlier than forty
(40) days following the end of such calendar quarter). The level of detail of
such statements shall be the same level of detail that Landlord normally
prepares in the ordinary course of its quarterly budgeting process and shall
include Landlord’s budgeting forecast for the next quarter and/or the remaining
calendar year to the extent such forecast was prepared by Landlord during such
budgeting process.

5.5. Tenant Inspection Right. Provided no Event of Default then exists, after
receiving an annual Reconciliation Statement and giving Landlord 60-days’ prior
written notice thereof, Tenant may inspect or audit Landlord’s records relating
to Additional Rent for the period of time covered by such Reconciliation
Statement in accordance with the following provisions. If Tenant fails to object
to the calculation of Additional Rent on an annual Reconciliation Statement
within 120 days after the statement has been delivered to Tenant, or if Tenant
fails to conclude its audit or inspection within 180 days after the statement
has been delivered to Tenant (subject to extension in the event of Landlord’s
delay in providing access or information required for the audit), then Tenant
shall have waived its right to object to the calculation of Additional Rent for
the year in question and

 

-25-



--------------------------------------------------------------------------------

the calculation of Additional Rent set forth on such statement shall be final.
Tenant’s audit or inspection shall be conducted where Landlord maintains its
books and records containing the information regarding the Operating Costs,
Impositions, Electrical Costs and Chilled Water Costs, shall not unreasonably
interfere with the conduct of Landlord’s business, and shall be conducted only
during business hours reasonably designated by Landlord (to be not less than
9:00 AM through 5:00 PM Mondays through Fridays, Holidays excepted). Tenant
shall pay the cost of such audit or inspection, unless the total Additional Rent
for the period in question is determined to be overstated by more than 3% in the
aggregate and Landlord concurs with such findings (or, in the absence of such
concurrence, such overstatement is confirmed by a court of competent
jurisdiction or such other dispute resolution mechanism as to which the parties
mutually agree in writing), in which case Landlord shall pay Tenant’s actual
out-of-pocket costs incurred with respect to such audit (not to exceed the
lesser of (1) $15,000 or (2) 150% of the amount Tenant was overcharged for the
period in question). Tenant may not conduct an inspection or have an audit
performed more than once during any calendar year. Tenant or the accounting firm
conducting such audit shall, at no charge to Landlord, submit its audit report
in draft form to Landlord for Landlord’s review and comment before the final
approved audit report is submitted to Landlord, and any reasonable comments by
Landlord shall be considered for inclusion in the final audit report. If such
inspection or audit reveals that an error was made in the Additional Rent
previously charged to Tenant and Landlord concurs in such findings (or, in the
absence of such concurrence, such overstatement is confirmed by a court of
competent jurisdiction or such other dispute resolution mechanism as to which
the parties mutually agree in writing), then Landlord shall refund to Tenant any
overpayment of any such costs, or Tenant shall pay to Landlord any underpayment
of any such costs, as the case may be, within 30 days after notification
thereof. To the extent Tenant may do so without violation of Legal Requirements
applicable to Tenant, Tenant shall maintain the results of each such audit or
inspection confidential and shall not be permitted to use any third party to
perform such audit or inspection, other than a nationally recognized independent
certified public accounting firm which is not compensated on a contingency fee
basis or in any other manner which is dependent upon the results of such audit
or inspection (and Tenant shall deliver the fee agreement or other similar
evidence of such fee arrangement to Landlord upon request), and which agrees
with Landlord in writing to maintain the results of such audit or inspection
confidential. Nothing in this Section 5.5 shall be construed to limit, suspend
or abate Tenant’s obligation to pay Rent, including Additional Rent, when due.

5.6. Cap on Operating Costs. For purposes of calculating Tenant’s Proportionate
Share of Operating Costs under Section 5.1, the maximum increase in the amount
of Controllable Operating Costs (defined below) that may be included in
calculating Tenant’s Proportionate Share of Operating Costs for each calendar
year after the Cap Base Year (defined below) shall be limited to 5% per calendar
year on a cumulative, compounded basis; for example, the maximum amount of
Controllable Operating Costs that may be included in the calculation of Tenant’s
Proportionate Share of Operating Costs for each calendar year after the Cap Base
Year shall equal the product of the Controllable Operating Costs during the Cap
Base Year and the following percentages for the following calendar years: 105%
for the first calendar year following the Cap Base Year; 110.25% for the second
calendar year following the Cap Base Year; 115.76% for the

 

-26-



--------------------------------------------------------------------------------

third calendar year following the Cap Base Year, etc. However, any increases in
Operating Costs not recovered by Landlord due to the foregoing limitation shall
be carried forward into succeeding calendar years during the Term (subject to
the foregoing limitation) to the extent necessary until fully recouped by
Landlord. “Cap Base Year” means the calendar year 2014. There shall be no cap on
the amount of Operating Costs payable by Tenant for the calendar years 2013 and
2014. Prior to the date hereof, Landlord has provided to Tenant a good faith
estimate of Operating Costs, Electrical Costs and Chilled Water Costs for the
calendar year 2013 of $11.33 per rentable square foot of the Premises per year;
provided, however, that Tenant specifically acknowledges that such amount is
merely an estimate based on the information Landlord has been provided for the
Property as of the Commencement Date as well as its experience with its other
assets in Austin, Texas, and that such amount is not a representation or
warranty by Landlord as to the actual amount of Operating Costs for which Tenant
shall be responsible for the calendar year 2013 and/or calendar year 2014.
“Controllable Operating Costs” means all Operating Costs which are within the
reasonable control of Landlord; thus, Controllable Operating Costs excludes
taxes (to the extent any taxes are included within a component of Operating
Costs), insurance, utilities (to the extent any utility costs are included
within a component of Operating Costs), snow removal costs, costs incurred to
comply with After-Enacted Legal Requirements, and other costs beyond the
reasonable control of Landlord. Controllable Operating Costs shall not include
costs for janitorial or security services provided to the Premises, it being
agreed that Tenant’s right to separately contract for such services pursuant to
Section 6.3(c) below is a reasonable price control on such services.

5.7. Gross Up; Cost Pools. With respect to any calendar year or partial calendar
year in which the Property is not occupied to the extent of 95% of the rentable
area thereof, or Landlord is not supplying comparable services to 95% of the
rentable area thereof, the Operating Costs, Electrical Costs, and Chilled Water
Costs for such period which vary with the occupancy of the Property or level of
service shall, for the purposes hereof, be increased to the amount which would
have been incurred had the Property been occupied to the extent of 95% of the
rentable area thereof and Landlord had been supplying comparable services to 95%
of the rentable area thereof. Landlord expressly agrees that it shall not have
the right to gross up any Electrical Costs and Chilled Water Costs for
electricity and chilled water that are being separately submetered to the
Premises. In addition, Operating Costs, Impositions, Electrical Costs (other
than Tenant’s Separate Electrical Costs) and Chilled Water Costs (other than
Tenant’s Separate Chilled Water Costs) shall generally be computed on a
Property-wide basis provided that Landlord shall have the right, from time to
time, to equitably allocate some or all of the Operating Costs, Impositions,
Electrical Costs and/or Chilled Water Costs for the Property among different
portions or occupants of the Property based on the extent to which Landlord, in
its reasonable, good faith discretion, determines that such tenants benefit from
such services or the use of the Property; provided that the costs within each
such cost pool shall be allocated and charged to the tenants within such cost
pool in an equitable manner over all expense years in accordance with sound
property management practices consistently applied; provided further that in no
event shall the Operating Costs, Impositions, Electrical Costs (other than
Tenant’s Separate Electrical Costs) and/or Chilled Water Costs (other than
Tenant’s Separate Chilled Water Costs) in connection with the Property Amenities
be allocated on other than a Property-wide basis to all rentable square feet in
the Property. If

 

-27-



--------------------------------------------------------------------------------

requested by Tenant, Landlord shall provide back-up documentation on the
methodology used in making any such cost pool allocations. In no event shall
Landlord be entitled to recover more than 100% of actual Operating Costs
pursuant to this Section 5.7.

ARTICLE VI

COVENANTS

6.1. Use of the Property; Density Limits.

(a) Use of Real Property. Tenant may use the Premises only for the purposes
described on Exhibit P (the “Permitted Uses”). Notwithstanding anything
contained herein, during the Term, allocation of permitted and accessory uses in
the Premises shall be restricted to the Permitted Uses and respective percentage
allocations existing as of the date of this Lease unless otherwise consented to
in writing by Landlord. In the event that Tenant requests the right to use the
Premises for other than the Permitted Uses, Landlord shall not unreasonably
withhold its consent so long as such requested use or allocations are consistent
with those permitted by right without variance or conditional use permit by
applicable Legal Requirements; otherwise, Landlord may withhold or deny its
consent in its sole and absolute discretion. Tenant shall at all times operate
the Premises in compliance with all applicable Legal Requirements and shall
comply with all Legal Requirements relating to the use, condition, access to,
and occupancy of the Premises and will not commit waste, overload the Building’s
Structure or the Building’s Systems or subject the Premises to use that would
damage the Premises. In addition, Tenant may not use or occupy, nor permit the
Premises to be used or occupied, in any manner which would in any way void or
make voidable any insurance then in force with respect thereto. The Premises
shall not be used for any use which is disreputable, creates extraordinary fire
hazards, or results in an increased rate of insurance on the Property or its
contents, or for the storage of any Hazardous Materials (other than the
Hazardous Materials in the quantities allowed pursuant to Section 6.11 below and
then only in compliance with all Legal Requirements and in a reasonable and
prudent manner). Tenant shall not use any portion of the Premises for a call
center or any other telemarketing use, or any credit processing use. Tenant may
use any existing wiring or cabling in the Premises in its current “AS-IS”
condition; however, any additional wiring or cabling installed by Tenant or
modifications made to the existing wiring or cabling shall be at Tenant’s sole
cost and expense. During the Term, Tenant shall leave any pre-existing but
unused wiring and cabling undamaged and in a neat and organized fashion,
labeled, and comparable to its current condition. Tenant shall conduct its
business and use commercially reasonable efforts to control each other Tenant
Party so as not to create any nuisance or unreasonably interfere with other
tenants or Landlord in its management of the Property.

(b) Density Limits. The occupancy within the Premises shall at no time exceed
the following (the “Density Limit”): (i) with respect to the Premises as a
whole, occupancy by more than one (1) person for each 200 rentable square feet
of the Premises and (ii) with respect to each increment of space within the
Premises, an occupancy that is supported by the system design of the applicable
HVAC system serving such increment. The occupancy levels within the Premises
shall be reasonably determined by Landlord using verifiable methods. In the
event Tenant wishes to have an increment of

 

-28-



--------------------------------------------------------------------------------

space occupied by more than one (1) person for each 120 rentable square feet of
such increment of the Premises, Tenant will be allowed to increase the occupancy
within such increment provided that: (1) Tenant submits to Landlord engineering
plans (prepared for Tenant by a professional engineer registered in the state of
Texas) that adhere to applicable codes and that demonstrate that the relevant
HVAC system will support the proposed occupancy level while maintaining space
conditions as defined in the Utility Exhibit and conforming to all relevant code
requirements or (2) Tenant submits to Landlord engineering plans (prepared for
Tenant by a professional engineer registered in the state of Texas) that adhere
to applicable codes and that demonstrate that the relevant HVAC system will need
to be modified or additional equipment installed to support the proposed
occupancy level (without adverse affect to any Building System) while
maintaining space conditions as defined in the Utility Exhibit and Tenant agrees
to cover the costs associated with such modifications, including, without
limitation, the procurement and installation of additional equipment. All such
engineering plans shall be subject to reasonable review and confirmation by
Landlord’s preferred professional engineer registered in the State of Texas, at
Tenant’s reasonable expense, such review to be completed within ten
(10) Business Days of Tenant’s submission of engineering plans. For the
avoidance of doubt, in no event shall the occupancy level across the Premises as
a whole exceed one (1) person for each 200 rentable square feet of the Premises.
Notwithstanding the foregoing, population density may from time to time exceed
the Density Limit on a temporary basis for meetings, conferences and other
events and circumstances of a temporary nature provided that Tenant shall be
responsible for addressing any excess utility requirements as set forth in
Section 6.3 hereof, and all third-party costs incurred by Landlord as a result
of such increased population density.

6.2. Maintenance of Permits. Tenant shall, at Tenant’s sole cost and expense, be
responsible for, obtain and maintain in Tenant’s (or any subtenant of Tenant’s)
own name, the Permits solely related to Tenant’s (or such subtenant’s) business
and the operation thereof on, from and in the Premises and the permits related
to the use and operation Tenant Maintained Off-Premises Equipment (“Tenant’s
Permits”). The Tenant’s Permits as of the Commencement Date are listed on
Exhibit R attached hereto and made a part hereof, all of which shall be held by
Tenant or its subtenant(s). All Permits other than the Tenant’s Permits required
to be obtained and maintained with respect to the Property or that are necessary
to operate and/or occupy the Property generally, shall be in Landlord’s name.
Landlord shall assist Tenant, at no cost to Landlord, in Tenant’s efforts to
maintain the Tenant’s Permits and to obtain additional Permits, if any,
hereafter required of Tenant related to Tenant’s business and the operation
thereof on, from and in the Premises; provided, however, that (a) any such
Permit must be related to a use and/or activity allowed as part of the Permitted
Use, (b) no such Permit shall interfere with Landlord or any other tenant of the
Property otherwise obtaining Permits necessary for Landlord to operate the
Property or such tenant’s respective premises and (c) to the extent such Permit
relates to a use or activity that is subject to a limitation, then Tenant may
not use more than Tenant’s Proportionate Share of such limitation.
Notwithstanding the foregoing, in no event shall the limitations set forth in
the immediately preceding sentence impair Tenant’s ability to maintain the
laboratories located in the Premises as of the Commencement Date and/or relocate
the laboratory currently located in B400 as provided in Section 6.4(c) below. If
requested by Tenant, Landlord will assist Tenant to obtain and maintain the
direct or

 

-29-



--------------------------------------------------------------------------------

indirect benefit of any and all Tenant’s Permits and, to the extent that Tenant
is unable to obtain or maintain the direct or indirect benefit of all of such
Tenant’s Permits, Landlord shall assist Tenant in connection with Tenant’s
efforts to obtain and maintain those Tenant’s Permits that Tenant is required to
obtain in Tenant’s name; provided, however, that Tenant shall reimburse Landlord
for Landlord’s reasonable out-of-pocket expenses incurred in connection
therewith.

6.3. Services and Utilities.

(a) Services. Landlord shall furnish to Tenant: (1) domestic water that meets or
exceeds the respective performance levels and capacities, and at those points of
supply, for domestic water as set forth on the “Utility Exhibit” (herein so
called) being Exhibit J attached hereto and made a part hereof for all purposes;
(2) the equipment to provide heated and refrigerated air conditioning (“HVAC”)
as appropriate, at such temperatures and in such amounts as are adequate and
sufficient to meet or exceed the respective performance levels and capacities
for HVAC supplied to each of the Buildings, as set forth on the Utility Exhibit;
(3) subject to Section 6.3(c) below, janitorial service and bulb and tube
lighting replacement in and to, and window washing of the exterior window
surfaces of, the Premises, as set forth on Exhibit Z; (4) elevators for ingress
and egress to each floor of the Buildings in which a portion of the Premises are
located, in common with other tenants; (5) electrical current for the Premises
at or above the levels, quality and reliability of service that meets or exceeds
the respective performance levels and capacities set forth on the Utility
Exhibit; and (6) a multi-function card-key building access system to the
exterior entrance to each Building in which the Premises is located that is not
fully leased to, and occupied by, Tenant and Common Area entrances. The
provision of the foregoing services is in all events subject to Tenant utilizing
the Premises at or below the Density Limit; provided that if the actual
occupancy density in excess of the applicable Density Limit occurs with respect
to an increment of space in the Premises but does not affect or impair
Landlord’s ability to provide services to the other portions of the Premises,
then Landlord’s provision of services shall not be relieved or otherwise
affected with respect to the portions of the Premises unaffected by such
occupancy density in excess of the applicable Density Limit. Furthermore, to the
extent that Landlord’s service obligations are suspended due to occupancy in
excess of the applicable Density Limit, such obligations shall be reinstated
with respect to the Premises and/or an applicable increment of the Premises on
and after the date that Tenant becomes compliant with the Density Limit. Tenant
shall pay to Landlord the cost of such services, either as part of Operating
Costs or as Electrical Costs or Chilled Water Costs or by separate invoice, as
applicable.

(b) Responses to Outages and Restoration of Services; Abatement.

(i) Landlord shall respond to alarms, warnings and monitored abnormal conditions
concerning Building Systems being operated by Landlord at the Property at the
times and in the manner as described on the Utility Exhibit.

(ii) Landlord shall use best efforts to ensure that the direct contractor(s)
(i.e., contractors entering into a direct contract with Landlord as opposed to
subcontractors with whom Landlord has no direct contractual relationship) that
provide the

 

-30-



--------------------------------------------------------------------------------

services set forth in Section 6.3(a) shall have the contractual obligation in
their respective service contracts to meet or exceed the service levels set
forth in Section 6.3(a) above and the Utility Exhibit (including the response
times set forth in Paragraph 2 of the Utility Exhibit); provided however, that
(A) if any contractor charges an extra fee or charge in order to have the
contractual obligation in their respective service contracts to meet or exceed
the service levels set forth in Section 6.3(a) and the Utility Exhibit, then
Tenant shall pay 100% of such extra charge and (B) if, despite its best efforts,
Landlord is not able to locate a reasonably acceptable contractor willing to
have the contractual obligation in their respective service contracts to meet or
exceed the service levels set forth in Section 6.3(a) and the Utility Exhibit,
then Landlord shall use its best efforts to get such service provider to agree
to as much of the Utility Exhibit as reasonably possible (but Landlord shall not
be deemed in default hereunder due to such failure by the service provider to
agree to the Utility Exhibit if Landlord has otherwise satisfied its obligations
under this Section 6.3(b)(ii)).

(iii) Notwithstanding anything contained herein to the contrary (A) if any
Service Failure (as defined below) with respect to Critical Utilities to an RDS
Floor (as such terms are defined in the Utility Exhibit) is caused by matters
within Landlord’s (or its contractor’s or subcontractor’s) reasonable control
and continues for two (2) or more full consecutive Business Days after Tenant’s
notice thereof to Landlord (which notice may be made by email notice with a
telephone confirmation to Landlord’s designated representative for Service
Failures, ABM FACILITY SERVICES, INC., a California corporation (telephone
number (512) 924-6617) and any other email address or telephone number that
Landlord may provide in a written notice to Tenant but in no event more than two
total contact persons), and during the entirety of such two (2) Business Day
period either the equipment in such portion of the Premises is rendered
inoperable or, due to the circumstances, Tenant is unable to operate and does
not operate its equipment in such portion of the Premises being served by the
Critical Utilities that have been interrupted, then Tenant shall be entitled to
a proportionate abatement of monthly Base Rent and Additional Rent, which
abatement shall commence as of the first day of the Service Failure and
terminate upon the cessation of such Service Failure, and which abatement shall
be based upon the extent to which the Service Failure prevents Tenant from
conducting, and Tenant does not conduct, its business in the portions of the
Premises being served by the Critical Utilities that are subject to such Service
Failure, and (B) if any Service Failure with respect to Critical Utilities is
caused by matters not within Landlord’s reasonable control and continues for
five (5) or more full consecutive Business Days after Tenant’s notice thereof to
Landlord Tenant’s notice thereof to Landlord (which notice may be made by email
notice with a telephone confirmation to Landlord’s designated representative for
Service Failures, ABM FACILITY SERVICES, INC., a California corporation
(telephone number (512) 924-6617) and any other email address or telephone
number that Landlord may provide in a written notice to Tenant but in no event
more than two total contact persons), and during the entirety of such five
(5) Business Day period either the equipment in such portion of the Premises is
rendered inoperable or, due to the circumstances, Tenant is unable to operate
and does not operate its equipment in such portion of the Premises being served
by the Critical Utilities that have been interrupted, then Tenant shall be
entitled to a proportionate abatement of monthly Base Rent and Additional Rent,
which abatement shall commence as of the first day of the Service Failure

 

-31-



--------------------------------------------------------------------------------

and terminate upon the cessation of such Service Failure, and which abatement
shall be based upon the extent to which the Service Failure prevents Tenant from
conducting, and Tenant does not conduct, its business in the portions of the
Premises being served by the Critical Utilities that are subject to such Service
Failure, provided, however, that, in the case of this clause (B), such abatement
shall be limited to the extent covered by proceeds of Landlord’s rental
interruption insurance (or, to the extent that Landlord is required to carry
rental interruption insurance pursuant to Exhibit D, but fails to carry such
insurance, then the amount that would have been covered by the rental
interruption insurance that Landlord was required pursuant to Exhibit D). The
abatement rights of Tenant set forth above shall be inapplicable to any Service
Failure that is (1) not for a service to be provided by Landlord to Tenant
pursuant to the requirements of this Lease (e.g., Tenant contracts directly with
a service provider for such service), (2) caused by damage from a Casualty or a
condemnation (it being acknowledged that such situations shall be governed by
Sections 7.1 and 7.2 below, as applicable), (3) caused by the sole negligence,
gross negligence or willful misconduct of Tenant or any other Tenant Parties, or
(4) caused by a breach by Tenant of the terms of this Lease, including, without
limitation, the utilization of the Premises in excess of the Density Limit or in
excess of the electrical load as specified in the Utility Exhibit; provided,
however, that in the case of clauses (3) and (4) above, the abatement provisions
set forth above shall nevertheless be applicable so long as the Service Failure
was not caused by the gross negligence or willful misconduct of Tenant or any
Tenant Parties, but only to the extent and for so long as Landlord is reimbursed
for the so abated rent pursuant to Landlord’s rental loss insurance.

(iv) In the event of a Service Failure of Critical Utilities, in addition to the
abatement rights set forth above, Tenant shall also have the self-help remedies
set forth in Section 9.5(b) below.

(v) For purposes of this Lease, a “Service Failure” shall mean any interruption,
suspension or termination of Tenant’s reasonable access to the Premises, or of
services being provided to Tenant by Landlord or by third-party providers,
whether engaged by Tenant or pursuant to arrangements by such providers with
Landlord, which are due to (1) the failure, interruption or malfunctioning of
any electrical or mechanical equipment, utility or other service to any Building
or the Property; (2) the performance of repairs, maintenance, improvements or
alterations; or (3) the occurrence of any other event or cause whether or not
within the reasonable control of Landlord; provided, however, that Service
Failures shall not include interruptions due to the application of Legal
Requirements. Except as set forth in the preceding subsections (iii) and (iv),
no Service Failure shall in and of itself render Landlord liable to Tenant,
constitute a constructive eviction of Tenant, give rise to an abatement of Rent
or a right of Tenant to terminate this Lease, or relieve Tenant from the
obligation to fulfill any covenant or agreement.

(c) Janitorial and Security Services.

(i) Commencing on the Commencement Date and continuing until September 30, 2013,
the security services for the Property shall continue to be supplied under that
certain Scope of Work for Contract Security Services dated March 1, 2011 with
Command Security Corporation, as amended. Landlord and Tenant shall each

 

-32-



--------------------------------------------------------------------------------

perform the work to the Property set forth on Exhibit V within the time frames
set forth in Exhibit V. Notwithstanding anything contained herein to the
contrary, from and after October 1, 2013, Landlord shall contract for security
services for the Property with such security provider as selected by Landlord.
In lieu of receiving janitorial and security services for the Premises from
Landlord as part of Operating Costs, Tenant, at its sole expense, shall from the
Commencement Date, until further written notice to Landlord, provide its own
(i) janitorial services to the Premises and (ii) security services to the
Premises (but only in Buildings 100% occupied by Tenant Parties or on floors
100% occupied by Tenant Parties). If Tenant so elects to perform its own
janitorial and/or security services, Tenant shall maintain the Premises in a
clean and safe condition consistent with the level of janitorial and/or security
services being provided to the other portions of the Property and Tenant shall
be responsible for all security and access issues solely related to such
portions of the Premises. Tenant’s janitorial and/or security contractor shall
satisfy the requirements for outside vendors of said services reasonably
established by Landlord and applicable to Landlord’s vendors, including
reasonable insurance requirements. Tenant shall store all trash and garbage
within the area and in receptacles and arrange for the regular pickup of such
trash and garbage as provided by Landlord to the remainder of the Property. If
Tenant fails to provide janitorial and/or security services to the Premises or
trash removal services in compliance with the foregoing, Landlord shall provide
Tenant written notice of such non-compliance. If Tenant fails to cure such
non-compliance within thirty (30) days after the notice (or such longer period
of time if the non-compliance can’t be remedied within such thirty (30) day
period as long as Tenant is diligently commencing to cure same), then Landlord
shall have the right to take over the performance of the applicable service upon
giving Tenant five (5) days prior written notice in which event, Tenant shall
thereafter have no further right to provide such service to the Premises (and
such service shall thereafter be provided by Landlord as part of Operating
Costs).

(ii) Until and unless Tenant shall provide its own janitorial services to its
Premises, Landlord agrees that Tenant may obtain, at Tenant’s expense, a
background check on all janitorial personnel which is to have access to the
Premises. Landlord shall provide the information (as well as any consents or
waivers from the affected personnel) to enable Tenant to conduct said background
checks (such information to be provided without any representation or warranty
by Landlord to Tenant regarding the accuracy or completeness of such
information).

(iii) Notwithstanding anything contained herein to the contrary, Landlord shall
in all events from and after October 1, 2013, control the security systems
allowing access from the exterior of any Building to the interior of such
Building subject to the terms of Exhibit V. Tenant acknowledges that some or all
of the security systems serving the Building exteriors and the Common Areas
(and, if Tenant elects to have Landlord provide security services to the
Premises, the Premises) are located within portions of the Premises. Tenant and
Landlord shall cooperate to provide adequate space within the IDF closets in the
Premises for such security equipment. Tenant, at Tenant’s sole cost and expense,
shall be responsible for securing or caging off its equipment in such IDF
closets from Landlord’s systems and equipment in such closets.

 

-33-



--------------------------------------------------------------------------------

(d) Other Utilities/Services. If Tenant desires any service which Landlord has
not specifically agreed to provide in this Lease, such as telecommunications
services serving the Premises, Tenant shall procure such service directly from a
reputable third party service provider (“Provider”) for Tenant’s own account.
Each Provider shall be subject to Landlord’s prior written approval, which shall
not be unreasonably withheld or delayed. Tenant shall require each Provider to
comply with the Property’s Rules and Regulations, all Legal Requirements, and
Landlord’s reasonable policies and practices for the Property (which policies
and practices shall be non-discriminatory and consistently applied). Tenant
acknowledges that Landlord shall not be required to provide or arrange for the
installation and operation of telecommunications systems, including voice,
video, data, Internet, and any other services provided over wire, fiber optic,
microwave, wireless, and any other transmission systems (“Telecommunications
Services”) and that Landlord shall have no liability to any Tenant Party in
connection with the installation, operation or maintenance of Telecommunications
Services or any equipment or facilities relating thereto. Tenant, at its cost
and for its own account, shall be solely responsible for obtaining all
Telecommunications Services.

(e) Site Practices Related to Sustainability. Landlord acknowledges that the
Property is currently operated utilizing certain site practices and amenities
related to sustainability. In Landlord’s management and operation of the
Property throughout the Term, Landlord shall, in the exercise of its good faith
discretion and to the extent practicable using its good faith business judgment,
continue the site practices and amenities related to sustainability described on
Exhibit S attached hereto (the “Sustainability Practices”) subject to the
following: (i) the increased costs in operating the Property due to the
Sustainability Practices shall in all instances be included in Operating Costs
but shall not be deemed “Controllable Operating Costs” for purposes of this
Lease; (ii) Landlord shall not be required to follow the Sustainability
Practices and may cease all or any of the Sustainability Practices to the extent
such practices materially increase, in Landlord’s reasonable business judgment,
the cost to own and operate the Property (unless Tenant agrees to bear 100% of
such costs); (iii) Tenant shall in all events comply with the Sustainability
Practices and shall not allow any use which may affect the continued
effectiveness of the Sustainability Practices; and (iv) upon consultation with
Tenant, Landlord may make such alterations to the Sustainability Practices as
Landlord deems necessary in its commercially reasonable judgment to make such
practices more cost effective or more efficient. Landlord hereby agrees that it
will purchase electricity through the City of Austin’s green choice program at
Tenant’s request for any Building which is leased entirely by Tenant; provided
that Tenant the Electrical Costs payable by Tenant under Section 5.1(a)(i) shall
in all instances include 100% of the costs of all such electricity related to
the green choice program, including electricity provided to parts of the Common
Areas that are on the same meter as such Building.

(f) Special Rights for Service Related Provisions. Notwithstanding anything
contained herein to the contrary, all of the Special Rights for Service Related
Provisions shall terminate, at Landlord’s option, if (i) an Event of Default
exists and has not been waived in writing by Landlord, (ii) this Lease is
terminated in accordance with the provisions of this Lease, (iii) Original
Tenant assigns its interest in this Lease other than to a Permitted Transferee,
or (iv) Original Tenant ceases to lease at least 300,000 rentable

 

-34-



--------------------------------------------------------------------------------

square feet of space in the Property including at least one (1) laboratory
space. As used herein, “Special Rights for Service Related Provisions” shall
mean the following provisions of this Lease: Section 6.3(b); Section 6.3(c);
Section 6.3(e); Section 6.4(c); Section 9.5(b); and Paragraphs 2, 3, 4, 7.c.,
and 7.d. of the Utility Exhibit.

6.4. Alterations by Tenant

(a) Improvements to the Premises shall be installed at Tenant’s expense only in
accordance with plans and specifications which have been previously submitted to
and, to the extent required below, approved in writing by Landlord. Except for
Cosmetic Changes (as defined below), no changes, alterations or additions shall
be made to the Property by Tenant without the prior approval of Landlord, which
approval shall not be unreasonably withheld, delayed or conditioned by Landlord,
if said prior approval is required. Landlord shall respond to any request from
Tenant to approve any proposed improvements to the Premises within ten
(10) Business Days following Tenant’s request for such approval (which request
shall be accompanied by the plans, specifications and other materials to be
provided by Tenant to Landlord pursuant to this Section 6.4 with respect to any
proposed alterations or improvements). If Landlord fails to respond to Tenant’s
request within such ten (10) Business Day period, then Tenant may provide a
second request to Landlord for Landlord’s approval that conspicuously states to
the effect that, IF LANDLORD DOES NOT MAIL LANDLORD’S APPROVAL OR DISAPPROVAL OF
THE REQUESTED IMPROVEMENTS WITHIN 5 BUSINESS DAYS AFTER LANDLORD RECEIVES THIS
SECOND REQUEST FOR APPROVAL, LANDLORD’S APPROVAL OF THE IMPROVEMENTS WILL BE
DEEMED GIVEN, and if Landlord fails to notify Tenant that it approves or
disapproves the requested improvements within five (5) Business Days after
submission of such second request for approval, then Landlord shall be deemed to
have approved such improvements. Landlord and Tenant shall cooperate with each
other to develop and maintain a list (the “Approved Vendor List”) of the
contractors and subcontractors that are pre-approved to be utilized by Tenant
for construction work at the Property, which approval shall not be unreasonably
withheld, conditioned or delayed. The Approved Vendor List shall not be an
exclusive list, and Tenant may use contractors and subcontractors not appearing
on such list as long as such additional contractors and/or subcontractors are
approved in advance by Landlord. The Approved Vendor List shall be subject to
change from time to time by Landlord upon no less than ten (10) days’ written
notice to Tenant; provided, however, that Tenant shall not be required to alter
any contracts that it has in place for construction work in progress at the
Property if the contractor or subcontractor then performing such work is removed
from the Approved Vendor List unless such removal by Landlord was for “cause”
due to the acts or omissions of such contractor or subcontractor in violation of
this Lease.

(b) As used herein, “Cosmetic Changes” shall mean any changes, alterations or
additions that (i) cost less than two hundred thousand dollars ($200,000.00) in
any single instance or series of related alterations performed within a
consecutive six-month period (provided that Tenant shall not perform any
improvements, alterations or additions to the Premises in stages as a means to
subvert this provision), (ii) do not adversely affect (in the reasonable
discretion of Landlord) (A) the Building’s Structure or the Building’s Systems
(including the Property’s restrooms or mechanical rooms), or (B)

 

-35-



--------------------------------------------------------------------------------

the (1) exterior appearance of the Property, (2) appearance of the Common Areas
or elevator lobby areas, or (3) provision of services to other occupants of the
Property, and (iii) the installation thereof does not involve any core drilling
or the configuration or location of any exterior or interior walls of a
Building. With respect to Cosmetic Changes, Tenant will deliver to Landlord
written notice thereof, a list of contractors and subcontractors to perform the
work (and certificates of insurance for each such party) and any plans and
specifications therefor prior to commencing any such Cosmetic Changes (for
informational purposes only and no consent is required by Landlord under the
provisions of this Lease for approval of any plans and specifications covering
Cosmetic Changes).

(c) Landlord acknowledges that Tenant shall be relocating the lab currently
located on the first floor of B400 to another location on one of the other RDS
Floors (as defined in the Utility Exhibit) that Tenant designates in written
notice to Landlord and also, from time to time, reconfigures its lab space at
the Property (collectively, the “Lab Reconfigurations”). Landlord’s consent (not
to be unreasonably withheld, conditioned or delayed) shall be required as to any
improvement work associated with the Lab Reconfigurations except that
(i) Landlord will not disapprove the plans and specifications for the Lab
Reconfigurations unless a Design Problem (defined below) exists; (ii) Landlord
will not disapprove the contractors for the Lab Reconfigurations if such
contractors are on the Approved Vendor List; and (iii) Landlord shall notify
Tenant of Landlord’s approval or disapproval of the proposed improvements within
five (5) Business Days following Tenant’s request for such approval (which
request shall be accompanied by the plans, specifications and other materials to
be provided by Tenant to Landlord pursuant to this Section 6.4 with respect to
any proposed alterations or improvements). A “Design Problem” is defined as, and
will be deemed to exist if such improvement or alteration will: (1) affect the
exterior appearance of a Building or the Common Areas; (2) adversely affect the
Building Structure provided that Tenant shall be entitled to install an exhaust
fan required for the Lab Reconfigurations on the roof of the applicable Building
without such installation constituting a Design Problem so long as Tenant
otherwise complies with the requirements of Section 10.32 below, including the
installation of a screening device as required by Landlord to the extent such
equipment is visible from space within the Property other than the Premises
(provided that such screening as relates to the initial relocation of the lab
currently located on the first floor of B400 shall be at Landlord’s expense and
not passed through as an Operating Cost) and Tenant addresses any vibration or
sound issues reasonably raised by Landlord; (3) adversely affect the Building
Systems; (4) unreasonably interfere with any other occupant’s normal and
customary office operation; (5) fail to comply with Legal Requirements;
(6) involve core drilling or the alteration of the configuration or location of
any exterior of a Building; or (7) expand the rentable square footage of the
subject laboratory.

(d) All alterations, additions, and improvements shall be constructed,
maintained, and used by Tenant, at its risk and expense, in accordance with all
Legal Requirements; Landlord’s consent to or approval of any alterations,
additions or improvements (or the plans therefor) shall not constitute a
representation or warranty by Landlord, nor Landlord’s acceptance, that the same
comply with sound architectural and/or engineering practices or with all
applicable Legal Requirements, and Tenant shall be solely responsible for
ensuring all such compliance with Legal Requirements in respect thereof.

 

-36-



--------------------------------------------------------------------------------

Except as otherwise set forth herein, all alterations, additions or
installations, including without limitation, to partitions, air conditioning
ducts or equipment (except movable furniture and fixtures put in at the expense
of Tenant and removable without irreparably defacing or injuring the Property),
shall become the property of Landlord at the expiration or any earlier
termination of the Term. Landlord, however, reserves the option to require
Tenant, at Tenant’s sole cost and expense, to remove all fixtures, alterations,
additions, decorations or installations installed by Tenant after the
Commencement Date, collectively in this Section called “Alterations” and to
restore the Property to the same condition as when originally leased to Tenant,
reasonable wear and tear excepted, if Landlord gives Tenant a written notice
electing to require said removal and restoration prior to the expiration or
other termination of the Term; provided, however, that Tenant may, at such time
as it requests Landlord’s approval for Tenant to make Alterations, request that
Landlord either allow such Alterations to remain upon expiration of the Lease,
or that Landlord requires such Alterations to be removed by Tenant upon
expiration of the Term, and Landlord agrees to provide Landlord’s decision with
respect to such change at the time of a request by Tenant for that decision. Any
such request from Tenant regarding removal of Alterations shall conspicuously
state in bold, uppercase typeface that Tenant will not be required to remove the
Alterations in question at the end of the Term unless, contemporaneously with
Landlord’s notice of approval to Tenant with respect to the Alterations in
question, Landlord notifies Tenant in writing that Landlord will require Tenant
to remove such alterations prior to the expiration of the Term.

(e) Notwithstanding the foregoing to the contrary, as respects any of the lab
space within the Premises (whether such lab space existed in the Premises prior
to the Commencement Date or was constructed following the Commencement Date,
including the lab space located on the first floor of B400 that is being
relocated by Tenant), Tenant shall perform the restoration work described on
Exhibit Y, and Tenant’s restoration obligations shall be limited to such items
shown on Exhibit Y subject to the following (i) the foregoing shall in no way
limit Tenant’s obligations or responsibilities under Section 6.11 hereof
(including, without limitation, the obligation to remediate Hazardous Materials
and indemnify Landlord for Hazardous Materials conditions, all subject to, and
to the extent provided in, said Section 6.11) and (ii) to the extent that, due
to laboratory relocations or expansions occurring after the Commencement Date,
the total square footage of the Premises configured as laboratory space
increases over what it was as of the Commencement Date, then Tenant shall be
required to restore (or convert) so much of the Premises from laboratory space
to useable office space (using Building standard materials and finishes and
otherwise as generally configured as the other office space within the Premises)
as may be required so that the total square footage of the Premises configured
as laboratory space as of the Expiration Date is no greater than the total
square footage of the Premises configured as laboratory space as of the
Commencement Date.

(f) All work (whether alterations or maintenance and repair work) performed by
Tenant or Tenant’s contractors shall be done: (i) in a good and workmanlike
manner, (ii) with materials of the quality and appearance comparable to those on
the Property at the Commencement Date or thereafter permitted or allowed under
this Lease, (iii) in compliance with all Legal Requirements, (iv) by
contractors, subcontractors or mechanics fully licensed by all applicable
Governmental Entities and approved in writing

 

-37-



--------------------------------------------------------------------------------

by Landlord (or otherwise included on the Approved Vendor List) and (v) in such
manner as to cause a minimum of disruption to the other occupants of the
Property (if any) and interference with other construction in progress and with
the transaction of business in the Property. Landlord may designate reasonable
written rules, regulations and procedures for the performance of all such work
in the Property and, to the extent reasonably necessary to avoid disruption to
the occupants of the Property, shall have the right to designate reasonable
times when such work may be performed. Prior to commencement of any work by or
for Tenant, Tenant shall furnish to Landlord plans and specifications (to the
extent that Tenant has prepared such plans and specifications or should
reasonably be expected to prepare plans and specifications given the type or
nature of such alterations or improvements), and construction contracts. For all
work requiring Landlord’s approval hereunder, Landlord shall reserve the right
to make such additional requirements as may be commercially reasonable to insure
completion of any and all work. All such work which may affect the Building’s
Structure or the Building’s Systems must be approved by the Landlord’s engineer,
at Tenant’s reasonable expense. All work affecting the roof of a Building must
be performed in coordination with Landlord’s roofing contractor so as not to
void or reduce the warranty on the roof. Tenant shall cause all contractors and
subcontractors to procure and maintain reasonable insurance coverage naming
Landlord, any holder of a Superior Interest designated by Landlord, Landlord’s
property management company and Landlord’s asset management company as
additional insureds against such risks, in such amounts and with such companies
as Landlord may reasonably require. Prior to the commencement of any work by or
for Tenant, Tenant shall furnish to Landlord certificates evidencing the
existence of worker’s compensation insurance covering all Persons employed for
such work and with respect to whom death or bodily injury claims could be
asserted against Landlord, Tenant, or the Premises. Upon full completion of all
such work, Tenant shall furnish Landlord with accurate reproducible “as-built”
CADD files of the improvements as constructed.

(g) If Tenant requests that Landlord supervise any work by Tenant in the
Premises, Tenant shall pay to Landlord a construction management fee equal to
the construction management fee charged by Landlord’s third party management
company to perform such work (not to exceed 5% of the cost of such work). If
Tenant has not requested that Landlord supervise such work, but such work
affects the Building’s Systems or Building’s Structure or is being performed in
connection with an assignment or subletting thus requiring Landlord’s
participation, Tenant shall pay to Landlord a construction management fee equal
to the construction management fee charged by Landlord’s third party management
company to perform such work (not to exceed 3% of the cost of such work)
affecting the Building’s Systems or Building’s Structure.

(h) Tenant’s trade fixtures, goods and materials used in Tenant’s business shall
at all times remain personal property of Tenant and may be removed from time to
time by Tenant or other occupants of the Property provided that Tenant repairs
any resulting damage to the Property from such removal.

(i) Tenant shall pay, when due, all bills for labor or materials furnished to or
for Tenant in connection with any work performed by Tenant at the Property,
which bills are or may be secured by any mechanic’s or materialman’s lien
against the Property or

 

-38-



--------------------------------------------------------------------------------

any interest therein. Tenant shall give Landlord not less than ten (10) Business
Days’ notice prior to the commencement of any work on the Property and Landlord
shall have the right to post notices of non-responsibility in or on the Property
as provided or permitted by applicable Legal Requirements. Upon completion of
any such work, Tenant shall deliver to Landlord final unconditional lien waivers
from all contractors, subcontractors and materialmen who performed such work. If
such a lien is filed, then Tenant shall, within ten (10) Business Days after
Landlord has delivered notice of the filing thereof to Tenant (or such earlier
time period as may be necessary to prevent the forfeiture of the Premises, the
Property or any interest of Landlord therein or the imposition of a civil or
criminal fine with respect thereto), either (1) pay the amount of the lien and
cause the lien to be released of record, or (2) diligently contest such lien and
deliver to Landlord a bond or other security reasonably satisfactory to
Landlord. If Tenant fails to timely take either such action, then Landlord may
pay the lien claim, and any amounts so paid, including expenses and interest,
shall be paid by Tenant to Landlord within ten (10) Business Days after Landlord
has invoiced Tenant therefor. Landlord and Tenant acknowledge and agree that
their relationship is and shall be solely that of “landlord-tenant” (thereby
excluding a relationship of “owner-contractor,” “owner-agent” or other similar
relationships) and that Tenant is not authorized to act as Landlord’s common law
agent or construction agent in connection with any work performed in the
Premises. Accordingly, all materialmen, contractors, artisans, mechanics,
laborers and any other Persons now or hereafter contracting with Tenant, any
contractor or subcontractor of Tenant or any other Tenant Party for the
furnishing of any labor, services, materials, supplies or equipment with respect
to any portion of the Premises, at any time from the date hereof until the end
of the Term, are hereby charged with notice that they look exclusively to Tenant
to obtain payment for same. Nothing herein shall be deemed a consent by Landlord
to any liens being placed upon the Premises, the Property or Landlord’s interest
therein due to any work performed by or for Tenant or deemed to give any
contractor or subcontractor or materialman any right or interest in any funds
held by Landlord to reimburse Tenant for any portion of the cost of such work.

6.5. Insurance; Indemnity.

(a) Landlord and Tenant will at all times during the Term of this Lease maintain
or cause to be maintained the risk management program and types and amounts of
insurance with respect to Landlord, Tenant and the Property covering such risks
as set forth and described on Exhibit D which is attached hereto and made a part
hereof for all purposes.

(b) All insurance policies for the insurance to be provided by Tenant to
Landlord pursuant to Exhibit D with respect to this Lease (the “Tenant’s
Insurance”) shall be issued on forms reasonably satisfactory to Landlord and
Tenant shall use its best efforts to have all Tenant’s Insurance policies
contain a provision giving Landlord thirty (30) days’ prior notice of material
change or cancellation (other than cancellation for non-payment of premiums, as
to which 10 days’ advance written notice shall apply). All Tenant’s Insurance
policies shall have a Best’s rating of A-:VIII or better. All-risk policies
carried by Tenant shall have loss payable clauses in favor of Landlord and any
holder of any Superior Interest designated by Landlord in writing to Tenant at
least thirty (30) days in advance of the

 

-39-



--------------------------------------------------------------------------------

requirement, with all loss proceeds payable to Landlord and such holder of a
Superior Interest with regard to the Property. Certificates of insurance,
evidencing the required insurance coverage, shall be delivered to Landlord at
the time of execution of this Lease and certificates of insurance evidencing
each renewal or substitute policy (and corresponding certificate) shall be
delivered to Landlord at least five (5) Business Days before the termination of
the policy it renews or replaces (and Tenant shall make certified copies of each
renewal or substitute policy available within forty-five (45) days after the
termination of the policy it renews or replaces upon Landlord’s written
request). Tenant shall pay all premiums on Tenant’s Insurance as they become due
and payable and promptly deliver to Landlord evidence satisfactory to Landlord
of the timely payment thereof. Tenant shall furnish to Landlord upon request at
reasonable intervals a certificate or certificates from the respective
insurer(s) of Tenant’s Insurance setting forth the nature and extent of all
insurance maintained by Tenant in accordance with this Lease. Tenant shall
comply or cause compliance at all times with the provisions of Tenant’s
Insurance. Notwithstanding the provisions of this Section 6.5, Tenant shall have
the right to change the carriers, coverage terms, limits, forms, insuring
mechanisms and lines of coverage during the Term as it deems necessary and
appropriate for reasons including, without limitation, the availability of
commercially reasonable, affordable coverage, relief from liability under state
and federal tort reform programs, and changing operational needs; provided,
however, that Tenant shall maintain coverage that at all times complies with the
terms of this Section 6.5 and Exhibit D. If Tenant fails to comply with the
foregoing insurance requirements or to deliver to Landlord the certificates or
evidence of coverage required herein and in either case or event, Landlord shall
have given Tenant at least five (5) Business Days’ prior written notice of
Landlord’s intention to do so, Landlord, in addition to any other remedy
available pursuant to this Lease or otherwise, may, but shall not be obligated
to, obtain such insurance and Tenant shall pay to Landlord on demand the premium
costs thereof, plus an administrative fee of 10% of such cost (not to exceed
$5,000).

(c) Anything in this Lease to the contrary notwithstanding, Landlord and Tenant
hereby waive any and all rights of recovery, claim, action, or cause of action
against the other party, its agents, employees, partners, or shareholders and
the holder of any Superior Interest for any loss or damage that may occur to the
Property or any personal property therein by reason of fire, the elements, or
any other cause which loss or damage is (or would have been, had the insurance
required by this Lease been maintained) covered by insurance, regardless of
cause or origin, including negligence of either party or the holder of any
Superior Interest, or their agents, employees, partners or shareholders and
Landlord and Tenant covenant and agree that no insurer shall hold any right of
subrogation against either party. Landlord and Tenant shall advise their
respective insurers of this waiver of subrogation and such waiver shall be
incorporated by appropriate endorsement into and made a part of each party’s
insurance policies maintained with respect to this Lease and/or the properties
and interests described herein (other than worker’s compensation coverage).
Notwithstanding any provision in this Lease to the contrary, Landlord, the
holder of any Superior Interest or any of their respective agents, directors,
officers, shareholders, employees, invitees and contractors shall not be liable
to Tenant or to any party claiming by, through or under Tenant for (and Tenant
hereby releases Landlord, the holder of any Superior Interest or any of their
respective servants, agents, contractors, employees and

 

-40-



--------------------------------------------------------------------------------

invitees from any claim or responsibility for) any damage to or destruction,
loss, or loss of use, or theft of any property of any Tenant Party located in or
about the Property, caused by casualty, theft, fire, third parties or any other
matter or cause, regardless of whether the negligence of any party caused such
loss in whole or in part. Tenant acknowledges that Landlord shall not carry
insurance on, and shall not be responsible for damage to, any property of any
Tenant Party located in or about the Property. IT IS THE INTENTION OF THE
PARTIES HERETO, BOTH TENANT AND LANDLORD, THAT THE WAIVER PROVIDED FOR IN THIS
PARAGRAPH APPLY TO ALL MATTERS DESCRIBED HEREIN, INCLUDING, WITHOUT LIMITATION,
ANY OF THE SAME CAUSED IN WHOLE OR IN PART BY THE NEGLIGENCE OF LANDLORD OR
TENANT OR THE HOLDER OF ANY SUPERIOR INTEREST OR THEIR RESPECTIVE AGENTS,
DIRECTORS, OFFICERS, SHAREHOLDERS, EMPLOYEES, INVITEES AND CONTRACTORS.

(d) To the fullest extent permitted by applicable Legal Requirements, Tenant
agrees to indemnify and hold harmless Landlord, the holder of any Superior
Interest and their respective agents, directors, officers, shareholders,
employees, invitees and property managers from all claims, losses, costs,
damages, demands, liabilities, causes of action, suits, judgments, and expenses
(including but not limited to attorneys’ fees) arising from any injury to or
death of any Person or the damage to or theft, destruction, loss, or loss of use
of, any property or inconvenience (a “Loss”) (i) as a result of pollution,
libel, slander, false arrest, discrimination, violations of any Legal
Requirements or breach of this Lease, any and all injuries or death of any
Person, or damage to any property, to the extent the foregoing is caused by any
act, omission, or negligence of Tenant or Tenant’s directors, officers,
employees or agents, (ii) the failure by any Tenant Party to pay for any work
performed, materials furnished, or obligations incurred by or at the request of
a Tenant Party or (iii) occurring in the Premises, regardless of whether or not
it is caused in whole or in part by a party indemnified hereunder. IT IS THE
INTENTION OF THE PARTIES HERETO, BOTH TENANT AND LANDLORD, THAT THE INDEMNITY
PROVIDED FOR IN THIS PARAGRAPH IS AN INDEMNITY BY TENANT TO INDEMNIFY AND
PROTECT LANDLORD, THE HOLDER OF ANY SUPERIOR INTEREST AND THEIR RESPECTIVE
AGENTS, DIRECTORS, OFFICERS, SHAREHOLDERS, EMPLOYEES, INVITEES, AND CONTRACTORS
(“INDEMNIFIED PARTIES”) FROM THE CONSEQUENCES OF LANDLORD’S OR THE HOLDER OF ANY
SUPERIOR INTEREST’S OWN NEGLIGENCE AS WELL AS THE NEGLIGENCE OF THEIR RESPECTIVE
DIRECTORS, OFFICERS, EMPLOYEES, INVITEES, AND CONTRACTORS, WHETHER THAT
NEGLIGENCE IS JOINT, COMPARATIVE, CONTRIBUTING OR A CONCURRING CAUSE OF THE
INJURY, DEATH, OR DAMAGE, AND EVEN THOUGH ANY SUCH CLAIM, CAUSE OF ACTION OR
SUIT IS BASED UPON OR ALLEGED TO BE BASED UPON THE STRICT LIABILITY OF LANDLORD
OR THE HOLDER OF ANY SUPERIOR INTEREST OR THEIR RESPECTIVE DIRECTORS, OFFICERS,
EMPLOYEES, INVITEES, AND CONTRACTORS; HOWEVER, SUCH INDEMNITY SHALL NOT APPLY TO
THE SOLE NEGLIGENCE, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY INDEMNIFIED
PARTY. The indemnities set forth in this Lease shall survive termination or
expiration of this Lease. As a condition to

 

-41-



--------------------------------------------------------------------------------

Tenant’s obligations to indemnify Landlord and the holders of Superior Interest
and each of their respective agents, directors, officers, shareholders and
employees under this Lease, the party claiming the right to be indemnified shall
(1) deliver to Tenant a notice describing the facts underlying its
indemnification claim which shall be delivered promptly to Tenant after such
party receives notice of such claim; (2) tender the defense of such claim to
Tenant; and (3) reasonably cooperate with Tenant, at Tenant’s expense, in the
defense of such claim.

(e) No indemnity by Tenant contained in this Section 6.5 shall be deemed or
construed to apply to or cover any claims, losses, costs, damages, demands,
liabilities, causes of action, suits, judgments, and expenses (including but not
limited to attorneys’ fees) of or sustained by Landlord, the holder of any
Superior Interest or any of their respective agents, directors, officers,
shareholders and employees arising from the sole negligence or gross negligence
or willful misconduct of Landlord, the holder of any Superior Interest or any of
their respective agents, directors, officers, shareholders and employees, or any
one or more of them.

6.6. Compliance with Legal Requirements. Tenant shall, at Tenant’s sole cost and
expense, take whatever action is required to cause the Premises to comply with
all Legal Requirements during the Term. Notwithstanding anything in this Lease
to the contrary, as between Landlord and Tenant, (a) Tenant shall bear the risk
of complying with Title III of the ADA, any state laws governing handicapped
access or architectural barriers, and all rules, regulations, and guidelines
promulgated under such laws, as amended from time to time (the “Disabilities
Acts”) in the Premises, and (b) Landlord shall bear the risk of complying with
the Disabilities Acts in the Common Areas of the Property, other than compliance
that is necessitated by the use of the Premises for other than the Permitted Use
or as a result of any alterations or additions made by or on behalf of a Tenant
Party after the Commencement Date (which risk and responsibility shall be borne
by Tenant).

6.7. Other Liens. Tenant shall keep the Property free and clear of any and all
Liens other than the Liens that constitute Permitted Encumbrances and the Liens
provided for in Section 10.12 herein.

6.8. Tenant’s Personal Property Taxes. Tenant shall be liable for, and shall pay
prior to delinquency, all taxes levied or assessed against personal property,
furniture, fixtures, betterments, improvements, and alterations placed by any
Tenant Party in the Premises or in or on the Property. If any taxes for which
Tenant is liable are levied or assessed against Landlord or Landlord’s property
and Landlord elects to pay the same, or if the assessed value of Landlord’s
property is increased by inclusion of such personal property, furniture,
fixtures, betterments, improvements, and alterations and Landlord elects to pay
the taxes based on such increase, then Tenant shall pay to Landlord, within 30
days following written request therefor, the part of such taxes for which Tenant
is primarily liable hereunder; however, Landlord shall not pay such amount if
Tenant notifies Landlord that it will contest the validity or amount of such
taxes before Landlord makes such payment, and thereafter diligently proceeds
with such contest in accordance with Legal Requirements and if the non-payment
thereof does not pose a threat of loss or seizure of the Property or interest of
Landlord therein or impose any fee or penalty against Landlord.

 

-42-



--------------------------------------------------------------------------------

6.9. Maintenance of the Property.

(a) Tenant’s Obligations.

(i) Subject to Landlord’s maintenance and repair obligations provided in
Section 6.9(b) below, Tenant will keep and maintain the Premises in a clean,
safe, and operable condition and in substantially the same condition it was in
on the Commencement Date, customary and normal wear and tear and acts of god and
damage from Casualty excepted. Tenant will pay the cost of so keeping and
maintaining the Premises. If the Premises include, now or hereafter, one or more
floors of either B100 or B200 in their entirety, all corridors, lobbies and
restroom facilities located on such full floor(s) shall be considered to be a
part of the Premises. Additionally, Tenant, at its sole expense, shall repair,
replace and maintain in good condition and in accordance with all Legal
Requirements and the equipment manufacturer’s suggested service programs, all
portions of the Building Systems located within and exclusively serving the
Premises and all other areas, improvements and systems exclusively serving the
Premises (excluding the Core Portion of the Building’s Systems, which shall be
maintained by Landlord pursuant to Section 6.9(b)), including, without
limitation, the branch lines of the plumbing, electrical and HVAC systems (and
related duct work), chemical exhaust hoods, and any dedicated or supplemental
heating, ventilating and/or air conditioning systems, computer power,
telecommunications and/or other special units or systems of Tenant (provided
that Landlord shall give Tenant access for such repairs). Without limiting the
generality of the foregoing, Tenant shall be responsible for maintenance, repair
and, in Tenant’s discretion, replacement of the components of the Building
Systems described in Paragraph C of Exhibit L.

(ii) With respect to any portion of the Premises reasonably visible from any
Common Area inside or outside of a Building (the “Visible Premises”), Tenant
shall (1) maintain such Visible Premises and furniture, fixtures and equipment
located therein in a neat and orderly condition throughout the Term and any
extension thereof, (2) not use the Visible Premises for storage, (3) obtain
Landlord’s prior written consent as to the interior paint color, signage,
carpeting, furniture and equipment contained in the Visible Premises (provided
that this clause (3) shall not apply to lab space unless such space is visible
from a Common Area lobby), (4) complete within the Visible Premises any
reasonably requested cleaning within five (5) Business Days after Landlord’s
written request therefor, and (5) complete within the Visible Premises any
requested reasonable repairs, alterations or changes within five (5) Business
Days after Landlord’s written request therefor (or if the repair cannot by its
nature be cured within the five (5) Business Day period, if Tenant fails to
commence to cure such noncompliance within the five (5) Business Day period and
thereafter diligently prosecute such cure to completion).

(iii) In addition to the Premises, Tenant will keep and maintain Tenant
Maintained Off-Premises Equipment in good condition and in accordance with all
Legal Requirements and all Rules and Regulations. Without limiting the
generality of the foregoing, as respects the waste water systems that are part
of Tenant Maintained Off-Premises Equipment, Tenant shall be responsible for
testing, monitoring and treatment of Tenant’s effluent, and all associated
permitting and reporting, subject in all instances to

 

-43-



--------------------------------------------------------------------------------

Landlord oversight and approval. Landlord shall provide Tenant reasonable access
to any of Tenant Maintained Off-Premises Equipment that is located within
secured areas, subject in all cases to Landlord’s reasonable Rules and
Regulations and security procedures regarding access to such areas. Tenant shall
provide to Landlord copies of all permits and communications with the
appropriate Governmental Entities for Tenant Maintained Off-Premises Equipment
upon written request from Landlord. Tenant shall be responsible for any and all
costs, if any, incurred by Landlord as a result of or in connection with
Tenant’s installation, operation, use and/or removal of the Tenant Maintained
Off-Premises Equipment. If required by Landlord in connection with any
Off-Premises Equipment installed after the Commencement Date, Tenant, at
Tenant’s sole cost and expense, shall install screening, landscaping or other
improvements satisfactory to Landlord (in Landlord’s reasonable discretion) in
order to satisfy Landlord’s aesthetic requirements in connection with any of
Tenant Maintained Off-Premises Equipment. Without limitation of the foregoing,
all conditions relating to the installation, connection, use, repair and removal
of Tenant Maintained Off-Premises Equipment shall be subject to the prior
approval of Landlord, which approval shall not be unreasonably withheld and
otherwise subject to the provisions of Section 6.4 related to the performance of
improvements within the Premises and all indemnities, covenants and obligations
of Tenant as respects the Premises shall also be applicable to Tenant Maintained
Off-Premises Equipment (with the same force and effect as if Tenant Maintained
Off-Premises Equipment were part of the Premises).

(iv) Tenant shall repair or replace, subject to Landlord’s reasonable direction
and supervision, any damage to the Property caused by a Tenant Party. If
(A) Tenant fails to commence to make any repairs or replacements for which
Tenant is responsible pursuant to this Section 6.9(a) within 30 days after the
occurrence of such damage and thereafter diligently pursue the completion
thereof (or, in the case of an emergency, such shorter period of time as is
reasonable given the circumstances), or (B) notwithstanding such diligence,
Tenant fails to complete such repairs or replacements within 60 days after the
occurrence of such damage (or, in the case of an emergency, such shorter period
of time as is reasonable given the circumstances), then Landlord may make the
same at Tenant’s cost. If any such damage occurs outside of the Premises, or if
such damage occurs inside the Premises but affects the Building’s Systems and/or
Building’s Structure or any other area outside the Premises, then Landlord may
elect to repair such damage at Tenant’s expense, rather than having Tenant
repair such damage. The cost of all maintenance, repair or replacement work
performed by Landlord under this Section 6.9(a), in each case plus an
administrative fee of 5% of such cost, shall be paid by Tenant to Landlord
within 60 days after Landlord has invoiced Tenant therefor.

(b) Landlord’s Obligations. Landlord shall maintain and repair the Common Areas
of the Property, Building’s Structure, the Core Portions (defined below) of the
Building’s Systems, the Parking Structures (excluding any electric car charging
stations and related electrical equipment and apparatus located in P100 and
P300, which shall all be maintained by Tenant as long as Tenant elects to
continue to keep such charging stations on the Property) and other exterior
areas of the Property, including driveways, alleys, landscape and grounds of the
Property and utility lines in a good condition, consistent with the operation of
comparable office building projects in the Southwest Submarket of Austin, Texas,
including maintenance, repair and replacement of the exterior of the Property

 

-44-



--------------------------------------------------------------------------------

(including painting), landscaping, sprinkler systems and any items normally
associated with the foregoing. As used herein, “Core Portions” shall mean those
portions of any Building’s System or component which are within the core and/or
common to and/or intended to serve or exist for the benefit of other tenants in
the Property, and shall not include so-called “branch lines” or “branch systems”
which serve to connect or extend the Core Portions of Building Systems into the
Premises. All costs in performing the work described in this Section shall be
included in Operating Costs except to the extent excluded by Section 5.1. In no
event shall Landlord be responsible for alterations to the Building’s Structure
required by applicable Legal Requirements because of Tenant’s use of the
Premises or alterations or improvements to the Premises made by or for a Tenant
Party after the Commencement Date (which alterations shall be made by Landlord
at Tenant’s sole cost and expense and on the same terms and conditions as
Landlord performed repairs as described in Section 6.9(a) above).
Notwithstanding anything to the contrary contained herein, Landlord shall, in
its commercially-reasonable discretion, determine whether, and to the extent,
repairs or replacements are the appropriate remedial action. Landlord shall
provide, maintain, service and test all fire and life safety systems components,
and equipment of and in the Premises and the remainder of the Property, such as
for example, fire alarm panels and sensing and notification devices, fire
sprinkler systems, hydrants, and fire extinguishers, in accordance with all
Legal Requirements; provided, however that Tenant, not Landlord, shall be
responsible for such items that are dedicated or special units or systems of
Tenant, such as pre-action systems or dry chemical fire suppression systems and
their associated monitoring and alarm panels.

(c) Nothing in this Section shall affect, diminish or impair the provisions of
Article VII.

6.10. Financial Reports. If Tenant is an entity that is domiciled in the United
States of America, and whose securities are funded through a public securities
exchange subject to regulation by the United States of America publicly traded
over exchanges based in the United States and whose financial statements are
readily available, the terms of this Section 6.10 shall not apply. Otherwise,
within 15 days after Landlord’s request, Tenant will furnish Tenant’s most
recent audited financial statements (including any notes to them) to Landlord,
or, if no such audited statements have been prepared, such other financial
statements (and notes to them) as may have been prepared by an independent
certified public accountant or, failing those, Tenant’s internally prepared
financial statements. Tenant will discuss its financial statements with Landlord
and, following the occurrence of an Event of Default hereunder, if no audited
financials were provided to Landlord, will give Landlord access to Tenant’s
books and records in order to enable Landlord to verify the financial statements
upon execution and delivery to Tenant of its standard non-disclosure agreement
by all parties participating in the review. Landlord will not disclose any
aspect of Tenant’s financial statements that Tenant designates to Landlord as
confidential except (1) to the holder of any Superior Interest or prospective
mortgagees or purchasers of the Building, (2) in litigation between Landlord and
Tenant, and/or (3) if required by Legal Requirements or court order. Tenant
shall not be required to deliver the financial statements required under this
Section 6.10 more than once in any 12-month period unless requested by a
prospective buyer or an existing or prospective lender of the Property or an
Event of Default occurs.

 

-45-



--------------------------------------------------------------------------------

6.11. Environmental Law Compliance and Indemnity.

(a) Tenant shall promptly pay and discharge when due all debts, claims,
liabilities, and obligations and perform all duties necessary for Tenant to
comply with all Environmental Laws. Subject to Tenant’s compliance with
Environmental Laws relating to Tenant’s use, storage and/or disposal of
Hazardous Materials, Tenant may keep and use within the interior of the Premises
the following: (i) ordinary office supplies (such as, for example, liquid paper,
printer and copier toner, and glue) which may contain Hazardous Materials; and
(ii) the types and quantities of the Hazardous Materials listed on Exhibit Q
attached hereto; provided that Tenant may, subject to Landlord’s prior approval
(which approval shall not be unreasonably withheld, conditioned or delayed)
bring additional Hazardous Materials on to the Property in addition to those
shown on Exhibit Q (or additional quantities of the Hazardous Materials shown on
Exhibit Q) that are necessary for the ordinary performance of Tenant’s business.
If Tenant breaches the obligations stated in the preceding sentence, or if the
presence of Hazardous Materials on the Property caused or permitted by Tenant
results in the exposure of any Person to Hazardous Materials or damage to or
contamination of the Property, or if the exposure of any Person to Hazardous
Materials or damage to or contamination of the Property otherwise occurs for
which Tenant is legally liable to Landlord, then Tenant shall indemnify, defend,
and hold Landlord and the holder of any Superior Interest harmless from any and
all claims, judgments, damages, penalties, fines, costs, government orders,
liabilities, or losses (including sums paid in settlement of claims, attorneys’
fees, consultant fees, and expert fees) which arise during or after the Term as
a result of such exposure, damage or contamination. This indemnification of
Landlord and the holder of any Superior Interest by Tenant includes costs
incurred in connection with any ongoing monitoring or medical care for Persons
exposed to Hazardous Materials, any investigation of site conditions or any
cleanup, remedial, removal, or restoration work required by any federal, state,
or local governmental agency of political subdivision because of Hazardous
Materials present in the soil, soil gas or ground water on, under or emanating
from the Property. Without limiting the foregoing, if the presence of any
Hazardous Materials on the Property caused or permitted by Tenant results in any
damage to or contamination of the Property, Tenant shall promptly take all
actions at its sole expense as are necessary to return the Property to the
condition existing prior to the introduction of any such Hazardous Materials to
the Property; provided that Landlord’s approval of such actions shall first be
obtained, which approval shall not be unreasonably withheld, delayed or
conditioned so long as such actions would not potentially have any material
adverse long-term or short-term effect on the Property. As a condition to
Tenant’s obligations to indemnify Landlord and the holders of any Superior
Interest under this Section 6.11(a), the party claiming the right to be
indemnified shall (1) deliver to Tenant a notice describing the facts underlying
its indemnification claim which shall be delivered promptly to Tenant after such
party receives notice of such claim; (2) tender the defense of such claim to
Tenant; and (3) reasonably cooperate with Tenant, at Tenant’s expense, in the
defense of such claim. This indemnity provision is intended to allocate
responsibility between Landlord and Tenant under Environmental Laws and shall
survive termination or expiration of this Lease.

(b) As used herein, the term “Hazardous Materials” shall mean any hazardous or
toxic substance, material, or waste which is or becomes regulated by any

 

-46-



--------------------------------------------------------------------------------

Governmental Entity and shall include any material or substance that is
(i) defined as a “hazardous substance” under the Texas Solid Waste Disposal Act,
(ii) petroleum and petroleum products not intended for immediate use in internal
combustion engines, (iii) friable asbestos, (iv) designated as a “hazardous
substance” pursuant to Section 311 of the Federal Water Pollution Control Act
(33 U.S.C. §1321), (v) defined as a “hazardous waste” pursuant to RCRA,
(vi) defined as a “hazardous substance” pursuant to CERCLA, or (vii) defined as
a “regulated substance” pursuant to Subchapter IX, Solid Waste Disposal Act
(Regulation of Underground Storage Tanks), 42 U.S.C. §6991 et seq. As used
herein, the term “Environmental Laws” shall mean any and all laws, statutes,
ordinances, rules, regulations, orders or determinations of any Governmental
Entity (including common law duties established by courts or other Governmental
Entities) pertaining to the protection of human health and the environment in
effect on the date of or that become effective during the Term of this Lease in
any jurisdiction, federal, state or local, in which the Leased Assets are
located, including, without limitation, the Clean Air Act, as amended; the
Comprehensive Environmental Response, Compensation and Liability Act, as amended
(“CERCLA”); the Federal Water Pollution Control Act, as amended; the Resource
Conservation and Recovery Act, as amended (“RCRA”); the Safe Drinking Water Act,
as amended; and the Toxic Substances Control Act, as amended.

(c) To the extent Tenant or its agents or employees discover any material water
leakage, water damage or mold in or about the Premises, Tenant shall promptly
notify Landlord thereof in writing.

(d) Tenant shall promptly provide Landlord with complete copies of all material
documents, correspondence and other written materials directed to or from, or
relating to, Tenant concerning all allegations of Tenant’s non-compliance or
violation of Environmental Laws at the Premises or the Property, including,
without limitation, documents relating to the release, potential release,
investigation, compliance, cleanup and abatement of Hazardous Materials, and any
claims, causes of action or other legal documents related to same. Upon vacating
any laboratory space, Tenant shall provide documentation to Landlord to
demonstrate that such portion of the Premises has been cleaned, disinfected,
decontaminated and decommissioned in accordance with applicable industry
standards sufficient to establish that there is an acceptable level of risk for
reoccupancy of such portion of the Premises.

ARTICLE VII

CASUALTY; CONDEMNATION

7.1. Damage or Destruction.

(a) In case of damage to or destruction of the Property or any part thereof by
fire or other casualty (a “Casualty”), Tenant will promptly give written notice
thereof to Landlord. Landlord shall, within 60 days after such Casualty, deliver
to Tenant a good faith estimate (the “Damage Notice”) of the time needed to
repair the damage caused by such Casualty. Landlord shall use commercially
reasonable efforts to commence repair of the Premises or the Property, as
applicable, within 30 days after delivery of the Damage Notice.

 

-47-



--------------------------------------------------------------------------------

(b) If the Premises is damaged by Casualty such that Tenant is prevented from
conducting its business in the entire portion of the Premises located in a
particular Building in a manner reasonably comparable to that conducted
immediately before such Casualty and Landlord estimates that the damage caused
thereby for which Landlord is responsible to repair under this Lease pursuant to
Section 7.1(d) below cannot be repaired within (1) 270 days after the
commencement of repairs, (2) 60 days after the date of the Casualty if the
Casualty occurs between 365 days and 180 days before the expiration of the Term,
or (3) 30 days after the date of the Casualty if the Casualty occurs during the
last six months of the Term (as applicable, the “Repair Period”), then Tenant
may terminate this Lease as to the entire portion of the Premises located in
such Building by delivering written notice to Landlord of its election to
terminate within 30 days after the Damage Notice has been delivered to Tenant.
In the event of any partial termination pursuant to this Section 7.1(b),
Landlord and Tenant shall amend this Lease to provide for such reduction in the
size of the Premises, including a reduction in the Base Rent payable hereunder
in the proportion that the area of the Premises terminated due to such Casualty
bears to the total area of the Premises.

(c) If a Casualty occurs with respect to any Building and (1) a Qualified
Contractor (defined below in this Section 7.1(c)) retained by Landlord estimates
that the damage cannot be repaired within the Repair Period, (2) the damage
exceeds 50% of the replacement cost thereof (excluding foundations and
footings), as estimated by such Qualified Contractor, and such damage occurs
during the last two years of the Term, (3) regardless of the extent of damage,
more than $500,0000 of the damage is not covered by Landlord’s insurance
policies (unless the lack of coverage is the result of Landlord failing to carry
the property insurance required to be carried by Landlord pursuant to the terms
of this Lease in which event Landlord shall not have the right to terminate) or
Landlord makes a good faith determination that restoring the damage is not
permitted by Legal Requirements, or (4) Landlord is required to pay so much of
the insurance proceeds arising out of the Casualty to a holder of a Superior
Interest that the remaining proceeds plus any applicable deductible under the
insurance policy are less than the cost to repair the damage, as estimated by
reputable contractors, by more than $500,000, then Landlord may terminate this
Lease as to the portion of the Premises located in such Building by giving
written notice of its election to terminate within 30 days after the Damage
Notice has been delivered to Tenant. In the event of any partial termination
pursuant to this Section 7.1(c), Landlord and Tenant shall amend this Lease to
provide for such reduction in the size of the Premises, including a reduction in
the Base Rent payable hereunder in the proportion that the area of the Premises
terminated due to such Casualty bears to the total area of the Premises. As used
in this Section 7.1(c), the term “Qualified Contractor” shall mean a general
contracting company which has significant experience in the construction and
reconstruction of improvements to real property of the nature and scope as the
portion of the Premises or Property damaged selected by Landlord and which is
not affiliated with Landlord and to which Tenant does not reasonably object.
Landlord shall provide Tenant with written notice of its selected Qualified
Contractor and Tenant shall have the right to object to such designation by
providing written notice to Landlord within ten (10) Business Days, which notice
shall state the reasonable basis for Tenant’s objection. If Tenant reasonably
objects to Landlord’s designation, Landlord and Tenant shall work together to
select a mutually acceptable Qualified Contractor. If Tenant does not respond
within such 10 Business Day period, Tenant shall be deemed to have approved
Landlord’s selected Qualified Contractor.

 

-48-



--------------------------------------------------------------------------------

(d) If neither party elects to terminate this Lease following a Casualty, then
Landlord shall, in accordance with the provisions of this Section and all other
applicable provisions of this Lease, restore the same as nearly as possible to
its value, condition and character that existed immediately prior to the
occurrence of said damage or destruction; provided, however, Landlord shall not
be required to repair or replace any improvements, alterations or betterments
within the Premises (which shall be promptly and with due diligence repaired and
restored by Tenant at Tenant’s sole cost and expense following completion of
Landlord’s repair of the Premises) or any furniture, equipment, trade fixtures
or personal property of Tenant or others in the Premises or the Property. Such
restoration shall be commenced promptly (but no later than 120 days after the
occurrence of such damage or destruction) and shall be prosecuted and completed
diligently but subject to any force majeure events. Tenant, its agents and
mortgagees, may, from time to time, inspect the restoration without notice in
the event of an emergency or, in other cases, upon reasonable advance notice to
Landlord during normal business hours and subject to Landlord’s safety and
security policies and procedures.

(e) In the event of any damage or destruction of the Premises or any part
thereof by Casualty, Landlord agrees to provide to Tenant at least ten (10) days
before the commencement of the restoration of such damage or destruction, the
following:

(i) complete plans and specifications for such restoration prepared by a
licensed and reputable architect (the “Architect”), which plans and
specifications shall not require prior consent or approval of Tenant so long as
the work of restoration returns the portions of the Premises for which Landlord
is responsible pursuant to Section 7.1(c) to substantially the same condition as
existed prior to the occurrence of the Casualty and otherwise said plans and
specifications must be approved by Tenant, which Tenant agrees not to
unreasonably withhold, condition or delay;

(ii) the approval of the plans and specifications for the restoration by all
applicable Governmental Entities then exercising jurisdiction with regard to
such work; and

(iii) contracts then customary in the trade with (a) the Architect, and (b) with
a reputable and responsible contractor, providing for the completion of such
restoration in accordance with said plans and specifications.

(f) If this Lease is terminated under the provisions of this Section 7.1,
Landlord shall be entitled to the full proceeds of the insurance policies
providing coverage for all alterations, improvements and betterments in the
Premises (and, if Tenant has failed to maintain insurance on such items as
required by this Lease, Tenant shall pay Landlord an amount equal to the
proceeds Landlord would have received had Tenant maintained insurance on such
items as required by this Lease).

 

-49-



--------------------------------------------------------------------------------

(g) To the extent the provisions of this Article or otherwise in this Lease
shall conflict with the provisions of any Legal Requirements of the State of
Texas, or any agency or political subdivision thereof, controlling the rights
and obligations of parties to leases or other contracts in the event of damage
by Casualty to leased space, the provisions of this Section and this Lease shall
govern and control and such conflicting Legal Requirements shall be deemed
expressly waived by the parties hereto.

(h) If the Premises are damaged by Casualty, Base Rent and Additional Rent for
the portion of the Premises rendered untenantable by the damage shall be abated
on a reasonable basis from the date of damage until the completion of Landlord’s
repairs (or until the date of termination of this Lease by Landlord or Tenant as
provided above, as the case may be), unless a Tenant Party caused such damage,
in which case, Base Rent and Additional Rent shall be abated only to the extent
Landlord is compensated for such Rent by loss of rents insurance proceeds, if
any (or, to the extent that Landlord is required to carry rental interruption
insurance pursuant to Exhibit D, but fails to carry such insurance, then the
amount that would have been covered by the rental interruption insurance that
Landlord was required pursuant to Exhibit D).

7.2. Condemnation.

(a) If any part of the Premises is taken or condemned for a public or
quasi-public use (a sale in lieu of condemnation to be deemed a taking or
condemnation), this Lease shall, as to the part taken, terminate as of the date
title shall vest in the condemnor and continue in full force as to the remainder
and in the event of such a partial taking, the Base Rent and Additional Rent
shall be reduced in proportion that the area of the Premises so taken bears to
the total area of the Premises. If this Lease is not terminated as provided
below by such taking, then Landlord, at its cost and expense, shall proceed to
restore the remaining portion of the Premises, whether or not the net
condemnation award is sufficient to pay in full the cost of such restoration.
Such, restoration work shall be performed in the same manner and pursuant to the
same conditions as set forth in Section 7.1 hereof with respect to restoration
as a result of a fire or casualty. Landlord shall be entitled to receive any and
all awards paid by the condemning authority in connection with such partial
taking (other than for any taking of the personal property of Tenant or for
moving or dislocation expenses of Tenant).

(b) Notwithstanding the foregoing provisions of Section 7.2(a), in the case of a
partial taking of less than all of the Premises in a particular Building and
Tenant reasonably determines that the remaining portion of the Premises located
in such Building would not be suitable for its business in such Building in a
manner reasonably comparable to that conducted immediately before such taking,
then Tenant may terminate this Lease as to all of the Premises in such Building
by delivering written notice thereof to Landlord within 30 days after such
taking, in which case the Base Rent and Additional Rent shall be reduced in
proportion that the area of the Premises so taken bears to the total area of the
Premises; provided that if more than 50% of the Premises is taken, Landlord
shall have the right to terminate this Lease in its entirety. In addition,
notwithstanding the foregoing provisions of Section 7.2(a), in the case of any
taking where either (i) Landlord is required to pay any of the proceeds arising
from such taking to a lender of the Property, or (ii) the

 

-50-



--------------------------------------------------------------------------------

net condemnation award is not sufficient to pay in full the cost of such
restoration, then Landlord may terminate this Lease with respect to the portion
of the Premises that is subject to such taking by delivering written notice
thereof to Tenant within 30 days after such taking and the Base Rent and
Additional Rent shall be reduced in proportion that the area of the Premises so
taken bears to the total area of the Premises; provided that if more than 50% of
the Premises is taken, Landlord shall have the right to terminate this Lease in
its entirety. If either Landlord or Tenant exercises such right to terminate
this Lease in accordance with this Section 7.2(b), then this Lease shall
terminate as of the date of such taking.

(c) In the event of total condemnation (a sale in lieu of condemnation to be
deemed a taking or condemnation) of any Building, this Lease shall terminate as
to such Building as of the date title shall vest in the condemnor and, upon such
termination, the Base Rent and Additional Rent shall be reduced in proportion
that the area of the Premises so terminated bears to the total area of the
Premises.

(d) Landlord shall be entitled to receive any and all awards paid by the
condemning authority in connection with any condemnation other than for any
taking of Tenant’s personal property and for Tenant’s moving expenses.

ARTICLE VIII

ASSIGNMENT AND SUBLETTING

8.1. General Restriction. Except as provided in Sections 8.8 and 8.9 herein,
Tenant may not, without Landlord’s prior written consent, which shall not be
unreasonably withheld, delayed or conditioned, (a) assign, transfer, or encumber
this Lease or any estate or interest herein, whether directly or by operation of
law, (b) permit any other entity to become Tenant hereunder by merger,
consolidation, or other reorganization, (c) if Tenant is an entity other than a
corporation whose stock is publicly traded, permit the transfer of an ownership
interest in Tenant so as to result in a change in Control of Tenant, (d) sublet
any portion of the Premises, (e) grant any license, concession, or other right
of occupancy of any portion of the Premises, (f) permit the use of the Premises
by any parties other than Tenant, or (g) sell or otherwise transfer, in one or
more transactions, a majority of Tenant’s assets (any of the events listed in
Section 8.1(a) through 8.1(g) being a “Transfer”). Any such Transfer which is
not expressly permitted pursuant to this Lease shall be void and of no force or
effect. “Control” shall mean direct or indirect ownership of 50% or more of all
of the voting stock of a corporation or 50% or more of the legal or equitable
interest in any other business entity, or the power to direct the operations of
any entity (by equity ownership, contract or otherwise).

8.2. Consent Standards. Landlord shall not unreasonably withhold, delay or
condition its consent to any assignment of Tenant’s entire interest in this
Lease or subletting of the Premises, provided that the proposed transferee
(1) has a financial condition that meets the reasonable criteria Landlord uses
to select tenants for the Property having similar leasehold obligations,
(2) will use the Premises for the Permitted Use and will not use the Premises in
any manner that would conflict with any exclusive use agreement or other similar
agreement entered into by Landlord with any other tenant of the

 

-51-



--------------------------------------------------------------------------------

Property that remains in effect, (3) will not use the Premises, Building or
Property in a manner that would materially increase the pedestrian or vehicular
traffic to the Premises, Building or Property, (4) is not a Governmental Entity
or quasi-Governmental Entity, or subdivision or agency thereof, (5) is not
another occupant of the Property or an Affiliate of such occupant, (6) is not
currently and has not in the past been involved in litigation with Landlord or
any of its Affiliates, (7) is otherwise compatible with the character of the
occupancy of the Property, and (8) is not a Person with whom Landlord is or an
Affiliate of Landlord then, or has been within the six-month period prior to the
time Tenant seeks to enter into such assignment or subletting, negotiating to
lease space in the Property or any Affiliate of any such Person; otherwise,
Landlord may withhold its consent in its sole discretion. Additionally, Landlord
may withhold its consent in its sole discretion to any proposed Transfer if any
Event of Default by Tenant then exists. Any Transfer made while an Event of
Default exists hereunder, irrespective whether Landlord’s consent is required
hereunder with respect to the Transfer, shall be voidable by Landlord in
Landlord’s sole discretion. In agreeing to act reasonably, Landlord is agreeing
to act in a manner consistent with the standards followed by large institutional
owners of commercial real estate and Landlord is permitted to consider the
financial terms of the Transfer and the impact of the Transfer on Landlord’s own
leasing efforts and the value of the Property. Landlord shall not be required to
act reasonably in considering any request to pledge or encumber this Lease or
any interest therein. For the purposes of clause (8) above, “negotiating to
lease space” shall mean any of the following: Landlord has received and
responded to (not necessarily in writing) a request for proposal from a
prospective tenant or its broker, Landlord has submitted a written lease
proposal or Landlord has initiated space planning for a prospective tenant.

8.3. Request for Consent. If Tenant requests Landlord’s consent to a Transfer,
then, at least ten (10) Business Days prior to the effective date of the
proposed Transfer, Tenant shall provide Landlord with a written description of
all terms and conditions of the proposed Transfer, copies of the proposed
documentation, and the following information about the proposed transferee: name
and address of the proposed transferee and any Persons who own, control or
direct the proposed transferee; reasonably satisfactory information about its
business and business history; its proposed use of the Premises; banking,
financial, and other credit information; and general references sufficient to
enable Landlord to determine the proposed transferee’s creditworthiness and
character. Concurrently with Tenant’s notice of any request for consent to a
Transfer, Tenant shall pay to Landlord a fee of $500 to defray Landlord’s
expenses in reviewing such request, and Tenant shall also reimburse Landlord
immediately upon request for its reasonable attorneys’ fees and other expenses
incurred in connection with considering any request for consent to a Transfer
(which shall not exceed $2,500 for consents to subleases provided Landlord’s
standard consent to sublease form is used without material modification or
negotiation). If Landlord fails to notify Tenant that it approves or disapproves
the requested Transfer within ten (10) Business Days after submission to
Landlord of all of the items required under this Section 8.3, then Tenant may
provide a second request to Landlord for Landlord’s approval that conspicuously
states to the effect that, IF LANDLORD DOES NOT MAIL LANDLORD’S APPROVAL OR
DISAPPROVAL OF THE REQUESTED TRANSFER WITHIN 5 BUSINESS DAYS AFTER LANDLORD
RECEIVES THIS SECOND REQUEST FOR CONSENT, LANDLORD’S APPROVAL

 

-52-



--------------------------------------------------------------------------------

OF THIS TRANSFER WILL BE DEEMED GIVEN, and if Landlord fails to notify Tenant
that it approves or disapproves the requested Transfer within five (5) Business
Days after submission of such second request for approval, then Landlord shall
be deemed to have approved such Transfer.

8.4. Conditions to Consent. If Landlord consents, or is deemed to have
consented, to a proposed Transfer, then the proposed transferee shall deliver to
Landlord a written agreement whereby it expressly assumes Tenant’s obligations
hereunder; however, any transferee of less than all of the space in the Premises
shall be liable only for obligations under this Lease that are properly
allocable to the space subject to the Transfer for the period of the Transfer.
No Transfer shall release Tenant from its obligations under this Lease, but
rather Tenant and its transferee shall be jointly and severally liable therefor.
Landlord’s consent to any Transfer shall not waive Landlord’s rights as to any
subsequent Transfers and no subtenant of any portion of the Premises shall be
permitted to further sublease any portion of its subleased space. If an Event of
Default occurs while the Premises or any part thereof are subject to a Transfer,
then Landlord, in addition to its other remedies, may collect directly from such
transferee all rents becoming due to Tenant and apply such rents against Rent.
Tenant authorizes its transferees to make payments of rent directly to Landlord
upon receipt of notice from Landlord to do so following the occurrence of an
Event of Default hereunder. Tenant shall pay for the cost of any demising walls
or other improvements necessitated by a proposed subletting or assignment.

8.5. Attornment by Subtenants. Each sublease by Tenant hereunder shall be
subject and subordinate to this Lease and to the matters to which this Lease is
or shall be subordinate, and each subtenant by entering into a sublease is
deemed to have agreed that in the event of termination, re-entry or
dispossession by Landlord under this Lease, Landlord may, at its option, take
over all of the right, title and interest of Tenant, as sublandlord, under such
sublease, and such subtenant shall, at Landlord’s option, attorn to Landlord
pursuant to the then executory provisions of such sublease, except that Landlord
shall not be (1) liable for any previous act or omission of Tenant under such
sublease, (2) subject to any counterclaim, offset or defense that such subtenant
might have against Tenant, (3) bound by any previous modification of such
sublease not approved by Landlord in writing or by any rent or additional rent
or advance rent which such subtenant might have paid for more than the current
month to Tenant, and all such rent shall remain due and owing, notwithstanding
such advance payment, (4) bound by any security or advance rental deposit made
by such subtenant which is not delivered or paid over to Landlord and with
respect to which such subtenant shall look solely to Tenant for refund or
reimbursement, or (5) obligated to perform any work in the subleased space or to
prepare it for occupancy, and in connection with such attornment, the subtenant
shall execute and deliver to Landlord any instruments Landlord may reasonably
request to evidence and confirm such attornment. Each subtenant or licensee of
Tenant shall be deemed, automatically upon and as a condition of its occupying
or using the Premises or any part thereof, to have agreed to be bound by the
terms and conditions set forth in this Section 8.5. The provisions of this
Section 8.5 shall be self-operative, and no further instrument shall be required
to give effect to this provision.

 

-53-



--------------------------------------------------------------------------------

8.6. Cancellation. Landlord may, within ten (10) Business Days after submission
of Tenant’s written request for Landlord’s consent to an assignment or
subletting, cancel this Lease as to the portion of the Premises proposed to be
sublet or assigned as of the date the proposed Transfer is to be effective. If
Landlord cancels this Lease as to any portion of the Premises, then this Lease
shall cease for such portion of the Premises and Tenant shall pay to Landlord
all Rent accrued through the cancellation date relating to the portion of the
Premises covered by the proposed Transfer. Thereafter, Landlord may lease such
portion of the Premises to the prospective transferee (or to any other Person)
without liability to Tenant. Notwithstanding the foregoing, if Landlord provides
written notification to Tenant of its election to cancel this Lease as to any
portion of the Premises as provided above, Tenant may rescind its proposed
assignment or subletting of the Premises by notifying Landlord in writing within
three (3) Business Days following Landlord’s written cancellation notice. The
provisions of this Section 8.6 shall not apply to (1) a Permitted Transfer,
(2) subleases by Tenant of less than 2,500 rentable square feet, or (3) any
other sublease by Tenant so long as such sublease does not extend (or contain
any options to extend) into the last 24 months of the then current Term of this
Lease.

8.7. Additional Compensation. While no Event of Default exists, Tenant shall pay
to Landlord, immediately upon receipt thereof, twenty-five percent (25%) of the
excess of (1) all compensation received by Tenant for a Transfer less the actual
out-of-pocket costs reasonably incurred by Tenant with unaffiliated third
parties (i.e., brokerage commissions, tenant finish work and any other
reasonable and customary out-of-pocket costs, including test fits, marketing
costs, free rent, and other tenant inducements) in connection with such Transfer
(such costs shall be amortized on a straight-line basis over the term of the
Transfer in question) over (2) the Rent allocable to the portion of the Premises
covered thereby. While any Event of Default exists, Tenant shall pay to
Landlord, immediately upon receipt thereof, one hundred percent (100%) of the
excess of (A) all compensation received by Tenant for a Transfer over (B) the
Rent allocable to the portion of the Premises covered thereby.

8.8. Assignment to Permitted Transferees. Provided no Default or Event of
Default then exists, Tenant may Transfer all or part of its interest in this
Lease or all or part of the Premises (a “Permitted Transfer”) to the following
types of entities (a “Permitted Transferee”) without the written consent of
Landlord:

(a) an Affiliate of Tenant;

(b) any corporation, limited partnership, limited liability partnership, limited
liability company or other business entity in which or with which Tenant, or its
corporate successors or assigns, is merged or consolidated, in accordance with
applicable statutory provisions governing merger and consolidation of business
entities, so long as (1) Tenant’s obligations hereunder are assumed by the
entity surviving such merger or created by such consolidation; and (2) the
proposed transferee’s net worth as of the effective date of the Permitted
Transfer is not less than Tenant’s net worth as of the date immediately prior to
the assignment or subletting (or series of transactions of which the same is a
part);

 

-54-



--------------------------------------------------------------------------------

(c) any corporation, limited partnership, limited liability partnership, limited
liability company or other business entity acquiring all or substantially all of
Tenant’s assets, so long as (1) Tenant’s obligations hereunder are assumed by
the entity acquiring such assets; and (2) the proposed transferee’s net worth as
of the effective date of the Permitted Transfer is not less than Tenant’s net
worth as of the date immediately prior to the assignment or subletting (or
series of transactions of which the same is a part); or

(d) (1) an initial or subsequent public offering or distribution or equity or
debt securities by Tenant, and/or (2) the sale of equity or convertible debt
securities of Tenant in any transaction, so long as Tenant’s net worth as of the
effective date of the Permitted Transfer is not less than Tenant’s net worth as
of the date immediately prior to the assignment or subletting (or series of
transactions of which the same is a part).

Tenant shall promptly notify Landlord of any such Permitted Transfer. Tenant
shall remain liable for the performance of all of the obligations of Tenant
hereunder, or if Tenant no longer exists because of a merger, consolidation, or
acquisition, the surviving or acquiring entity shall expressly assume in writing
the obligations of Tenant hereunder. Additionally, the Permitted Transferee
shall comply with all of the terms and conditions of this Lease, including the
Permitted Use, and the use of the Premises by the Permitted Transferee may not
violate any other agreements affecting the Premises or the Property, Landlord or
other tenants of the Property. No later than ten (10) days after the effective
date of any Permitted Transfer, Tenant agrees to furnish Landlord with
(A) copies of the instrument effecting any of the foregoing Transfers,
(B) documentation establishing Tenant’s satisfaction of the requirements set
forth above applicable to any such Transfer, and (C) evidence of insurance as
required under this Lease with respect to the Permitted Transferee. The
occurrence of a Permitted Transfer shall not waive Landlord’s rights as to any
subsequent Transfers, and any subsequent Transfer by a Permitted Transferee
shall be subject to the terms of this Section 8.

8.9. Shared Space Arrangement. Notwithstanding anything to the contrary in this
Section 8, Tenant may from time to time permit third parties with whom Tenant is
working on particular projects and with whom Tenant will share office or lab
services to use a portion of the Premises and such use shall not be deemed to be
a sublease so long as (a) no more than fifteen percent (15%) of the rentable
square footage of the portion of the Premises located in any Building is so used
at any one time and (b) the space occupied by such parties is not separately
demised from the balance of the Premises (i.e. separated from the balance of the
space by a wall or other constructed device and having separate entrances to the
common areas) and (c) the use of the space is not a use which increases (i) the
operating costs for the Building, (ii) the burden on the Building services, or
(iii) the foot traffic, elevator usage or security concerns in the Building, or
creates an increased probability of the comfort and/or safety of the Landlord
and other tenants in the Building being unreasonably compromised or reduced and
(iv) Tenant does not realize a profit with respect to the space so used. The
rights set forth in this paragraph shall only apply to the portions of the
Premises, if any, leased or subleased by Original Tenant. Tenant shall be fully
responsible for the conduct of such parties within the Premises and the
Property, and Tenant’s indemnification obligations set forth in this Lease shall
apply with respect to the conduct of such parties. Tenant shall supply Landlord
with the terms of any such space

 

-55-



--------------------------------------------------------------------------------

sharing arrangement no later than ten (10) days prior to the effective date
thereof. Tenant shall not permit such party to occupy space in the Premises or
conduct business in the Premises until Tenant delivers to Landlord a fully
executed counterpart of Landlord’s waiver and acknowledgement form for space
sharing arrangements and Landlord’s reasonable processing fee in connection with
each such space sharing arrangement.

ARTICLE IX

DEFAULT AND REMEDIES

9.1. Default. Each of the following shall be deemed an “Event of Default” by
Tenant hereunder and a material breach of this Lease:

(a) Tenant shall fail to pay any installment of Base Rent or Additional Rent
when due which failure continues for five (5) days after written notice from
Landlord to Tenant specifying such failure; provided, however, in any one
calendar year, Landlord shall be obligated to give this notice not more than on
two separate instances;

(b) Tenant shall fail to pay any Rent other than Base Rent or Additional Rent
when due, which failure continues for fifteen (15) days after written notice
from Landlord to Tenant specifying such failure in detail and setting forth
Landlord’s detailed computation of the Rent then due; provided, however, if any
such amount shall be disputed in good faith, and Tenant shall have paid the
undisputed amount within said fifteen (15) day period, then Tenant shall not be
in default of its obligations hereunder until final resolution of such dispute;

(c) Tenant fails to provide any estoppel certificate, documentation regarding
the subordination of this Lease or financial reports after Landlord’s written
request therefor pursuant to hereto, and such failure shall continue for five
(5) Business Days after Landlord’s second written notice thereof to Tenant;

(d) Tenant fails to procure, maintain and deliver to Landlord evidence of the
insurance policies and coverages as required hereunder within ten (10) Business
Days following Landlord’s written request for said evidence;

(e) Tenant fails to pay and release of record, or diligently contest and bond
around, any mechanic’s or construction lien filed against the Premises or the
Property for any work performed, materials furnished, or obligation incurred by
or at the request of a Tenant Party, within the time and in the manner required
herein;

(f) Tenant shall fail to materially keep, perform, or observe any of the other
covenants, agreements, terms, or provisions contained in this Lease that are to
be kept or performed by Tenant other than with respect to payment of Rent, and
Tenant shall fail to commence and take such steps as are necessary to remedy the
same within thirty (30) days after Tenant shall have been given a written notice
specifying the same, or having so commenced, shall thereafter fail to proceed
diligently and with continuity to remedy the same;

 

-56-



--------------------------------------------------------------------------------

(g) a court of competent jurisdiction shall enter a decree or order for relief
over Tenant in an involuntary case under the federal bankruptcy laws, as now or
hereafter constituted, or any other applicable federal or state bankruptcy,
insolvency or other similar law, or appointing a receiver, liquidator, assignee,
custodian, trustee, sequestrator (or similar official) for Tenant or for any
substantial part of Tenant’s property, or ordering the winding up or liquidation
of Tenant’s affairs and such decree or order is not vacated within one hundred
twenty (120) days;

(h) the execution after entry of a judgment or other judicial seizure of all or
substantially all of Tenant’s assets or the Property, if such attachment or
other seizure remains undismissed or undischarged for a period of one hundred
twenty (120) days after the levy thereof; or

(i) Tenant shall commence a voluntary case under the federal bankruptcy laws, as
now constituted or hereafter constituted, or any other applicable federal or
state bankruptcy, insolvency or other similar law, or Tenant consents to the
appointment of or the taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) for Tenant or any
substantial part of Tenant’s property.

9.2. Remedies. Upon the occurrence and during the continuation of any Event of
Default, Landlord may, in addition to all other rights and remedies afforded
Landlord hereunder or by applicable Legal Requirements or equity, take any one
or more of the following actions:

(a) Termination of Lease. Terminate this Lease by giving Tenant written notice
thereof, in which event Tenant shall pay to Landlord the sum of (i) all Rent
accrued hereunder through the date of termination, (ii) all amounts due under
Section 9.3(a), and (iii) an amount equal to (but in no event less than zero)
(1) the total Rent that Tenant would have been required to pay for the remainder
of the Term discounted to present value at a per annum rate equal to the “Prime
Rate” as published on the date this Lease is terminated by The Wall Street
Journal in its listing of “Money Rates”, minus (2) the then present fair rental
value of the Premises for such period, similarly discounted;

(b) Termination of Possession. Terminate Tenant’s right to possess the Premises
without terminating this Lease by giving written notice thereof to Tenant, in
which event Tenant shall pay to Landlord (i) all Rent and other amounts accrued
hereunder to the date of termination of possession, (ii) all amounts due from
time to time under Section 9.3(a), and (iii) all Rent and other net sums
required hereunder to be paid by Tenant during the remainder of the Term,
diminished by any net sums thereafter received by Landlord through reletting the
Premises during such period, after deducting all costs incurred by Landlord in
reletting the Premises. If Landlord elects to terminate Tenant’s right to
possession without terminating this Lease, and to retake possession of the
Premises (and Landlord shall have no duty to make such election), Landlord shall
use reasonable efforts to relet the Premises as further described in
Section 9.3(d) below. Landlord shall not be liable for, nor shall Tenant’s
obligations hereunder be diminished because of, Landlord’s failure to relet the
Premises or to collect rent due for such reletting. Tenant shall

 

-57-



--------------------------------------------------------------------------------

not be entitled to the excess of any consideration obtained by reletting over
the Rent due hereunder. Reentry by Landlord in the Premises shall not affect
Tenant’s obligations hereunder for the unexpired Term; rather, Landlord may,
from time to time, bring an action against Tenant to collect amounts due by
Tenant, without the necessity of Landlord’s waiting until the expiration of the
Term. Unless Landlord delivers written notice to Tenant expressly stating that
it has elected to terminate this Lease, all actions taken by Landlord to
dispossess or exclude Tenant from the Premises shall be deemed to be taken under
this Section 9.2(b). If Landlord elects to proceed under this Section 9.2(b), it
may at any time elect to terminate this Lease under Section 9.2(a).

(c) Perform Acts on Behalf of Tenant. Perform any act Tenant is obligated to
perform under the terms of this Lease (and enter upon the Premises in connection
therewith if necessary) in Tenant’s name and on Tenant’s behalf, without being
liable for any claim for damages therefor, and Tenant shall reimburse Landlord
on demand for any expenses which Landlord may incur in thus effecting compliance
with Tenant’s obligations under this Lease (including, but not limited to,
collection costs and legal expenses), plus interest thereon at the Interest
Rate;

(d) Suspension of Services. Suspend any above Building-standard services
required to be provided by Landlord hereunder without being liable for any claim
for damages therefor.

9.3. Payment by Tenant; Non-Waiver; Cumulative Remedies; Mitigation of Damage.

(a) Payment by Tenant. Upon any Event of Default, Tenant shall pay to Landlord
all amounts, costs, losses and/or expenses incurred, abated or foregone by
Landlord (including court costs and reasonable attorneys’ fees and expenses) in
(1) obtaining possession of the Premises, (2) removing, storing and/or disposing
of Tenant’s or any other occupant’s property, (3) repairing, restoring,
altering, remodeling, or otherwise putting the Premises into condition
acceptable to a new tenant, (4) if Tenant is dispossessed of the Premises and
this Lease is not terminated, reletting all or any part of the Premises
(including brokerage commissions, cost of tenant finish work, and other costs
incidental to such reletting), (5) performing Tenant’s obligations which Tenant
failed to perform, (6) enforcing, or advising Landlord of, its rights, remedies,
and recourses arising out of the default, and (7) securing this Lease, including
all commissions, allowances, reasonable attorneys’ fees, and if this Lease or
any amendment hereto contains any abated Rent granted by Landlord as an
inducement or concession to secure this Lease or amendment hereto, the full
amount of all Rent so abated, multiplied by a fraction, the numerator of which
is the number of full calendar months remaining in the Term as of the date of
the Event of Default and the denominator of which is the number of months in the
Term (and such abated amounts shall be payable immediately by Tenant to
Landlord, without any obligation by Landlord to provide written notice thereof
to Tenant, and Tenant’s right to any abated rent accruing following such Event
of Default shall immediately terminate). To the full extent permitted by
applicable Legal Requirements, Landlord and Tenant agree the federal and state
courts of the state in which the Premises are located shall have exclusive
jurisdiction over any matter relating to or arising from this Lease and the
parties’ rights and obligations under this Lease.

 

-58-



--------------------------------------------------------------------------------

(b) No Waiver. Landlord’s acceptance of Rent following an Event of Default shall
not waive Landlord’s rights regarding such Event of Default. No waiver by
Landlord of any violation or breach of any of the terms contained herein shall
waive Landlord’s rights regarding any future violation of such term. Landlord’s
acceptance of any partial payment of Rent shall not waive Landlord’s rights with
regard to the remaining portion of the Rent that is due, regardless of any
endorsement or other statement on any instrument delivered in payment of Rent or
any writing delivered in connection therewith; accordingly, Landlord’s
acceptance of a partial payment of Rent shall not constitute an accord and
satisfaction of the full amount of the Rent that is due.

(c) Cumulative Remedies. Any and all remedies set forth in this Lease: (1) shall
be in addition to any and all other remedies Landlord may have at law or in
equity, (2) shall be cumulative, and (3) may be pursued successively or
concurrently as Landlord may elect. The exercise of any remedy by Landlord shall
not be deemed an election of remedies or preclude Landlord from exercising any
other remedies in the future. Additionally, Tenant shall defend, indemnify and
hold harmless Landlord, the holder of any Superior Interest and their respective
representatives and agents from and against all claims, demands, liabilities,
causes of action, suits, judgments, damages and expenses (including reasonable
attorneys’ fees) arising from Tenant’s failure to perform its obligations under
this Lease, regardless of whether the negligence of any party contributed to
such loss.

(d) Mitigation of Damage. The parties agree any duty imposed by Legal
Requirements on Landlord to mitigate damages after a default by Tenant under
this Lease shall be satisfied in full if Landlord uses reasonable efforts to
lease the Premises to another tenant (a “Substitute Tenant”) in accordance with
the following criteria: (1) Landlord shall have no obligation to solicit or
entertain negotiations with any Substitute Tenant for the Premises until 60 days
following the date upon which Landlord obtains full and complete possession of
the Premises, including the relinquishment by Tenant of any claim to possession
of the Premises by written notice from Tenant to Landlord; (2) Landlord shall
not be obligated to lease or show the Premises on a priority basis or offer the
Premises to any prospective tenant when other space in the Property is or soon
will be available; (3) Landlord shall not be obligated to lease the Premises to
a Substitute Tenant for less than the current fair market value of the Premises,
as determined by Landlord in its sole but reasonable discretion, nor will
Landlord be obligated to enter into a new lease for the Premises under other
terms and conditions that are unacceptable to Landlord under Landlord’s
then-current leasing policies; (4) Landlord shall not be obligated to enter into
a lease with a Substitute Tenant: (A) whose use would violate any restriction,
covenant or requirement contained in the lease of another tenant in the
Property; (B) whose use would adversely affect the reputation of the Property;
(C) whose use would require any addition to or modification of the Premises or
Property in order to comply with applicable Legal Requirements, including the
Building Code; (D) who does not have, in Landlord’s sole but reasonable opinion,
the creditworthiness to be an acceptable tenant; (E) that is a Governmental
Entity; or (F) that does not meet Landlord’s reasonable standards for tenants

 

-59-



--------------------------------------------------------------------------------

of the Property or is otherwise incompatible with the character of the occupancy
of the Property, as reasonably determined by Landlord; and (5) Landlord shall
not be required to expend any amount of money to alter, remodel or otherwise
make the Premises suitable for use by a Substitute Tenant unless: (A) Tenant
pays any such amount to Landlord prior to Landlord’s execution of a lease with
such Substitute Tenant (which payment shall not relieve Tenant of any amount it
owes Landlord as a result of Tenant’s default under this Lease); or
(B) Landlord, in Landlord’s sole but reasonable discretion, determines any such
expenditure is financially prudent in connection with entering into a lease with
the Substitute Tenant.

9.4. Tenant’s Liability. Except for any damages for which Tenant may be liable
under Section 10.13 because of Tenant’s holding over in the Premises following
the expiration of the Term (for which Landlord may recover consequential damages
from Tenant under the terms of Section 10.13), the liability of Tenant to
Landlord for any monetary damages arising from any default by Tenant under the
terms of this Lease shall be limited to Landlord’s actual direct, but not
consequential, damages therefor. Nothing in this Section 9.4 shall affect or
limit Landlord’s rights to file legal actions to recover possession of the
Premises, or for injunctive relief against Tenant, or any other non-monetary
relief as provided in Sections 9.2 or 9.3 of this Lease, and, for the avoidance
of doubt, Tenant acknowledges and agrees that the costs and expenses recoverable
by Landlord under Sections 9.2(a) and 9.3(a) above constitute direct, not
consequential, damages.

9.5. Landlord’s Default; Tenant’s Self-Help; Landlord’s Liability.

(a) Landlord’s Default. Each of the following shall be deemed an “Event of
Default” by Landlord hereunder and a material breach of this Lease:
(i) Landlord’s failure to pay any money owing to Tenant within fifteen (15) days
after written notice of such failure and (ii) Landlord shall fail to materially
keep, perform, or observe any of the other covenants, agreements, terms, or
provisions contained in this Lease that are to be kept or performed by Landlord
other than with respect to payment of money, and Landlord shall fail to commence
and take such steps as are necessary to remedy the same within thirty (30) days
after Landlord shall have been given a written notice specifying the same, or
having so commenced, shall thereafter fail to proceed diligently and with
continuity to remedy the same.

(b) Tenant’s Self-Help for Service Failures. If a Service Failure occurs with
respect to Critical Utilities on any RDS Floor, the following shall apply:

(i) As soon as reasonably possible following the Service Failure (but no later
than two (2) Business Days following the Service Failure), Landlord shall have
its service provider for the subject Critical Utility provide to Landlord and
Tenant a root cause analysis regarding the Service Failure. As soon as
reasonably possible following the Service Failure (but no later than five
(5) Business Days following the Service Failure), Landlord shall have its
service provider for the subject Critical Utility provide to Tenant a
commercially reasonable plan of corrective action regarding the Service Failure
for Tenant’s approval (which approval shall not be unreasonably withheld,
conditioned or delayed). Landlord and Tenant shall meet and confer regarding
such plan of corrective action as reasonably requested by either party.

 

-60-



--------------------------------------------------------------------------------

(ii) Promptly following approval of the plan of corrective action, Landlord
shall commence to take such corrective action to cure the Service Failure in
accordance with the approved plan and thereafter diligently prosecute such
corrective action to completion within the time frames agreed in the approved
plans. If Landlord has not completed such cure of the Service Failure within
five (5) Business Days following approval of the plan of corrective action (or,
if the approved plan provided for a time frame longer than five (5) Business
Days, such later time frame as agreed in the corrective action plan), then
Landlord and Tenant shall meet and confer to develop any necessary changes or
modifications to the corrective action plan. After Landlord and Tenant have
agreed on any such necessary changes, Landlord shall promptly implement such
changes to the plan of corrective action and thereafter diligently prosecute
such corrective action to completion within ten (10) Business Days following
approval of such changes (or, if the approved plan provided for a time frame
longer than ten (10) Business Days, such later time frame as agreed in the
corrective action plan).

(iii) If either (1) Landlord and Tenant do not agree on a plan of corrective
action pursuant to Section 9.5(b)(i) within ten (10) Business Days following the
Service Failure due to either Landlord’s failure to deliver such plan or
Landlord’s and Tenant’s failure to agree on such plan due to Landlord not
reasonably accommodating Tenant’s commercially reasonable requests with respect
to such plan or (2) Landlord fails to cure the Service Failure within the time
frame required under Section 9.5(b)(ii) above, then Tenant may, upon notice to
Landlord, commence to perform the work reasonably necessary to cure the Service
Failure subject to the following:

(A) such work cannot be performed in any other tenant’s leased premises;

(B) all work shall be performed in accordance with all Legal Requirements and
the provisions of Sections 6.4(f) and 6.4(i) (provided, however, that any
provisions therein requiring Landlord’s approval shall not apply but the
materials to be provided Landlord therein shall be provided solely for
informational purposes);

(C) such work shall not materially and adversely affect the Building’s Structure
nor any of the Building’s Systems;

(D) performance by Tenant of such obligation does not involve any Hazardous
Materials other than those listed on Exhibit Q; and

(E) if the work involves the Building’s Systems, Tenant shall use only those
contractors used by Landlord for work on such items in the Property unless such
contractors are unwilling or unable to perform, or timely perform, such work, in
which event Tenant may utilize the services of any other qualified contractor
which normally and regularly performs similar work in comparable buildings.

 

-61-



--------------------------------------------------------------------------------

(iv) All costs reasonably incurred by Tenant in connection with the performance
by Tenant of such obligation of Landlord shall be payable by Landlord within
thirty (30) days after receipt of written demand therefor, together with
documentation reasonably supporting such costs; provided, however, in the event
that Tenant has exercised its self-help right pursuant to Section 9.5(b)(iii)(1)
due to Landlord’s and Tenant’s ability to agree on a corrective action plan, the
amounts reimbursable to Tenant hereunder shall in no event exceed the estimated
amount that would have been incurred under Landlord’s proposed plan. In no event
shall Landlord be obligated to reimburse Tenant for costs in excess of
reasonably competitive rates for the work performed. In the event that Landlord
shall fail to timely pay such amounts, and Tenant shall obtain a final
non-appealable judgment for the same which remains unpaid by Landlord for thirty
(30) days after written demand by Tenant, Tenant may offset the amount of such
judgment against the Base Rent and other amounts payable by Tenant pursuant to
this Lease (but not to exceed fifty (50%) of the Base Rent payable by Tenant
hereunder in any given month).

(v) Tenant’s rights under this Section 9.5(b) are in addition to, but not in
limitation of, Tenant’s abatement rights due to a Service Failure under
Section 6.3(b)(iii) and nothing herein shall limit the express rights of Tenant
under said section.

(c) Landlord’s Liability. The liability of Landlord (and its successors,
partners, shareholders or members) to Tenant (or any Person claiming by, through
or under Tenant) for any default by Landlord under the terms of this Lease or
any matter relating to or arising out of the occupancy or use of the Premises
and/or other areas of the Property shall be limited to Tenant’s actual direct,
but not consequential, damages therefor and shall be recoverable only from the
interest of Landlord in the Property and Landlord (and its partners,
shareholders or members) shall not be personally liable for any deficiency;
provided, however, that in any case Tenant shall also be allowed to execute any
final non-appealable judgment against all insurance proceeds and condemnation
awards then held by Landlord or thereafter receivable by Landlord in respect of
its interest in the Property, but only to the extent that such insurance
proceeds or condemnation awards are not used or to be used for the repair or
replacement of any portion of the Property damaged or destroyed, in each case
subject to any superior claims thereto, including claims of any holder of a
Superior Interest. Additionally, Tenant hereby waives its statutory lien under
Section 91.004 of the Texas Property Code. The provisions of this Section shall
survive any expiration or termination of this Lease.

9.6. Fees and Expenses. If either party defaults in the performance of any of
the terms, agreements, or conditions contained in this Lease and the other party
places the enforcement of this Lease, the collection of any Rent due or to
become due hereunder, or recovery of the possession of the Property in the hands
of an attorney who files suit upon the same, then the defaulting party agrees to
pay the other party’s reasonable attorneys’ fees, accountants’ fees,
consultants’ fees, court costs and related expenses.

 

-62-



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

10.1. Waivers and Amendments. Any waiver of any term or condition of this Lease,
or any amendment or modification of this Lease, shall be effective only if set
forth in a written document executed by a duly authorized officer of each of the
parties.

10.2. Notices. Any notice, request, instruction, demand or other communication
to be given hereunder by either party hereto to the other shall be given in
writing and shall be delivered either (i) by hand, (ii) by facsimile during
normal business hours followed by a confirmatory letter sent in another manner
permitted hereunder within one (1) day of such facsimile), (iii) by a nationally
recognized overnight courier service, or (iv) by registered or certified mail,
postage prepaid, return receipt requested, as follows:

(a) If to Landlord, addressed to:

c/o Spear Street Capital

One Market Plaza, Spear Tower,

Suite 4125

San Francisco, CA 94105

Attention: John S. Grassi

Facsimile No.: 415.856.0348

with a copy thereof to:

c/o Spear Street Capital

One Market Plaza, Spear Tower, Suite 4125

San Francisco, CA 94105

Attention: Asset Manager - Austin Lone Star

Campus

Facsimile No.: 415.856.0348

With an additional copy to:

c/o Spear Street Capital

1114 Avenue of the Americas, 31st Floor

New York, NY 10036

Attention: Asset Manager- Austin Lone Star

Campus

Facsimile No.: 212.488.5520

 

-63-



--------------------------------------------------------------------------------

(b) If to Tenant, addressed to:

Lantana HP, Ltd.

c/o HPI Real Estate

3600 N. Capital of Texas Hwy.

Building B, Suite 250

Austin, Texas 78746

Attention: Sam Houston

with a copy thereof to:

Susan Coleman, Esq.

Thompson & Knight, LLP

Burnett Plaza, Suite 1600

801 Cherry Street, Unit #1

Fort Worth, Texas 76102-6881

Fax No. (214) 999-1555

Phone: (817) 347-1713

or to such other address or number as either party shall have previously
designated by written notice given to the other party in the manner hereinabove
set forth. Any notice, request, instruction, demand or other communication shall
be deemed given when received, if sent by facsimile, and when delivered and
receipted for, if mailed, sent by nationally recognized overnight courier
service or hand delivered. If any such notice, request, instruction, demand or
other communication cannot be delivered because the receiving party changed its
address and did not previously give notice of such change to the sending party
or because the receiving party refuses to accept such communication, such
communication shall be effective on the date delivery is attempted. Any notice,
request, instruction, demand or other communication under this Lease may be
given on behalf of a party by the attorney for such party.

10.3. Headings; Terminology. The Article and Section headings herein are for
convenience only and shall not affect the construction hereof. Unless the
context of this Lease clearly requires otherwise, (a) pronouns, wherever used
herein, and whatever gender, shall include natural persons and corporations and
associations of every kind and character, (b) the singular shall include the
plural and the plural shall include the singular wherever and as often as may be
appropriate, (c) the word “includes” or “including” shall mean “including
without limitation”, (d) the word “or” shall have the inclusive meaning
represented by the phrase “and/or”, and (e) the words “hereof”, “herein”,
“hereunder”, and similar terms in this Lease shall refer to this Lease as a
whole and not any particular section or article in which such words appear. All
accounting terms not specifically defined herein shall be construed in
accordance with GAAP unless the US Securities and Exchange Commission shall
hereafter require public, reporting companies to follow principles based on a
different accounting convention. Unless otherwise specified, all references to a
specific time of day in this Lease shall be based upon central standard time or
central daylight savings time, as applicable on the date in question in Austin,
Travis County, Texas.

 

-64-



--------------------------------------------------------------------------------

10.4. Transfer by Landlord. It is expressly and understood that in the event of
the sale, assignment, or transfer by Landlord of its interest in the Property to
a third party who provides Tenant with a written document assuming Landlord’s
obligations under this Lease, Landlord shall thereupon be released and
discharged from all covenants and obligations of Landlord hereunder or
thereafter accruing; but such covenants and obligations shall run with the
Property and be binding upon each new Landlord during the period of its
ownership of the Property.

10.5. Entire Agreement. This Lease and the Exhibits hereto constitute the entire
agreement between the parties pertaining to the subject matter hereof and
supersede all other prior and contemporaneous agreements and understandings,
both oral and written, of the parties in connection therewith. No covenant or
condition not expressed in this Lease shall affect or be effective to interpret,
change or restrict this Lease.

10.6. Severability. If any term, provision, covenant or condition of this Lease
is held by any court of competent jurisdiction to be invalid, void or
unenforceable in any respect, the remainder of such term, provision, covenant or
condition in every other respect and the remainder of the terms, provisions,
covenants or conditions of this Lease shall continue in full force and effect
and shall in no way be affected, impaired or invalidated.

10.7. Quiet Enjoyment. Landlord covenants that Tenant, on paying the Rent and
performing and observing all of the covenants and agreements herein contained
and provided to be performed by Tenant, shall and may peaceably and quietly
have, hold, occupy, use, and enjoy the Premises during the Term, and may
exercise all of its rights hereunder, subject only to the provisions of this
Lease, all applicable Legal Requirements and the Permitted Encumbrances; and
Landlord agrees to warrant and forever defend Tenant’s right to such occupancy,
use, and enjoyment and the title to the Premises against the claims of any and
all Persons whomsoever lawfully claim the same, or any part thereof, by, through
or under Landlord, but not otherwise, subject only to the provisions of this
Lease, all applicable Legal Requirements and the Permitted Encumbrances.

10.8. Governing Law. THIS AGREEMENT HAS BEEN EXECUTED IN THE STATE OF TEXAS AND
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF TEXAS AND THE LAWS OF THE UNITED STATES OF AMERICA APPLICABLE TO
TRANSACTIONS WITHIN THE STATE OF TEXAS.

10.9. Successors and Assigns. Subject to Article VIII of this Lease, this Lease
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.

10.10. Counterparts. This Lease may be executed simultaneously in two (2) or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

-65-



--------------------------------------------------------------------------------

10.11. Estoppel Certificate.

(a) Tenant. From time to time (but no more than twice in any calendar year
unless some event has occurred that necessitates Landlord’s request of such
estoppel certificate, including a possible sale or financing of the Property),
Tenant shall furnish to any party designated by Landlord, within ten
(10) Business Days after Landlord has made a request therefor, a certificate
signed by Tenant confirming and containing such factual certifications and
representations as to this Lease as Landlord may reasonably request. Unless
otherwise required by a prospective purchaser or mortgagee of the Property, the
initial form of estoppel certificate to be signed by Tenant is attached hereto
as Exhibit E. If Tenant does not deliver to Landlord the certificate signed by
Tenant within such required time period, Landlord, the holder of any Superior
Interest and any prospective purchaser or mortgagee, may conclusively presume
and rely upon the following facts: (1) this Lease is in full force and effect;
(2) the terms and provisions of this Lease have not been changed except as
otherwise represented by Landlord; (3) not more than one monthly installment of
Base Rent and other charges have been paid in advance; (4) there are no claims
against Landlord nor any defenses or rights of offset against collection of Rent
or other charges; and (5) Landlord is not in default under this Lease. In such
event, Tenant shall be estopped from denying the truth of the presumed facts.

(b) Landlord. Landlord shall execute and deliver to Tenant, promptly upon any
request therefor by Tenant, an estoppel certificate stating:

(i) whether or not this Lease is in full force and effect;

(ii) whether or not this Lease has been modified or amended in any respect, and
submitting copies of such modifications or amendments;

(iii) whether or not there are any existing defaults hereunder known to the
party executing the certificate, and specifying the nature thereof; and

(iv) such other matters of fact as may be reasonably requested by Tenant.

10.12. Superior Interest. Contemporaneously with the execution of this Lease,
Landlord shall provide Tenant with a written agreement (a “Non-Disturbance
Agreement”), in form and content reasonably acceptable to Tenant, from all
holders of Superior Interests, if any, recognizing Tenant’s rights under this
Lease and providing that this Lease is subordinate to such mortgage, deed of
trust or ground lease, as the case may be, but Tenant’s possession of the
Property and other rights hereunder shall not be disturbed or impaired in the
event of any foreclosure or other action by or on behalf of such Person. Tenant
will (a) subordinate its rights under this Lease to the Liens of any future
holder of a Superior Interest pursuant to a subordination, non-disturbance and
attornment agreement in such holder of a Superior Interest’s standard form
therefor with such changes thereto as may be agreed upon by Tenant and such
holder of a Superior Interest (provided that any commercially reasonable fees
charged by such future holder of a Superior Interest associated with obtaining
such subordination, non-disturbance and attornment agreement

 

-66-



--------------------------------------------------------------------------------

shall be paid by Tenant within 15 days after Landlord’s written request therefor
and, if previously received by Landlord, accompanied by a reasonably detailed
itemization of such fees and costs), and (b) agrees to attorn to such holder of
a Superior Interest or other purchaser in the event of a foreclosure by such
holder of a Superior Interest. Any holder of a Superior Interest may elect, at
any time, unilaterally, to make this Lease superior to its mortgage or other
interest in the Premises by so notifying Tenant in writing. Tenant will agree to
be prompt and reasonable in approving and entering into any such agreements with
any holder of a Superior Interest. Tenant shall provide to any holder of a
Superior Interest for which it has been provided a written notice of address a
copy of all defaults or notices of non-performance Tenant delivers to Landlord
pursuant to this Lease. Any holder of a Superior Interest may cure a default by
Landlord within the time period afforded Landlord (but in no event shall any
such period be less than thirty (30) days from receipt of such notice) before
Tenant may exercise any remedies for such default.

10.13. Surrender of Premises; Holding Over.

(a) Upon the termination or the expiration of this Lease, Tenant shall:
(a) peaceably quit, deliver up, and surrender the Premises to Landlord
broom-clean with all improvements located therein in good repair and condition,
normal wear and tear excepted (except for condemnation and Casualty damage, as
to which Sections 7.1 and 7.2 shall control), free of all claims and Liens other
than the Permitted Encumbrances existing on the date of this Lease or others
that Landlord has specifically consented to in writing and free of all Hazardous
Materials existing or placed on the Premises during the Term by any Tenant
Party; (b) deliver to Landlord all keys to the Premises and all access cards to
the Property; (c) remove all unattached trade fixtures, furniture, and personal
property placed in the Premises or elsewhere in the Property by a Tenant Party
and unattached equipment located in the Premises (but Tenant may not remove any
such item which was paid for, in whole or in part, by Landlord unless Landlord
requires such removal); (d) abandon and leave in place, without additional
payment to Tenant or credit against Rent, any and all cabling (including
conduit) installed in the Premises or elsewhere in the Property by or on behalf
of a Tenant Party, including all connections for such cabling, in a neat and
safe condition in accordance with the requirements of all applicable Legal
Requirements, including the National Electric Code or any successor statute, and
terminated at both ends of a connector, properly labeled at each end and in each
electrical closet and junction box; (e) subject to Sections 6.4(d) and 6.4(e)
above, remove such Alterations made after the Commencement Date as Landlord may
require (however, Tenant shall not be required to remove (1) the Alterations
installed by Tenant in conjunction with demising the portion of the Premises on
the third and fourth floors of B300 from the balance of the Premises or (2) any
alterations, additions or improvements made to the Premises prior to the
Commencement Date); and (f) subject to Sections 6.4(d) and 6.4(e) above, remove
such Tenant Maintained Off-Premises Equipment and any dedicated or supplemental
heating, ventilating and/or air conditioning systems, computer power,
telecommunications and/or other special units or systems of exclusively serving
the Premises and installed following the Commencement Date (whether such items
are deemed Off-Premises Equipment, personal property or Alterations and
regardless of whether such items are attached or not attached to the Premises or
the Property) as Landlord may require. Tenant shall repair all damage caused by
the removal of the items described in Section 10.13(a) above. If Tenant

 

-67-



--------------------------------------------------------------------------------

fails to remove any property required to be removed by Tenant under the terms of
this Lease, Landlord may, at Landlord’s option, (1) deem such items to have been
abandoned by Tenant, the title thereof shall immediately pass to Landlord at no
cost to Landlord, and such items may be appropriated, sold, stored, destroyed,
or otherwise disposed of by Landlord without notice to Tenant and without any
obligation to account for such items; any such disposition shall not be
considered a strict foreclosure or other exercise of Landlord’s rights in
respect of the security interest granted hereunder or otherwise, (2) remove such
items, perform any work required to be performed by Tenant hereunder, and repair
all damage caused by such work, and Tenant shall reimburse Landlord on demand
for any expenses which Landlord may incur in effecting compliance with Tenant’s
obligations hereunder (including reasonable collection costs and attorneys’
fees), plus interest thereon at the Interest Rate, or (3) elect any of the
actions described in clauses (1) and (2) above as Landlord may elect in its sole
discretion. The provisions of this Section 10.13(a) shall survive the end of the
Term.

(b) Upon such termination or expiration Landlord may, without further notice,
enter upon, reenter, possess, and repossess itself of the Property by force,
summary proceedings, ejectment, or otherwise, and, subject to applicable law,
may dispossess and remove Tenant from the Property, which actions may include
but shall not be limited to changing the locks or security devices to the
Premises, and may have, hold, and enjoy the Property and all rental and other
income therefrom, free of any claim by Tenant with respect thereto. If Tenant
does not surrender possession of the Property at the end of the Term, such
action shall not extend the Term, Tenant shall be a tenant at sufferance, and
during such time of occupancy Tenant shall pay to Landlord, as damages, an
amount equal to one hundred twenty-five percent (125%) of the amount of Base
Rent that was being paid immediately prior to the end of the Term for the first
sixty (60) days of such holdover and, thereafter, an amount equal to one hundred
fifty percent (150%) of the amount of Base Rent that was being paid immediately
prior to the end of the Term. The provisions of this Section 10.13(b) shall not
be deemed to limit or constitute a waiver of any other rights or remedies of
Landlord provided herein or at law. If Tenant fails to surrender the Premises
upon the termination or expiration of this Lease, in addition to any other
liabilities to Landlord accruing therefrom, Tenant shall protect, defend,
indemnify and hold Landlord harmless from all loss, costs (including reasonable
attorneys’ fees) and liability resulting from such failure, including any claims
made by any succeeding tenant founded upon such failure to surrender, and any
lost profits or other consequential damages to Landlord resulting therefrom

(c) Landlord shall not be deemed to have accepted a surrender of the Property by
Tenant, or to have extended the Term, other than by execution of a written
agreement specifically so stating.

10.14. Entry by Landlord; Reserved Rights; Modification to Common Areas;
Renovations.

(a) Entry by Landlord. Landlord shall have the right to enter upon the Premises
at all reasonable times upon reasonable advance notice (which notice may be oral
except where written notice is required below), provided that no advance notice
need be

 

-68-



--------------------------------------------------------------------------------

given if an emergency (as determined by Landlord in its good faith judgment)
necessitates an immediate entry or prior to entry to provide routine janitorial
services, to (i) inspect same, (ii) to show the Premises (other than the
Designated Secure Areas (as defined below)) to prospective purchasers, lenders
or (during the last 21 months of the term of this Lease unless Tenant has
exercised its Option to Extend) tenants (upon two (2) Business Days’ prior
written notice except in the case of touring the Early Expiration Space, in
which case no more than one (1) Business Days’ notice shall be necessary),
(iii) supply janitorial, engineering and any other service Landlord is required
to provide hereunder, (iv) access any of Landlord security or other equipment
that is located within the Premises (or which requires entry within the Premises
to access such equipment) or (v) upon two (2) Business Days’ prior written
notice, to perform Renovations (as defined in Section 10.14(c) below).
Landlord’s inspection shall not imply any duty on the part of Landlord to repair
any part of the Premises, nor shall such inspection relieve Tenant of any of its
obligations hereunder. Subject to the requirements of this Section 10.14,
Landlord shall be entitled to enter upon the Premises to conduct and prepare all
tests (including environmental audits) and surveys reasonably required by
Landlord in connection with Landlord’s ownership, sale or financing of the
Property. The reasonable cost of any surveys and tests (including environmental
audits) shall be borne by Landlord and shall not be included in Operating Costs.
Landlord shall use good faith efforts to cause all entries to be done in such a
manner as to cause as little interference to Tenant as reasonably possible
without incurring additional expense. Landlord shall at all times retain a key
or cardkey with which to unlock and/or access all of the doors in the Premises.
If an emergency necessitates immediate access to the Premises, Landlord may use
whatever force is necessary to enter the Premises and any such entry to the
Premises shall not constitute a forcible or unlawful entry into the Premises, a
detainer of the Premises, or an eviction of Tenant from the Premises, or any
portion thereof. Except in the case of emergency (as determined by Landlord in
good faith), Landlord shall not enter the Premises (other than routine
janitorial services or engineering related service calls) unless accompanied by
a representative of Tenant. Tenant agrees to make such representative available
to Landlord at all times upon reasonable advance request by Landlord (which
request may be by email notice with a telephone confirmation to Sam Houston
(telephone number (512) 835-4455) and any other email address and telephone
number that Tenant may provide in a written notice to Landlord but in no event
more than two total contact persons). If Tenant shall fail to make such a
representative available upon such request, Landlord may enter the Premises
without Tenant’s representative. Landlord shall at all times be provided with a
means of entry to all areas within the Premises in the event of an emergency or
Tenant’s failure to provide a representative as aforesaid. Tenant may also elect
that a representative accompany the provider of janitorial and/or engineering
services to the Premises so long as the same does not require rescheduling of
such services or hinder, interfere with or delay the performance of the same and
is permitted under Landlord’s applicable contracts with the provider of such
service providers. Tenant may require persons providing services to the Premises
to sign in, wear identification badges, and to submit to a background check with
a vendor selected by Tenant, at Tenant’s cost. In any entrance into the Premises
pursuant to the provisions of this Section 10.14, Landlord shall endeavor in
good faith to comply with Tenant’s reasonable security procedures previously
detailed by Tenant to Landlord, except to the extent Landlord or its agents
determine that an emergency makes

 

-69-



--------------------------------------------------------------------------------

compliance with such procedures impracticable. Notwithstanding the foregoing,
Tenant may from time to time upon thirty (30) days’ advance written notice to
Landlord designate, as secured areas of the Premises, areas where unusually
confidential information is kept (so long as Landlord in all events has access
to its equipment located within any Building) (the “Designated Secured Areas”;
the Designated Secured Areas as of the Commencement Date are shown on Exhibit AA
attached hereto. Landlord shall not be required to provide janitorial services
to any of the Designated Secured Areas unless Tenant grants Landlord such
access. With respect to the Designated Secured Areas, the following conditions
shall apply: (1) Tenant may require Landlord and all other parties to sign in,
wear identification badges, be accompanied by an authorized employee or agent of
Tenant (except in case of emergency), and to submit to a background check with a
vendor selected by Tenant, at Tenant’s cost; provided, however, current and
prospective lenders and investors, prospective purchasers and tenants, and, in
each case, their respective agents, shall not be required to submit to a
background check, but Landlord or its authorized agent shall at all times
accompany any such party in such secured areas; and (2) Tenant and Landlord
shall reasonably cooperate in establishing emergency entry protocols such that
Landlord may enter such Designated Secured Areas in an emergency in such a way
as to accommodate, to the extent reasonably practical under the circumstances,
Tenant’s security and confidentiality concerns. Tenant hereby agrees that any
entry into the Premises by Landlord pursuant to this Section 10.14(a) shall in
no way constitute a constructive eviction of Tenant nor entitle Tenant to any
abatement of Rent. Landlord shall have no responsibility and shall not be liable
to Tenant for any injury to or interference with Tenant’s business arising from
such entries pursuant to this Section 10.14(a), nor shall Tenant be entitled to
any compensation or damages from Landlord for loss of the use of the whole or
any part of the Premises or of Tenant’s personal property or improvements
resulting from such entry, or for any inconvenience or annoyance occasioned by
such entry, provided that the foregoing shall not limit Landlord’s liability, if
any, pursuant to applicable Legal Requirements for personal injury and property
damage to the extent caused by the gross negligence or willful misconduct of
Landlord, its agents, employees or contractors. Any non-public confidential
information obtained regarding Tenant’s proprietary business information as a
result of any entry upon the Premises by Landlord or a party under Landlord’s
control shall be deemed to be confidential information subject to the
requirements of Section 10.26 below.

(b) Reserved Rights. Landlord shall have the following rights: (i) To decorate
and to make inspections, repairs, alterations, additions, changes, or
improvements, whether structural or otherwise, in and about the Property, or any
part thereof (exclusive of the Premises); (ii) to interrupt or temporarily
suspend Building services and facilities subject to the provisions contained in
the Utility Exhibit and this Lease; (iii) to change the name of the Building;
(iv) to take such reasonable measures as Landlord deems advisable for the
security of the Property and its occupants subject to the provisions of the
Utility Exhibit; (v) evacuating all or any portion of the Property for cause,
suspected cause, or for drill purposes (provided, however, Tenant’s security
office shall be provided no less than five (5) Business Days’ prior notice of
any such drills unless Legal Requirements or any Governmental Entity do not
allow notice or require shorter notice); (vi) temporarily denying access to all
or any portion of the Property to the extent required by Legal Requirements or
for security purposes directly related to the Property or

 

-70-



--------------------------------------------------------------------------------

due to strikes, lockouts, labor disputes, fire or other casualty, acts of God,
acts of terror, or other causes beyond the reasonable control of Landlord and
directly related to the Property; (vii) restricting ingress to or egress from
any portion of the Property After Business Hours, subject, however, to Tenant’s
right to enter when a Building is closed After Business Hours under such
reasonable security measures as Landlord may prescribe from time to time in
writing to Tenant, which may include, by way of example but not limitation, that
Persons entering or leaving such Building, whether or not during normal business
hours, present a valid access badge or otherwise identify themselves to a
security officer by registration or otherwise and that such Persons establish
their right to enter or leave such Building; and (viii) subject to
Section 10.14(c) below, to change the arrangement and location of entrances or
passageways, doors, and doorways, corridors, elevators, stairs, restrooms, of
the Common Areas or other public parts of the Property.

(c) Modifications of Common Areas. Landlord shall have the right from time to
time to change the size, location, configuration, character or use of any Common
Areas, construct additional improvements or facilities in any such Common Areas,
or temporarily or permanently close any such Common Areas (it being specifically
acknowledged by Tenant that Landlord currently contemplates that the basketball
courts at the Property may be closed and converted to parking or other
improvements or uses); provided, however, that the foregoing shall not apply to
Building Exclusive Use Common Areas while Tenant leases the entire Building
which such Building Exclusive Use Common Area serves unless such changes are
required by Legal Requirements. Upon the surrender of any portion of a Building
to Landlord by Tenant for any reason, Tenant shall also be required to surrender
the main lobby (including Common Area access corridors and hallways to access
such lobby) of such Building to Landlord and such lobby or lobbies shall
thereafter be deemed a Building Exclusive Use Common Area. Notwithstanding
anything contained herein to the contrary, Landlord agrees that, except as may
be required by Legal Requirements:

(i) as long as Original Tenant leases or subleases at least 300,000 rentable
square feet of space in the Property and such 300,000 square feet includes at
least one laboratory space (A) the size of the Common Area entrance lobbies in
any Building (other than B500) that is occupied in whole or in part (but at
least 25%) by Original Tenant shall not be modified so as to (1) materially
impede ingress or egress to and from the Premises or (2) materially reduce the
size and utility of such lobby and (B) provided Original Tenant is leasing space
within B500, the size of the Common Area main lobby on the second floor of B500
shall not be modified so as to (1) materially impede ingress or egress to and
from the Premises or (2) materially reduce the size and utility of such lobby,
without, in each case, the prior written consent of Tenant that may be withheld
in Tenant’s sole discretion;

(ii) as long as the Premises includes any portion of B300, Landlord shall not
materially modify the B300 loading dock without Tenant’s consent, which consent
shall not be unreasonably withheld;

 

-71-



--------------------------------------------------------------------------------

(iii) as long as the Premises includes any portion of B100, Landlord shall not
materially modify the B100 circular drive or the P100 entrance without Tenant’s
consent, which consent shall not be unreasonably withheld; and

(iv) as long as the Premises includes at least 25% of the rentable square
footage of B300, Landlord shall not materially modify the P300 entrances from
the location as of the Commencement Date without Tenant’s consent, which consent
shall not be unreasonably withheld.

(d) Renovations. Tenant hereby acknowledges that Landlord may during the Term
renovate, improve, alter, or modify (collectively, the “Renovations”) the
Property and/or each Building. Notwithstanding the foregoing, except for
improvements, alterations or modifications that are required by Legal
Requirements or in order for Landlord to meet its obligations under this Lease
regarding maintenance, repair and the provision of services, so long as Tenant
leases 100% of the space within either B100 or B200, Landlord shall not make any
Renovations to such Building. Landlord shall use commercially reasonable efforts
to complete any Renovations in a manner which does not materially, adversely
affect Tenant’s use of or access to the Premises; provided, however,
(i) Landlord shall perform any work within the Premises involving core drilling
or excessive noise or excessive dust, After Business Hours to the extent
allowable under Legal Requirements and (ii) Landlord shall at all times use
commercially reasonable efforts to cause all Renovations to be done in such a
manner as to cause as little interference to Tenant’s use of and access to the
Premises as reasonably possible without incurring material additional expense.
Notwithstanding the foregoing, Tenant hereby agrees that any entry into the
Premises by Landlord to perform Renovations or any noise or other disruption
outside the Premises related to Renovations shall in no way constitute a
constructive eviction of Tenant nor entitle Tenant to any abatement of Rent.
Landlord shall have no responsibility and shall not be liable to Tenant for any
injury to or interference with Tenant’s business arising from the Renovations,
nor shall Tenant be entitled to any compensation or damages from Landlord for
loss of the use of the whole or any part of the Premises or of Tenant’s personal
property or improvements resulting from the Renovations, or for any
inconvenience or annoyance occasioned by such Renovations, provided that the
foregoing shall not limit Landlord’s liability, if any, pursuant to applicable
Legal Requirements for personal injury and property damage to the extent caused
by the gross negligence, or willful misconduct of Landlord, its agents,
employees or contractors.

10.15. Signage.

(a) Tenant, at Tenant’s sole cost and expense (including, without limitation,
costs and expenses to construct any such signage to the extent the same does not
exist as of the date of this Lease), and subject to Tenant’s compliance with
applicable Legal Requirements, shall be entitled to the signage described on
Exhibit T (collectively, “Tenant’s Signage”). Tenant’s right to use Tenant’s
Signage shall remain in place only so long as no Event of Default has occurred
and is continuing under this Lease. Except for Tenant’s Signage, Tenant shall
have no other right to maintain any signage at any other location in, on or
about the exterior of the Premises or the Property except as otherwise provided
in Exhibit T.

 

-72-



--------------------------------------------------------------------------------

(b) Tenant’s Signage, and any changes to Tenant’s Signage, shall be subject to
Landlord’s reasonable approval as to the design, size, color, material, content,
location and illumination, shall be appropriate for the Property, shall be in
conformity with the overall design and ambiance of the Property, and shall
comply with all applicable Legal Requirements. Tenant shall be responsible for
obtaining any governmental permits or approvals required for Tenant’s Signage
(and, if approved by Landlord, any new Tenant signage), all at Tenant’s sole
cost and expense; provided, however, that Landlord, at no cost to Landlord,
shall reasonably cooperate with Tenant as reasonably required for obtaining any
governmental permits or approvals required for Tenant’s Signage (and, if
approved by Landlord, any new Tenant signage). Tenant’s repair, maintenance,
construction and/or improvement of Tenant’s Signage (and, if approved by
Landlord, any new Tenant signage) shall be at its sole cost and expense and
shall comply with all applicable Legal Requirements, the requirements applicable
to construction of alterations pursuant to Section 6.4 of this Lease, and such
other reasonable rules, procedures and requirements as Landlord shall impose
with respect to such work, including insurance coverage in connection therewith.
Any cost or reimbursement obligations of Tenant under this Section 10.15,
including with respect to the installation, maintenance or removal of Tenant’s
Signage, shall survive the expiration or earlier termination of this Lease.

(c) Upon the expiration or earlier termination of this Lease, or the earlier
termination of Tenant’s right to have Tenant’s Signage by Landlord’s written
notice to Tenant by reason of Tenant’s failure to meet the occupancy or other
requirements applicable thereto pursuant to the foregoing or as set forth in
Exhibit T, Tenant shall remove any of Tenant’s Signage that is Tenant’s
responsibility to remove under Exhibit T (and any other signage subsequently
installed by Tenant) at Tenant’s sole cost and expense, and repair and restore
to good condition the areas of the Building or Property on which the signage was
located or that were otherwise affected by such signage or the removal thereof,
or at Landlord’s election, Landlord may perform any such removal and/or repair
and restoration and Tenant shall pay Landlord the reasonable cost thereof within
thirty (30) days after Landlord’s written demand. If any signs, projections,
awnings, signals or advertisements is installed by Tenant in violation of this
Section 10.15, or done by Tenant through any Person not approved by Landlord,
Landlord shall notify Tenant in writing and if Tenant fails to remove such
signage within ten (10) Business Days after Landlord’s notice, Landlord shall
have the right to remove such signs, projections, awnings, signals or
advertisements without being liable to the Tenant by reason thereof and to
charge the cost of such removal to Tenant, payable within thirty (30) days of
Landlord’s demand therefor.

10.16. Consent to Jurisdiction and Service of Process. Any legal action, suit or
proceeding in law or equity arising out of or relating to this Lease and the
transactions contemplated hereby may be instituted in any state or federal court
in Travis County, Texas, and each party agrees not to assert, by way of motion,
as a defense or otherwise, in any such action, suit or proceeding, any claim
that it is not subject personally to the jurisdiction of such court, that its
property is exempt or immune from attachment or execution, that the action, suit
or proceeding is brought in an inconvenient forum, that the

 

-73-



--------------------------------------------------------------------------------

venue of the action, suit or proceeding is improper or that this Lease, or the
subject matter hereof may not be enforced in or by such court. Each party
further irrevocably submits to the jurisdiction of any such court in any such
action, suit or proceeding. Any and all service of process and any other notice
in any such action, suit or proceeding shall be effective against either party
if given by registered or certified mail, return receipt requested or by any
other means of mail which requires a signed receipt, postage prepaid, mailed to
such party at the address listed in Section 10.2 herein. Nothing herein
contained shall be deemed to affect the right of either party to serve process
in any manner permitted by applicable Legal Requirements or to commence legal
proceedings or otherwise proceed against the other party in any jurisdiction
other than Texas.

10.17. Interpretation. Both Landlord and Tenant and their respective legal
counsel have participated extensively in the preparation, negotiation, and
drafting of this Lease. Accordingly, no presumption will apply in favor of
either Landlord or Tenant in the interpretation of this Lease or in the
resolution of any ambiguity of any provision hereof.

10.18. Memorandum of Lease. Contemporaneously with the execution of this Lease,
Landlord and Tenant shall execute and acknowledge a Memorandum of Lease (the
“Memorandum”), in form and content reasonably satisfactory to Tenant, evidencing
the Term and certain other provisions of this Lease, including, without
limitation, the Right of First Offer (as set forth in Exhibit I attached
hereto). Tenant shall be permitted to record the Memorandum in the Official
Public Records of Travis County, Texas. Tenant grants to Landlord a power of
attorney to execute and record a release releasing any such recorded instrument
of record that was recorded without the prior written consent of Landlord.

10.19. Consents and Approvals. In any instance in which this Lease requires the
prior written consent, prior written approval or other consent or approval from
either party, such party agrees that such approval or consent shall not be
unreasonably withheld, delayed or conditioned.

10.20. Further Assurances. Both Landlord and Tenant agree that it will without
further consideration execute and deliver all such other documents and take such
other action, whether prior or subsequent to the effective date of this Lease,
as may be reasonably requested by the other party to consummate more effectively
the transaction contemplated hereby.

10.21. Joint and Several Liability. If Tenant consists of more than one party,
each such party shall be jointly and severally liable for Tenant’s obligations
under this Lease. All unperformed obligations of Tenant hereunder not fully
performed at the end of the Term shall survive the end of the Term, including
payment obligations with respect to Rent and all obligations concerning the
condition and repair of the Premises.

10.22. No Third Party Beneficiary. The provisions of this Lease are and will be
for the benefit of Landlord and Tenant only and are not for the benefit of any
third party. No third party shall have the right to enforce the provisions
hereof.

 

-74-



--------------------------------------------------------------------------------

10.23. Brokerage. Neither Landlord nor Tenant has dealt with any broker or agent
in connection with the negotiation or execution of this Lease. Tenant and
Landlord shall each indemnify the other against all costs, expenses, reasonable
attorneys’ fees, liens and other liability for commissions or other compensation
claimed by any other broker or agent claiming the same by, through, or under the
indemnifying party.

10.24. No Merger. There shall be no merger of the leasehold estate hereby
created with the fee estate in the Premises or any part thereof if the same
Person acquires or holds, directly or indirectly, this Lease or any interest in
this Lease and the fee estate in the leasehold Premises or any interest in such
fee estate.

10.25. Waiver of Jury Trial; Attorneys’ Fees. TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LEGAL REQUIREMENTS, TENANT (ON BEHALF OF ITSELF AND ITS RESPECTIVE
SUCCESSORS, ASSIGNS AND SUBTENANTS) AND LANDLORD EACH, AFTER CONSULTATION WITH
COUNSEL, KNOWINGLY WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY LITIGATION OR TO
HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE ARISING OUT OF OR WITH RESPECT
TO THIS LEASE OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO. If there is
any legal or arbitration action or proceeding between Landlord and Tenant to
enforce any provision of this Lease or to protect or establish any right or
remedy of either Landlord or Tenant hereunder, the unsuccessful party to such
action or proceeding will pay to the prevailing party all reasonable, actual
out-of-pocket costs and expenses paid or payable to third parties, including
reasonable attorneys’ fees incurred by such prevailing party in such action or
proceeding and in any appeal in connection therewith, and if such prevailing
party recovers a judgment in any such action, proceeding or appeal, such costs,
expenses and attorneys’ fees will be determined by the court or arbitration
panel handling the proceeding and will be included in and as a part of such
judgment.

10.26. Confidentiality. Tenant and Landlord acknowledge that the terms and
conditions of this Lease, (b) any non-public, confidential proprietary
information regarding Tenant’s business obtained by Landlord or a party under
Landlord’s control pursuant to Landlord’s right of entry into the Premises and
(c) financial information provided by Tenant are to remain confidential for
their benefit, and may not be disclosed by either of them to anyone, by any
manner or means, directly or indirectly, without the prior written consent of
the non-disclosing party; however, Landlord and Tenant may disclose the terms
and conditions of this Lease to its attorneys, accountants, employees and
existing or prospective financial partners, or if required by Legal Requirements
or court order or reporting requirements applicable to Landlord or Tenant,
provided all parties to whom a disclosing party is permitted hereunder to
disclose such terms and conditions are advised by the disclosing party of the
confidential nature of such terms and conditions and agree to maintain the
confidentiality thereof (in each case, prior to disclosure). Tenant and Landlord
shall be liable for any disclosures made in violation of this Section by them or
by any entity or individual to whom the terms of and conditions of this Lease
were disclosed or made available by them. The consent by Landlord or Tenant to
any disclosures shall not be deemed to be a waiver on the part of the
non-disclosing party of any prohibition against

 

-75-



--------------------------------------------------------------------------------

any future disclosure. The terms of this Section 10.26 shall in no events apply
to information that (a) was or becomes generally available to the public,
(b) was or becomes available on a non-confidential basis, or (c) was within
either party’s possession prior to its being furnished to such party.

10.27. Landlord’s Fees. Whenever Tenant requests Landlord to take any action not
required of Landlord hereunder or give any consent required or permitted under
this Lease, Tenant will reimburse Landlord for Landlord’s reasonable,
out-of-pocket costs payable to third parties and incurred by Landlord in
reviewing the proposed action or consent, including reasonable engineers’ or
architects’ fees and reasonable attorneys’ fees (including amounts allocated by
Landlord to Landlord’s in-house counsel as well as fees and expenses charged by
outside counsel engaged by Landlord), within 30 days after Landlord’s delivery
to Tenant of a statement of such costs and reasonable supporting documentation
covering said costs. Tenant will be obligated to make such reimbursement without
regard to whether Landlord consents to any such proposed action.

10.28. Determination of Charges. Landlord and Tenant agree that each provision
of this Lease for determining charges and amounts payable by Tenant (including
provisions regarding Additional Rent) is commercially reasonable and, as to each
such charge or amount, constitutes a statement of the amount of the charge or a
method by which the charge is to be computed for purposes of Section 93.012 of
the Texas Property Code.

10.29. Prohibited Persons and Transactions. Tenant and Landlord represent and
warrant to the other that neither they, nor, to the best of the representing
party’s knowledge, any of their Affiliates is, nor will they become, a Person
with whom U.S. persons or entities are restricted from doing business under
regulations of the Office of Foreign Assets Control (“OFAC”) of the Department
of the Treasury (including those named on OFAC’s Specially Designated Nationals
and Blocked Persons List) or under any statute, executive order (including the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action and is not and will not Transfer this Lease or the
Property to, contract with or otherwise engage in any dealings or transactions
or be otherwise associated with such Persons.

10.30. Waiver of Consumer Rights. Tenant hereby waives all its rights under the
Texas Deceptive Trade Practices - Consumer Protection Act, Section 17.41 et seq.
of the Texas Business and Commerce Code, a law that gives consumers special
rights and protections. After consultation with an attorney of Tenant’s own
selection, Tenant voluntarily adopts this waiver.

10.31. Rules and Regulations. Tenant shall comply with the rules and regulations
of the Property which are attached hereto as Exhibit F (as such rules and
regulations may be modified or amended by Landlord from time to time in
accordance with this Section 10.31, the “Rules and Regulations”). Landlord may,
from time to time, change the Rules and Regulations for the safety, care, or
cleanliness of the Property and related facilities, provided that such changes
are subject to the following: (a) such changes must be provided

 

-76-



--------------------------------------------------------------------------------

to Tenant in writing and be generally applicable to all tenants of the Property
whose leases require such compliance; (b) such changes shall not unreasonably
interfere with Tenant’s use of the Premises or materially increase the burdens
or obligations upon Tenant; (c) such changes shall be enforced by Landlord in a
non-discriminatory manner among all tenants whose leases require such
compliance. Notwithstanding anything contained herein to the contrary, in the
event of any conflict between the Rules and Regulations and the express
provisions of this Lease, the provisions of this Lease shall control. Tenant
shall be responsible for the compliance or noncompliance with such Rules and
Regulations by each Tenant Party.

10.32. Rooftop Equipment.

(a) Right to Install Rooftop Equipment. Provided Tenant complies with the terms
of this Section 10.32, Tenant may, at its risk and expense, install, operate and
maintain the equipment shown on Exhibit G (collectively, the “Rooftop
Equipment”) on the roof of each Building in which any portion of the Premises
are located and each of the Parking Structures, in each case in the location set
forth on Exhibit G or as otherwise approved by Landlord. Landlord hereby agrees
that, in connection with the Lab Reconfiguration Tenant shall have the right to
construct a DA Lab exhaust fan on the roof of the Building where the lab is
relocated to pursuant to Section 6.4(c) in one of the alternative locations
shown on Exhibit G. Tenant acknowledges and agrees that Tenant shall remove the
DA lab exhaust fan (the “Building 400 DA Lab Exhaust Fan”) shown on Exhibit G
which is currently located on the roof of Building B400 upon the relocation of
such DA lab.

(b) Delivery of Plans, Specifications and Permits. Before installing or
relocating any Rooftop Equipment, Tenant shall submit to Landlord for its
approval (which approval shall be given or withheld by Landlord using the same
standards described in Section 6.4) the following items: (i) construction ready
plans and specifications prepared by a registered professional engineer in the
State of Texas reasonably approved by Landlord which (A) specify in detail the
design, location, size, model, weight, method of installation, method of
screening and frequency of the Rooftop Equipment and (B) are sufficiently
detailed to allow for the installation of the Rooftop Equipment in a good and
workmanlike manner and in accordance with all Legal Requirements and (ii) all
necessary consents, approvals, permits or registrations, including architectural
guidelines in effect for the Building as they may be amended from time to time,
required for the installation, maintenance, use or operation of the Rooftop
Equipment. Landlord may, as a condition to approving installation or relocation
of the Rooftop Equipment (including any portion of the Rooftop Equipment whose
relocation is approved pursuant to Section 10.32(a) above, but excluding the
screening Landlord has agreed to pay for pursuant to Section 6.4(c)), require
that Tenant screen the Rooftop Equipment with a parapet wall or other screening
device reasonably acceptable to Landlord. If the Rooftop Equipment uses any
electricity, Tenant shall pay for the cost to purchase and install electrical
submeter equipment and wiring, and thereafter Tenant shall pay to Landlord the
monthly electrical submeter charges throughout the Term. Landlord’s approval of
any such plans and specifications shall not constitute a representation or
warranty by Landlord that such plans and specifications comply with sound
architectural guidelines and/or engineering practices or will comply with all

 

-77-



--------------------------------------------------------------------------------

applicable Legal Requirements; such compliance shall be the sole responsibility
of Tenant. Tenant shall maintain all permits necessary for the maintenance and
operation of the Rooftop Equipment while it is on the Building, and all such
permits shall be in Tenant’s name.

(c) Tenant’s Installation of Rooftop Equipment. If Landlord approves such plans,
Tenant shall install (in a good and workmanlike manner) the Rooftop Equipment in
accordance with the approved plans and specifications therefor and all Legal
Requirements (including all applicable permits and consents issued with respect
to the Rooftop Equipment) in a manner so as not to damage any Building or
interfere with the use of any portion of the Property while such installation is
taking place.

(d) Tenant’s Operation and Maintenance of Rooftop Equipment. Tenant shall
operate and maintain the Rooftop Equipment and the screening therefor in good
repair and condition, in accordance with all Legal Requirements, including
architectural guidelines in effect for the area in which the Building is located
as they may be amended from time to time, all manufacturer’s suggested
maintenance programs, the approved plans and specifications therefor and in such
a manner so as not to unreasonably interfere with any other equipment or systems
(including other supplemental HVAC system, satellite, antennae, or other
transmission facility) in the Property, all at Tenant’s sole cost and expense.
All work relating to the Rooftop Equipment shall, at Tenant’s expense, be
coordinated with Landlord’s roofing contractor so as not to affect any warranty
for the Building’s roof. Tenant shall maintain insurance in respect thereof
reasonably satisfactory to Landlord, listing Landlord, the holder of any
Superior Interest and the Building manager, as additional insureds.

(e) Relocation of Rooftop Equipment. Tenant may not relocate any of the Rooftop
Equipment without the prior written consent of Landlord, which consent shall not
be unreasonably withheld, conditioned or delayed. Tenant agrees that, upon at
least 30 days’ prior written notice to Tenant from Landlord that Landlord
requires Tenant to relocate any Rooftop Equipment in order to accommodate roof
repair or replacement (which notice may be given at any time and from time to
time during the Term), Tenant shall relocate such Rooftop Equipment (as
requested by Landlord) from the then existing location to any substitute
location reasonably designated by Landlord on the Building. Tenant shall
complete, at Tenant’s sole cost and expense, such relocation prior to the
expiration of such 30-day period and upon the expiration of such 30-day period
Tenant shall have no further right to use or occupy the prior location until the
completion of such roof repair or replacement, at which time Landlord may notify
Tenant to relocate back to the original location and Tenant will perform such
relocation as soon as reasonably practicable after such notice. In the event
Landlord exercises its right to cause Tenant to relocate all or a portion of the
Rooftop Equipment pursuant this Section 10.32(e), Landlord shall use its
commercially reasonable efforts to minimize any disruption to Tenant’s
operations as a result thereof. Tenant shall, at Tenant’s expense, repair all
damage to the Building caused by the installation, maintenance or removal of the
Rooftop Equipment at any such prior rooftop locations.

 

-78-



--------------------------------------------------------------------------------

(f) Rooftop Equipment Removal Obligations; Landlord’s Rights. Within five
(5) days after the date that Tenant no longer leases any of the rentable square
footage in a particular Building, Tenant shall, at its risk and expense, remove
the Rooftop Equipment from such Building. In addition, within five (5) days
after (A) the termination of this Lease, (B) the expiration of the Term, or
(C) Tenant’s vacating all of the Premises, Tenant shall, at its risk and
expense, remove all Rooftop Equipment from the Property. If Tenant fails to
timely remove any Rooftop Equipment, Landlord may remove such Rooftop Equipment
and store or dispose of it in any manner Landlord deems appropriate without
liability to Tenant; Tenant shall reimburse Landlord for all costs incurred by
Landlord in connection therewith within thirty (30) days after Landlord’s
request therefor. Alternatively, at Landlord’s election, Tenant shall deliver to
Landlord such Rooftop Equipment in good repair and condition, normal wear and
tear and damages from Casualty and condemnation excepted, and deliver to
Landlord a bill of sale for such Rooftop Equipment and all operating manuals,
keys and similar items with respect to such Rooftop Equipment, and thereafter
such Rooftop Equipment shall be Landlord’s property. Tenant shall repair any
damage to the Building caused by or relating to the Rooftop Equipment, including
that which is caused by its installation, maintenance, use, or removal, and
Tenant shall restore the area of the roof on which Tenant’s Rooftop Equipment
was located to its condition as of the Commencement Date, normal wear and tear
and Casualty and condemnation excepted. If Tenant fails to do so within 30 days
after Landlord’s written request, Landlord may perform such work and Tenant
shall pay to Landlord all reasonable costs incurred in connection therewith,
plus an administrative fee of 5% of such costs, within 30 days after Landlord’s
written request therefor.

(g) Disclaimer. For all purposes under this Lease, the Rooftop Equipment shall
be deemed to be included within the definition of Tenant Maintained Off-Premises
Equipment. LANDLORD SHALL HAVE NO RESPONSIBILITY OR LIABILITY TO TENANT, ITS
AGENTS, EMPLOYEES, CONTRACTORS, VISITORS OR INVITEES FOR, LOSSES, DAMAGES OR
INJURY TO PERSONS OR PROPERTY CAUSED BY, RELATED TO, OR ARISING OUT OF OR IN
CONNECTION WITH, ANY SUCH CONNECTION TO, USE OF, OR FAILURE, NON-PERFORMANCE OR
INADEQUATE PERFORMANCE OF, THE ROOFTOP EQUIPMENT, AND TENANT HEREBY RELEASES
LANDLORD FROM ANY AND ALL LIABILITY FOR SUCH LOSSES, DAMAGES OR INJURY, EVEN IF
CAUSED BY THE NEGLIGENCE OF LANDLORD OR ITS EMPLOYEES AND/OR AGENTS (BUT NOT TO
THE EXTENT CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF LANDLORD OR
ITS EMPLOYEES AND/OR AGENTS).

(h) Personal Right. Tenant may only use the Rooftop Equipment in connection with
Tenant’s business. Tenant shall not allow any third party to use such equipment,
whether by sublease, license, occupancy agreement or otherwise, except in
connection with Permitted Transfers and any other Transfers approved by
Landlord.

10.33. Property Amenities. Tenant and its on-Premises employees shall have the
right to access and use the Property Amenities during the Term. If Tenant leases
100% of the rentable square footage of the Property, then Tenant’s right to use
the Property

 

-79-



--------------------------------------------------------------------------------

Amenities shall be exclusive; provided that Tenant shall not allow any third
party to use the Property Amenities, whether by sublease, license, occupancy
agreement or otherwise, except in connection with Permitted Transfers and any
other Transfers approved by Landlord. If Tenant does not lease 100% of the
rentable square footage of the Property, then Tenant’s right to use the Property
Amenities shall be non-exclusive, in common with the other occupants of the
Property. The cafeteria may be operated by Landlord or by a third party
operator. For the avoidance of doubt, all costs and expenses incurred to
operate, maintain, clean and manage the Property Amenities (including, without
limitation, reasonable subsidies, if any), whether operated by Landlord or a
third party operator, shall in any event be included in Operating Costs and the
rentable square footage of the Property and the Premises shall take into
account, subject to measurement in accordance with the Initial Measurement
Standard or the Current BOMA Standards, as the case may be, the add-on factor
attributable to the total square feet of the Property Amenities. Except as
provided in Operating Costs, Tenant’s use of the Property Amenities shall be
without separate rental charge to Tenant, save and except for the cost of any
specific services provided and sold by the Property Amenities and related
services and the membership fees for use of the Fitness Center by Tenant’s
on-Premises employees, all at the applicable rates for such services established
by Landlord from time to time and charged in a uniform and non-discriminatory
manner among substantially all tenants of the Property. Landlord may prescribe
reasonable Rules and Regulations for the use of the Property Amenities,
including, without limitation, with respect to reservations for meetings and
other functions. Tenant’s use of the Property Amenities shall be conditioned
upon Tenant’s observance of such Rules and Regulations. The Property Amenities
shall remain in operation during the Term of this Lease; provided, however,
Tenant acknowledges that (i) the Property Amenities may, from time to time, be
temporarily closed during the Term including, without limitation, closures due
to (1) remodeling, improvement work or repair work, (2) changes in the
operator(s) of any of the Property Amenities, (3) cessation of operations by any
operator of the Property Amenities, (4) compliance with applicable Legal
Requirements, (5) Casualty or condemnation and (6) matters beyond Landlord’s
reasonable control and (ii) Landlord shall have the right to alter the size and
location of such Property Amenities, the type of equipment provided and the
hours of operation of the Property Amenities; provided that in each of the
foregoing circumstances (other than the circumstances described in clauses
(i)(4), (i)(5) and (i)(6)), so long as (x) an Event of Default does not exist,
(y) Original Tenant is the tenant under this Lease and (z) Original Tenant
leases at least 300,000 rentable square feet of space in the Property which
includes at least one laboratory space, Landlord shall give Tenant not less than
30 days’ prior written notice of Landlord’s intention to take any such actions
(except in the case of an emergency where such prior notice is not feasible)
and, if the action involves a proposed alteration to the physical layout of a
Property Amenity that would materially impact Tenant’s use and enjoyment of such
Property Amenity, Tenant may notify Landlord within such 30 day period that
Tenant objects to Landlord’s actions in which event Landlord and Tenant shall
reasonably work together to resolve Tenant’s reasonable objections. Tenant
acknowledges and agrees that Tenant’s and any Tenant Party’s use of the Property
Amenities is voluntary and, in consideration of the use of the Property
Amenities, shall be undertaken by Tenant and such Tenant Party at its sole risk.
Neither Landlord, the holder of any Superior Interest nor their respective
officers, directors, managers, servants, agents and/or employees

 

-80-



--------------------------------------------------------------------------------

(collectively, the “Released Parties”) shall be liable for any claims, demands,
injuries, damages, actions or causes of action whatsoever arising out of or
connected with Tenant’s and any Tenant Party’s use of the Property Amenities and
their facilities and services. TENANT DOES HEREBY EXPRESSLY FOREVER WAIVE,
RELEASE AND DISCHARGE THE RELEASED PARTIES FROM ANY AND ALL LIABILITY ARISING
FROM ALL SUCH CLAIMS, DEMANDS, INJURIES, DAMAGES, ACTIONS AND/OR CAUSES OF
ACTION, INCLUDING LIABILITY FROM ALL ACTS OF ACTIVE OR PASSIVE NEGLIGENCE,
INCLUDING SOLE NEGLIGENCE, ON THE PART OF THE RELEASED PARTIES, EXCEPT TO THE
EXTENT SUCH CLAIMS, DEMANDS, INJURIES, DAMAGES, ACTIONS AND/OR CAUSES ARE ACTION
ARE ULTIMATELY DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A FINAL,
NON-APPEALABLE JUDGMENT, TO BE CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF ANY OF THE RELEASED PARTIES. Further, as a condition to each
Person’s use of the Fitness Center, Landlord may require that Tenant shall cause
each Person using the Fitness Center to execute a release on Landlord’s standard
form prior to such party’s use of the Fitness Center. The waivers contained in
this Section 10.33 shall survive the expiration or earlier termination of this
Lease.

10.34. Parking Structures.

(a) The Parking Structures consist of the following, all as more particularly
shown on Exhibit U: (i) “P100”, which serves B100, B200 and B500; (ii) “P300”,
which serves B300; and (iii) “P400”, which serves B400. Tenant shall have the
right use the number of parking spaces within the Parking Structures as
described in Exhibit U. Tenant acknowledges that to the extent any of Tenant
Maintained Off-Premises Equipment located in a Parking Structure utilizes any of
the parking spaces in such Parking Structure, then such parking spaces shall
count against Tenant’s allocation of parking spaces hereunder. Tenant’s use of
the Parking Structures shall be at no additional charge to Tenant during the
Term, but shall in all instances be subject to such terms, conditions and
regulations as are from time to time applicable to patrons of the Parking
Structures. Notwithstanding the provisions of this Section 10.34(a) and any
other provisions of this Lease in conflict, Tenant shall have exclusive use and
management of the electrical vehicle (EV) charging station and “[Tenant name] Go
Green” assigned parking spaces as described in Exhibit U. Subject to the terms
and conditions of this Lease, Tenant shall have access to the Parking Structures
serving the Premises 24 hours per day, seven days per week. Tenant shall not
allow any third party to use the Parking Structures, whether by sublease,
license, occupancy agreement or otherwise, except in connection with Permitted
Transfers, business visitors of Tenant and any other assignments or sublets
approved by Landlord. If Tenant subleases any portion of the Premises or
transfers any of its interest in this Lease, then the parking spaces allocated
to Tenant hereunder may, at Tenant’s election, be divided between Tenant and
such subtenant or transferee on a pro-rata basis to the extent of the ratio
between the rentable square feet of the Premises retained by Tenant and the
rentable square feet of the Premises subleased or transferred by Tenant;
provided, however, that Tenant may not grant the use of any parking spaces in a
Parking Structure to a subtenant that is not subleasing space in the Building
that such Parking Structure serves without obtaining Landlord’s prior written
consent, which shall not be

 

-81-



--------------------------------------------------------------------------------

unreasonably withheld. In no event shall Tenant and any subtenant or transferee
be entitled to more than the parking spaces provided above in this
Section 10.34(a) unless otherwise expressly agreed in writing by Landlord.

(b) Tenant shall at all times comply with all Legal Requirements respecting the
use of the Parking Structures. Landlord reserves the right to adopt, modify, and
enforce reasonable Rules and Regulations governing the use of the Parking
Structures from time to time including designation of assigned parking spaces,
requiring use of any key-card, sticker, or other identification or entrance
systems and charging a fee for replacement of any such key-card sticker or other
item used in connection with any such system and hours of operations. Landlord
may refuse to permit any Person who violates such Rules and Regulations to park
in the Parking Structures, and any violation of the Rules and Regulations shall
subject the car to removal from the Parking Structures.

(c) If Landlord decides in its commercially reasonable discretion to install a
controlled parking access mechanism, Tenant may validate visitor parking by such
method or methods as Landlord may approve. Unless specified to the contrary
above, the parking spaces provided hereunder shall be provided on an unreserved,
“first-come, first served” basis. Tenant acknowledges that Landlord has arranged
or may arrange for the Parking Structures to be operated by an independent
contractor, not affiliated with Landlord.

(d) All motor vehicles (including all contents thereof) shall be parked in the
Parking Structures at the sole risk of Tenant and each other Tenant Party, it
being expressly agreed and understood Landlord has no duty to insure any of said
motor vehicles (including the contents thereof), and Landlord is not responsible
for the protection and security of such vehicles. Landlord shall not be
responsible for enforcing Tenant’s parking rights against any third parties.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS LEASE, LANDLORD SHALL
HAVE NO LIABILITY WHATSOEVER FOR ANY PROPERTY DAMAGE OR LOSS WHICH MIGHT OCCUR
ON THE PARKING FACILITIES OR AS A RESULT OF OR IN CONNECTION WITH THE PARKING OF
MOTOR VEHICLES IN ANY OF THE PARKING SPACES, EXCEPT TO THE EXTENT SUCH LOSS IS
DETERMINED BY A COURT OF COMPETENT JURISDICTION TO HAVE BEEN CAUSED BY
LANDLORD’S SOLE OR GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

10.35. Loading Docks. The B100 loading dock shall be Building Exclusive Use
Common Areas, but will be managed and controlled by Tenant (subject to the same
access rights that Landlord has with respect to the Premises). The B300 loading
dock, the B400 loading dock and the unenclosed portion of the B500 loading dock
are Building Exclusive Use Common Areas that will be managed and controlled by
Landlord; provided, however, that so long as Tenant is leasing any portion of
B500, the unenclosed portion of the B500 loading dock shall be managed and
controlled by Tenant, including security, so long as the enclosed portion of the
B500 loading dock is part of the Premises. Landlord shall at all times have
access to the unenclosed portion of the B500 loading dock for deliveries
provided that any deliveries After Business Hours shall be scheduled through
Tenant’s security subject to reasonable advance notice.

 

-82-



--------------------------------------------------------------------------------

10.36. Auditorium. Landlord’s use of the Auditorium shall be conditioned upon
Landlord’s observance of the terms and conditions of Exhibit X.

10.37. Waiver of Landlord’s Lien. Landlord waives its statutory lien rights
under Section 54.021 of the Texas Property Code as well as any constitutional
and contractual liens with respect to Tenant’s personal property located at the
Premises. Notwithstanding anything to the contrary this Section, Landlord does
not waive, relinquish or subordinate any liens, rights or remedies that Landlord
may now have, or shall ever enjoy, as a judgment creditor or under any
warehouseman’s lien in the event that Landlord is required by applicable law to
store Tenant’s property if such property is abandoned by Tenant following an
Event of Default by Tenant under this Lease.

10.38. Notice of Indemnification. TENANT HEREBY ACKNOWLEDGES AND AGREES THAT
THIS LEASE CONTAINS CERTAIN INDEMNIFICATION PROVISIONS (INCLUDING WITHOUT
LIMITATION THOSE CONTAINED IN SECTIONS 6.5(d), 6.11, AND 9.3(c) HEREOF) WHICH,
IN CERTAIN CIRCUMSTANCES, COULD INCLUDE AN INDEMNIFICATION BY TENANT FROM CLAIMS
OR LOSSES ARISING AS A RESULT OF LANDLORD, THE HOLDER OF ANY SUPERIOR INTEREST
AND THEIR RESPECTIVE AGENTS, DIRECTORS, OFFICERS, SHAREHOLDERS AND EMPLOYEES’
OWN NEGLIGENCE.

10.39. No Implied Warranty. LANDLORD AND TENANT EXPRESSLY DISCLAIM ANY IMPLIED
WARRANTY THAT THE PREMISES ARE SUITABLE FOR TENANT’S INTENDED COMMERCIAL
PURPOSE, AND TENANT’S OBLIGATION TO PAY RENT HEREUNDER IS NOT DEPENDENT UPON THE
CONDITION OF THE PREMISES OR THE PERFORMANCE BY LANDLORD OF ITS OBLIGATIONS
HEREUNDER, AND, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN WITH RESPECT TO
EXPRESS RIGHTS OF TENANT TO ABATE RENT, TENANT SHALL CONTINUE TO PAY THE RENT,
WITHOUT ABATEMENT, DEMAND, SETOFF OR DEDUCTION, NOTWITHSTANDING ANY BREACH BY
LANDLORD OF ITS DUTIES OR OBLIGATIONS HEREUNDER, WHETHER EXPRESS OR IMPLIED.

[SIGNATURE PAGES TO FOLLOW]

 

-83-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Lease as of the
date first above written.

 

Landlord:

7171 SOUTHWEST PARKWAY HOLDINGS, L.P.,

a Delaware limited partnership

By:   7171 Southwest Parkway Holdings GP, LLC,   a Delaware limited liability
company,   its general partner   By:  

/s/ John S. Grassi

  Name:  

John S. Grassi

  Title:   Authorized Signatory Tenant:

LANTANA HP, LTD.,

a Texas limited partnership

By:   GP Lantana, Inc., a Texas Corporation,   its general partner   By:  

/s/ Sam Houston

  Name:  

SAM HOUSTON

  Title:  

VICE PRESIDENT

 

-84-